 
 
$900,000,000
AMENDED AND RESTATED
CREDIT AGREEMENT
among
GALILEO HOLDING CORPORATION
(to be renamed General Maritime Corporation),
as Parent,
GENERAL MARITIME CORPORATION
(to be renamed General Maritime Subsidiary Corporation),
as Borrower,
VARIOUS LENDERS
and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Administrative Agent and Collateral Agent
 
Dated as of October 20, 2008
 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
HSH NORDBANK AG,
and
DNB NOR BANK ASA, NEW YORK BRANCH
 
as Joint Lead Arrangers and Joint Book Runners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. Amount and Terms of Credit Facility
    6  
 
       
1.01 The Commitments
    6  
1.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings
    7  
1.03 Notice of Borrowing
    7  
1.04 Disbursement of Funds
    7  
1.05 Notes
    8  
1.06 Pro Rata Borrowings
    9  
1.07 Interest
    9  
1.08 Interest Periods
    10  
1.09 Increased Costs, Illegality, etc.
    11  
1.10 Compensation
    13  
1.11 Change of Lending Office
    13  
1.12 Replacement of Lenders
    14  
1.13 Vessel Exchanges
    15  
 
       
SECTION 2. Letters of Credit
    15  
 
       
2.01 Letters of Credit
    15  
2.02 Letter of Credit Requests; Minimum Stated Amount
    16  
2.03 Letter of Credit Participations
    16  
2.04 Agreement to Repay Letter of Credit Drawings
    19  
2.05 Increased Costs
    19  
 
       
SECTION 3. Commitment Commission; Fees; Reductions of Commitment
    20  
 
       
3.01 Commitment Commission
    20  
3.02 Voluntary Termination of Unutilized Commitments
    21  
3.03 Mandatory Reduction of Commitments
    21  
 
       
SECTION 4. Prepayments; Payments; Taxes
    21  
 
       
4.01 Voluntary Prepayments
    21  
4.02 Mandatory Repayments and Commitment Reductions
    23  
4.03 Method and Place of Payment
    24  
4.04 Net Payments; Taxes
    24  
 
       
SECTION 5. Conditions Precedent to the Initial Borrowing Date
    26  
 
       
5.01 Original Effective Date; Notes
    26  
5.02 Fees, etc.
    26  
5.03 Opinions of Counsel
    26  
5.04 Corporate Documents; Proceedings; etc
    27  
5.05 Shareholders’ Agreements; Management Agreements; Debt Agreements;
Employment Agreements; Tax Sharing Agreements
    28  
5.06 Subsidiaries Guaranty
    28  

 



--------------------------------------------------------------------------------



 



              Page  
 
       
5.07 Pledge and Security Agreement
    28  
5.08 Solvency Certificate
    29  
5.09 Financial Statements
    29  
5.10 Material Adverse Change; Approvals
    29  
5.11 Litigation
    29  
5.12 Appraisals
    29  
5.13 Refinancing
    30  
5.14 Assignments of Earnings and Insurances
    30  
5.15 Mortgages; Certificates of Ownership; Searches; Class Certificates;
Appraisal Report; Insurance
    31  
5.16 Environmental Laws
    31  
 
       
SECTION 6. Conditions Precedent to All Credit Events
    32  
 
       
6.01 No Default; Representations and Warranties
    32  
6.02 Notice of Borrowing
    32  
 
       
SECTION 7. Representations, Warranties and Agreements
    32  
 
       
7.01 Corporate/Limited Liability Company/Limited Partnership Status
    32  
7.02 Corporate Power and Authority
    33  
7.03 No Violation
    33  
7.04 Governmental Approvals
    33  
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities.
    33  
7.06 Litigation
    34  
7.07 True and Complete Disclosure
    34  
7.08 Use of Proceeds; Margin Regulations
    35  
7.09 Tax Returns and Payments
    35  
7.10 Compliance with ERISA
    35  
7.11 The Security Documents
    37  
7.12 Capitalization
    37  
7.13 Subsidiaries
    37  
7.14 Compliance with Statutes, etc.
    37  
7.15 Investment Company Act
    38  
7.16 [Intentionally Omitted
    38  
7.17 Pollution and Other Regulations
    38  
7.18 Labor Relations
    38  
7.19 Patents, Licenses, Franchises and Formulas
    39  
7.20 Indebtedness
    39  
7.21 Insurance
    39  
7.22 Concerning the Vessels
    39  
7.23 Citizenship
    39  
7.24 Vessel Classification
    39  
7.25 No Immunity
    39  
7.26 Fees and Enforcement
    40  
7.27 Form of Documentation
    40  

-2-



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 8. Affirmative Covenants
    40  
 
       
8.01 Information Covenants
    40  
8.02 Books, Records and Inspections
    43  
8.03 Maintenance of Property; Insurance
    43  
8.04 Corporate Franchises
    44  
8.05 Compliance with Statutes, etc.
    44  
8.06 Compliance with Environmental Laws
    44  
8.07 ERISA
    45  
8.08 End of Fiscal Years; Fiscal Quarters
    46  
8.09 Performance of Obligations
    46  
8.10 Payment of Taxes
    46  
8.11 Further Assurances
    46  
8.12 Deposit of Earnings
    47  
8.13 Ownership of Subsidiaries
    47  
8.14 Flag of Mortgaged Vessels
    47  
 
       
SECTION 9. Negative Covenants
    48  
 
       
9.01 Liens
    48  
9.02 Consolidation, Merger, Sale of Assets, etc.
    49  
9.03 Shareholder Payments
    51  
9.04 Indebtedness
    52  
9.05 Advances, Investments and Loans
    52  
9.06 Transactions with Affiliates
    53  
9.07 Minimum Cash Balance
    54  
9.08 Net Debt to EBITDA Ratio
    54  
9.09 Collateral Maintenance
    54  
9.10 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.
    55  
9.11 Limitation on Certain Restrictions on Subsidiaries
    55  
9.12 Limitation on Issuance of Capital Stock
    56  
9.13 Business
    56  
 
       
SECTION 10. Events of Default
    56  
 
       
10.01 Payments
    56  
10.02 Representations, etc.
    56  
10.03 Covenants
    56  
10.04 Default Under Other Agreements
    57  
10.05 Bankruptcy, etc.
    57  
10.06 ERISA
    57  
10.07 Security Documents
    58  
10.08 Guaranties
    58  
10.09 Judgments
    58  
10.10 Change of Control
    59  

-3-



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 11. Definitions and Accounting Terms
    59  
 
       
11.01 Defined Terms
    59  
 
       
SECTION 12. Agency and Security Trustee Provisions
    81  
 
       
12.01 Appointment
    81  
12.02 Nature of Duties
    82  
12.03 Lack of Reliance on the Agents
    82  
12.04 Certain Rights of the Agents
    83  
12.05 Reliance
    83  
12.06 Indemnification
    83  
12.07 The Administrative Agent in its Individual Capacity
    83  
12.08 Holders
    83  
12.09 Resignation by the Administrative Agent
    84  
12.10 The Joint Lead Arrangers
    84  
 
       
SECTION 13. Miscellaneous
    84  
 
       
13.01 Payment of Expenses, etc.
    84  
13.02 Right of Setoff
    85  
13.03 Notices
    86  
13.04 Benefit of Agreement
    86  
13.05 No Waiver; Remedies Cumulative
    88  
13.06 Payments Pro Rata
    88  
13.07 Calculations; Computations
    89  
13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    89  
13.09 Counterparts
    90  
13.10 Restatement Effective Date
    90  
13.11 Headings Descriptive
    92  
13.12 Amendment or Waiver; etc.
    92  
13.13 Survival
    93  
13.14 Domicile of Loans
    93  
13.15 Limitation on Additional Amounts, etc.
    94  
13.16 Confidentiality
    94  
13.17 Register
    95  
13.18 Judgment Currency
    95  
13.19 Language
    96  
13.20 Waiver of Immunity
    96  
13.21 USA PATRIOT Act Notice
    96  
 
       
SECTION 14. Parent Guaranty.
    96  
 
       
14.01 Guaranty
    96  
14.02 Bankruptcy
    97  
14.03 Nature of Liability
    97  
14.04 Independent Obligation
    97  
14.05 Authorization
    98  

-4-



--------------------------------------------------------------------------------



 



              Page  
 
       
14.06 Reliance
    98  
14.07 Subordination
    99  
14.08 Waiver
    99  

         
SCHEDULE I
  -   Commitments
SCHEDULE II
  -   Lender Addresses
SCHEDULE III
  -   Mortgaged Vessels
SCHEDULE IV
  -   Existing Liens
SCHEDULE V
  -   Indebtedness
SCHEDULE VI
  -   Insurance
SCHEDULE VII
  -   ERISA
SCHEDULE VIII
  -   Subsidiaries
SCHEDULE IX
  -   Capitalization
SCHEDULE X
  -   Approved Classification Societies
SCHEDULE XI
  -   Existing Investments
SCHEDULE XII
  -   Existing Letters of Credit
 
       
EXHIBIT A
  -   Notice of Borrowing
EXHIBIT B
  -   Note
EXHIBIT C-1
  -   Opinion of Kramer Levin Naftalis & Frankel LLP, New York counsel to the
Parent and its Subsidiaries
EXHIBIT C-2
  -   Opinion of Constantine P. Georgiopoulos, New York maritime counsel to the
Borrower and its Subsidiaries
EXHIBIT C-3
  -   Form of Opinion of George E. Henries, Esq., Liberian counsel to the Parent
and its Subsidiaries
EXHIBIT C-4
  -   Form of Opinion of Dennis J. Reeder, Esq., Marshall Islands counsel to the
Parent and its Subsidiaries
EXHIBIT C-5
  -   Form of Opinion of Cains Advocates Limited, Isle of Man counsel to the
Borrower and its Subsidiaries
EXHIBIT D
  -   Officer’s Certificate
EXHIBIT E
  -   Subsidiaries Guaranty
EXHIBIT F-1
  -   Pledge and Security Agreement
EXHIBIT F-2
  -   Parent Pledge and Security Agreement
EXHIBIT G
  -   Assignment of Earnings
EXHIBIT H
  -   Assignment of Insurances
EXHIBIT I-1
  -   Form of Marshall Islands Vessel Mortgage
EXHIBIT I-2
  -   Form of Liberian Vessel Mortgage
EXHIBIT J
  -   Letter of Credit Request
EXHIBIT K
  -   Solvency Certificate
EXHIBIT L
  -   Assignment and Assumption Agreement
EXHIBIT M
  -   Form of Compliance Certificate
EXHIBIT N
  -   Subordination Provisions
EXHIBIT O
  -   Parent Officer’s Certificate

-5-



--------------------------------------------------------------------------------



 



     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 20, 2008,
among GALILEO HOLDING CORPORATION, a Marshall Islands corporation (to be renamed
General Maritime Corporation, the “Parent”), GENERAL MARITIME CORPORATION, a
Marshall Islands corporation (to be renamed General Maritime Subsidiary
Corporation, the “Borrower”), the Lenders party hereto from time to time, and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such
capacity, the “Administrative Agent”) and as Collateral Agent under the Security
Documents (in such capacity, the “Collateral Agent”). All capitalized terms used
herein and defined in Section 11 are used herein as therein defined.
W I T N E S S E T H:
     WHEREAS, the Borrower has entered into an Agreement and Plan of Merger and
Amalgamation (the “Merger Agreement”), dated as of August 5, 2008, by and among
the Parent, Arlington Tankers Ltd. (the “Arlington”, Arlington and its
subsidiaries being collectively referred to as the “Arlington Group”), Archer
Amalgamated Limited, a company incorporated in the Islands of Bermuda and a
Wholly-Owned Subsidiary of the Parent (“Amalgamation Sub”) and Galileo Merger
Corporation, a corporation incorporated under the laws of the Republic of the
Marshall Islands and a Wholly-Owned Subsidiary of the Parent (“Merger Sub”), in
order to combine the Borrower and Arlington, each as a Wholly-Owned Subsidiary
of the Parent, on the terms and subject to the conditions set forth therein;
     WHEREAS, the Borrower and Arlington have caused the Parent to be organized
for the purpose of organizing Amalgamation Sub and Merger Sub, which have caused
(i) Arlington to amalgamate with Amalgamation Sub, with the resulting
amalgamated company continuing as the surviving company and (ii) Merger Sub to
merge with and into the Borrower, with the Borrower continuing as the surviving
corporation. The transactions described in clauses (i) and (ii) are herein
collectively referred to as the “Merger”;
     WHEREAS, the Borrower, certain Lenders and the Administrative Agent are
party to a Credit Agreement, dated as of October 26, 2005 (as the same has been
amended, modified and/or supplemented to, but not including, the Restatement
Effective Date, the “Original Credit Agreement”);
     WHEREAS, in connection with the Merger, the parties hereto wish to amend
and restate the Original Credit Agreement in the form of this Agreement; and
     NOW, THEREFORE, the parties hereto agree that, effective as of the
Restatement Effective Date, the Original Credit Agreement shall be, and hereby
is, amended and restated in its entirety as follows:
     NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Amount and Terms of Credit Facility.
     1.01 The Commitments. Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make at any time on or after the
Initial Borrowing Date

-6-



--------------------------------------------------------------------------------



 



and prior to the Maturity Date a revolving loan or revolving loans (each, a
“Loan” and, collectively, the “Loans”) to the Borrower, which Loans (i) shall
bear interest in accordance with Section 1.07, (ii) shall be denominated in
Dollars, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not exceed for any Lender at any time that aggregate
principal amount outstanding which, when added to such Lender’s Percentage of
all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Loans) at such time, equals the Available Commitment of such
Lender at such time and (v) shall not exceed for all Lenders at any time that
aggregate principal amount outstanding which, when added to the amount of all
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Loans) at such time, equals the Total Available Commitment at such
time.
     1.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings.
(a) The aggregate principal amount of each Borrowing of Loans shall not be less
than the Minimum Borrowing Amount.
     (b) More than one Borrowing may occur on the same date, but at no time
shall there be outstanding more than six Borrowings of Loans subject to
different Interest Periods.
     1.03 Notice of Borrowing. (a) Whenever the Borrower desires to make a
Borrowing hereunder, it shall give the Administrative Agent at its Notice Office
at least three Business Days’ prior written notice of each Loan to be made
hereunder, provided that any such notice shall be deemed to have been given on a
certain day only if given before 11:00 A.M. (New York time). Each such written
notice (each a “Notice of Borrowing”), except as otherwise expressly provided in
Section 1.09, shall be irrevocable and shall be given by the Borrower in the
form of Exhibit A, appropriately completed to specify (i) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, (ii) the
date of such Borrowing (which shall be a Business Day), (iii) the initial
Interest Period to be applicable thereto and (iv) to which account the proceeds
of such Loans are to be deposited. The Administrative Agent shall promptly give
each Lender which is required to make Loans, notice of such proposed Borrowing,
of such Lender’s proportionate share thereof and of the other matters required
by the immediately preceding sentence to be specified in the Notice of
Borrowing.
     (b) Without in any way limiting the obligation of the Borrower to deliver a
written Notice of Borrowing in accordance with Section 1.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from the Chairman of the Board, Chief Administrative Officer, President,
Chief Financial Officer or the Treasurer of the Borrower (or any other officer
of the Borrower designated in writing to the Administrative Agent by the Chief
Executive Officer, Chief Administrative Officer, President or Treasurer of the
Borrower as being authorized to give such notices under this Agreement) prior to
receipt of Notice of Borrowing. In each such case, the Borrower hereby waives
the right to dispute the Administrative Agent’s record of the terms of such
telephonic notice of such Borrowing of Loans, absent manifest error.
     1.04 Disbursement of Funds. Except as otherwise specifically provided in
the immediately succeeding sentence, no later than 12:00 Noon (New York time) on
the date speci-

-7-



--------------------------------------------------------------------------------



 



fied in each Notice of Borrowing, each Lender with a Commitment will make
available its pro rata portion of each such Borrowing requested to be made on
such date. All such amounts shall be made available in Dollars and in
immediately available funds at the Payment Office of the Administrative Agent
and the Administrative Agent will make available to the Borrower (prior to 1:00
P.M. (New York Time) on such day to the extent of funds actually received by the
Administrative Agent prior to 12:00 Noon (New York Time) on such day) at the
Payment Office, in the account specified in the applicable Notice of Borrowing,
the aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, at the overnight Federal Funds Rate and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 1.07. Nothing in this Section 1.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.
     1.05 Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall, if requested by such Lender,
be evidenced by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B, with blanks appropriately completed in
conformity herewith (each a “Note” and, collectively, the “ Notes”).
     (b) Each Note shall (i) be executed by the Borrower, (ii) be payable to the
order of such Lender that has requested a Note and be dated the Initial
Borrowing Date (or, in the case of Notes issued after the Initial Borrowing
Date, be dated the date of the issuance thereof), (iii) be in a stated principal
amount equal to the Commitment of such Lender and be payable in the principal
amount of the Loans evidenced thereby, (iv) mature on the Maturity Date,
(v) bear interest as provided in Section 1.07 in respect of the Loans evidenced
thereby, (vi) be subject to voluntary prepayment and mandatory repayment as
provided in Sections 4.01 and 4.02 and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.
     (c) Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and will, prior to any transfer
of any of its Notes, endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby.

-8-



--------------------------------------------------------------------------------



 



Failure to make any such notation or any error in any such notation or
endorsement shall not affect the Borrower’s obligations in respect of such
Loans.
     (d) Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (d). At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans provided that, in the
case of a substitute or replacement Note, the Borrower shall have received from
such requesting Lender (i) an affidavit of loss or destruction and (ii) a
customary lost/destroyed Note indemnity, in each case in form and substance
reasonably acceptable to the Borrower and such requesting Lender, and duly
executed by such requesting Lender.
     1.06 Pro Rata Borrowings. All Borrowings of Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Commitments.
It is understood that no Lender shall be responsible for any default by any
other Lender of its obligation to make Loans hereunder and that each Lender
shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.
     1.07 Interest. (a) The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from the date the proceeds thereof are made
available to the Borrower until the maturity (whether by acceleration or
otherwise) of such Loan at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the Applicable Margin plus the
Eurodollar Rate for such Interest Period.
     (b) Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan and any other overdue amount payable hereunder shall, in
each case, bear interest at a rate per annum equal to 2% per annum in excess of
the rate then borne by such Loans (or, if such overdue amount is not interest or
principal in respect of a Loan, 2.50% per annum in excess of the Base Rate as in
effect from time to time), in each case with such interest to be payable on
demand.
     (c) Accrued and unpaid interest shall be payable in respect of each Loan,
on the last day of each Interest Period applicable thereto and, in the case of
an Interest Period in excess of three months, on each date occurring at three
month intervals after the first day of such Interest Period, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

-9-



--------------------------------------------------------------------------------



 



     (d) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the Loans
to be made pursuant to the applicable Borrowing and shall promptly notify the
Borrower and the respective Lenders thereof. Each such determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.
     1.08 Interest Periods. At the time the Borrower gives any Notice of
Borrowing in respect of the making of any Loan (in the case of the initial
Interest Period applicable thereto) or on the third Business Day prior to the
expiration of an Interest Period applicable to such Loan (in the case of any
subsequent Interest Period), it shall have the right to elect, by giving the
Administrative Agent notice thereof, the interest period (each an “Interest
Period”) applicable to such Loan, which Interest Period shall, at the option of
the Borrower, be a one, three or six month period or, to the extent agreed to by
all Lenders with Available Commitments, a nine or twelve-month period; provided
that:
     (i) all Loans comprising a Borrowing shall at all times have the same
Interest Period;
     (ii) the initial Interest Period for any Loan shall commence on the date of
Borrowing of such Loan and each Interest Period occurring thereafter in respect
of such Loan shall commence on the day on which the immediately preceding
Interest Period applicable thereto expires;
     (iii) if any Interest Period relating to a Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;
     (iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Loan would otherwise
expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the immediately preceding Business Day;
     (v) no Interest Period longer than one month may be selected at any time
when an Event of Default (or, if the Administrative Agent or the Required
Lenders have determined that such an election at such time would be
disadvantageous to the Lenders, a Default) has occurred and is continuing;
     (vi) no Interest Period in respect of any Borrowing of any Loans shall be
selected which extends beyond the Maturity Date;
     (vii) the selection of Interest Periods shall be subject to the provisions
of Section 1.02(b); and
     (viii) the initial Interest Period for all Loans incurred prior to
December 31, 2005 shall be for a period of one month.

-10-



--------------------------------------------------------------------------------



 



     If upon the expiration of any Interest Period applicable to a Borrowing,
the Borrower has failed to elect a new Interest Period to be applicable to such
Loans as provided above, the Borrower shall be deemed to have elected a one
month Interest Period to be applicable to such Loans effective as of the
expiration date of such current Interest Period.
     1.09 Increased Costs, Illegality, etc. (a) In the event that any Lender
shall have determined in good faith (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i) below, may be made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loan because of (x) any change since the Original Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change in the basis of taxation of payment to
any Lender of the principal of or interest on such Loan or any other amounts
payable hereunder (except for changes in the rate of tax on, or determined by
reference to, the net income, gross receipts or net profits of such Lender, or
any franchise tax based on net income, net profits or net worth, of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which such Lender’s principal office or applicable lending office is located or
any subdivision thereof or therein), but without duplication of any amounts
payable in respect of Taxes pursuant to Section 4.04, or (B) a change in
official reserve requirements but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate and/or (y) other circumstances arising since the Original Effective Date
affecting such Lender or the interbank Eurodollar market or the position of such
Lender in such market; or
     (iii) at any time, that the making or continuance of any Loan has been made
(x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) and/or (z) impracticable as a
result of a contingency occurring after the Original Effective Date which
materially and adversely affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the Lenders). Thereafter (x) in the
case of clause (i) above, any Notice of Borrowing given by the Borrower with
respect to any affected Loans which have not yet been incurred shall be deemed
rescinded by the Borrower

-11-



--------------------------------------------------------------------------------



 



and the Total Unutilized Commitment shall thereafter not be available to be
borrowed hereunder, and the rate of interest applicable to any affected Loans
then outstanding shall be the Base Rate, as in effect from time to time, plus
the Applicable Margin as in effect from time to time minus 1.00%, from the date
such notice is delivered to the Borrower and thereafter until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, (y) in the case of clause (ii) above, the Borrower agrees, subject to the
provisions of Section 1.11 and Section 13.15 (to the extent applicable), to pay
to such Lender, upon written demand therefor, such additional amounts (in the
form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its reasonable good faith discretion shall
determine) as shall be required to compensate such Lender for such increased
costs or reductions in amounts received or receivable hereunder (a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for and the calculation thereof, submitted to the Borrower by
such Lender in good faith shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause
(iii) above, and subject to Section 1.11, such Lender shall so notify the
Administrative Agent and the Borrower (and the Administrative Agent shall
promptly give notice thereof to the other Lenders) and thereafter (A) except in
the case of an event of the type described in clause (iii)(z) above, the
Commitment of such Lender shall be permanently reduced by an amount sufficient
to alleviate such circumstance arising pursuant to clause (iii)(x) or (y) above,
or shall be terminated in its entirety if all of such Lender’s Loans are so
affected, and the Borrower shall prepay in full the affected Loans of such
Lender, together with accrued interest thereon and, in the event of a
termination of such Lender’s Commitment, any Commitment Commission which may be
due to such Lender under this Agreement (and, in the event all of such Lender’s
Loans are being repaid, any other amounts which may be owing to such Lender
hereunder (including, without limitation, any accrued and unpaid interest)), on
either the last day of the then current Interest Period applicable to each such
affected Loan (if such Lender may lawfully continue to maintain and fund such
Loans) or immediately (if such Lender may not lawfully continue to maintain and
fund such Loans to such day) and (B) in the case of an event of the type
described in clause (iii)(z) above, the Commitment of such Lender shall be
terminated in its entirety and the Borrower shall pay to such Lender any accrued
and unpaid Commitment Commission which may be due to such Lender under this
Agreement, and all outstanding Loans of such Lender shall, from the date such
notice is delivered to the Borrower and thereafter until such time as the
Administrative Agent or such Lender shall notify the Borrower that the
circumstances giving rise to the operation of clause (iii)(z) above with respect
to such Lender no longer exist, bear interest at a rate equal to the Base Rate,
as in effect from time to time, it being understood that, notwithstanding
anything to the contrary in this Agreement, to the extent any repayment of Loans
of any Lender affected by circumstances described in clause (iii)(z) above are
repaid prior to receipt by the Borrower of the notice described above with
respect to the elimination of such circumstances giving rise to the operation of
clause (iii)(z) above with respect to such Lender, any amount of the Unutilized
Commitment of such Lender which may otherwise result from such repayment shall
be deemed permanently reduced upon the effectiveness of such repayment. The
Administrative Agent and each Lender (to the extent it continues to be a Lender
hereunder) agree that if any of them gives notice to the Borrower of any of the
events described in clause (i), (ii) or (iii) above, it shall promptly notify
the Borrower and, in the case of any such Lender, the Administrative Agent, if
such event ceases to exist. If any such event described in clause (iii) above
ceases to exist as to a Lender (to the

-12-



--------------------------------------------------------------------------------



 



extent it continues at such time to be a Lender hereunder), the obligations of
such Lender to make Loans on the terms and conditions contained herein shall to
the extent of such Lender’s outstanding Loans and Commitments as in effect at
such time, be immediately reinstated.
     (b) If any Lender in good faith determines that after the Original
Effective Date the introduction of or effectiveness of or any change in any
applicable law or governmental rule, regulation, order, guideline, directive or
request (whether or not having the force of law) concerning capital adequacy, or
any change in interpretation or administration thereof by the NAIC or any
governmental authority, central bank or comparable agency will have the effect
of increasing the amount of capital required or requested to be maintained by
such Lender, or any corporation controlling such Lender, based on the existence
of such Lender’s Commitments hereunder or its obligations hereunder, then the
Borrower agrees, subject to the provisions of Section 13.15 (to the extent
applicable), to pay to such Lender, upon its written demand therefor, such
additional amounts as shall be required to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital. In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 1.09(b) shall, absent
manifest error, but subject to the provisions of Section 13.15 (to the extent
applicable), be final and conclusive and binding on all the parties hereto. Each
Lender, upon determining that any additional amounts will be payable pursuant to
this Section 1.09(b), will give prompt written notice thereof to the Borrower,
which notice shall show in reasonable detail the basis for and calculation of
such additional amounts.
     1.10 Compensation. The Borrower agrees, subject to the provisions of
Section 13.15 (to the extent applicable), to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting and the calculation of such compensation), for all reasonable
losses, expenses and liabilities (including, without limitation, any such loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Loans but excluding
any loss of anticipated profits) which such Lender may sustain in respect of
Loans made to the Borrower: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of Loans does not occur on a
date specified therefor in a Notice of Borrowing (whether or not withdrawn by
the Borrower or deemed withdrawn pursuant to Section 1.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 1.09(a), Section 4.01 or Section 4.02 or as a result of an acceleration
of the Loans pursuant to Section 10) of any of its Loans, or assignment of its
Loans pursuant to Section 1.12, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any other Default or Event of Default
arising as a result of the Borrower’s failure to repay Loans or make payment on
any Note held by such Lender when required by the terms of this Agreement.
     1.11 Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 1.09(a)(ii) or (iii),
Section 1.09(b) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable

-13-



--------------------------------------------------------------------------------



 



good faith efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans or Letters of Credit affected by
such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 1.11 shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
provided in Section 1.09 and Section 4.04.
     1.12 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender
or otherwise defaults in its obligations to make Loans, (y) upon the occurrence
of any event giving rise to the operation of Section 1.09(a)(ii) or (iii),
Section 1.09(b) or Section 4.04 with respect to any Lender which results in such
Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders, or (z) as provided in Section 13.12(b)
in the case of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders, the Borrower shall have the
right, if no Default or Event of Default will exist immediately after giving
effect to the respective replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferee or Eligible Transferees,
none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the “Replacement Lender”) reasonably acceptable to
the Administrative Agent; provided that:
     (i) at the time of any replacement pursuant to this Section 1.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans of the Replaced Lender and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to the sum (without
duplication) of (x) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, and (y) an amount
equal to all accrued, but unpaid, Commitment Commission owing to the Replaced
Lender pursuant to Section 3.01; and
     (ii) all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid shall be paid in full to such Replaced Lender concurrently with such
replacement.
     Upon the execution of the respective Assignment and Assumption Agreement,
the payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to (i) the Replacement Lender of
the appropriate Note or Notes executed by the Borrower, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 1.09, 1.10, 2.05,
4.04, 13.01 and 13.06), which shall survive as to such Replaced Lender and
(ii) if so requested by the Borrower, the Replaced Lender shall deliver all
Notes in its possession to the Borrower.

-14-



--------------------------------------------------------------------------------



 



     1.13 Vessel Exchanges.Upon the completion of a Vessel Exchange in respect
of a Mortgaged Vessel with respect to which the Blocked Commitment has been
increased pursuant to Section 4.02(c), the Blocked Commitment shall be decreased
by an amount equal to the amount by which the Blocked Commitment was increased
in respect of such Mortgaged Vessel, as the case may be, pursuant to
Section 4.02(c).
          SECTION 2. Letters of Credit
     2.01 Letters of Credit. (a) Subject to and upon the terms and conditions
herein set forth, the Borrower may request that any Issuing Lender issue, at any
time on and after the Initial Borrowing Date and prior to the 10th day prior to
the Maturity Date, for the account of the Borrower, irrevocable sight standby
letters of credit, in a form customarily used by such Issuing Lender or in such
other form as has been approved by such Issuing Lender (each such letter of
credit, a “Letter of Credit”). All Letters of Credit shall be denominated in
Dollars and shall be issued on a sight draft basis.
     (b) Subject to the terms and conditions contained herein, each Issuing
Lender hereby agrees that it will, at any time and from time to time on or after
the Initial Borrowing Date and prior to the 60th day prior to the Maturity Date,
following its receipt of the respective Letter of Credit Request, issue for the
account of the Borrower one or more Letters of Credit in support of such
obligations as are reasonably acceptable to the Issuing Lender and as are
permitted to remain outstanding without giving rise to a Default or Event of
Default hereunder, provided that the respective Issuing Lender shall be under no
obligation to issue any Letter of Credit of the types described above if at the
time of such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated) not in effect on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to such
Issuing Lender as of the date hereof and which such Issuing Lender in good faith
deems material to it; or
     (ii) such Issuing Lender shall have received notice from any Lender prior
to the issuance of such Letter of Credit of the type described in the second
sentence of Section 2.02(b); or
     (iii) a Lender Default exists, unless such Issuing Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Lender’s risk with respect to the participation in Letters of Credit of any
Defaulting Lender(s), including by cash collateralizing any such Defaulting
Lender’s (or Defaulting Lenders’) Percentage (or Percentages) of the Letter of
Credit Outstandings.

-15-



--------------------------------------------------------------------------------



 



     (c) Notwithstanding anything to the contrary contained in this Agreement,
(i) no Letter of Credit shall be issued the Stated Amount of which, when added
to the Letter of Credit Outstandings (exclusive of Unpaid Drawings which are
repaid on the date of, and prior to the issuance of, the respective Letter of
Credit) at such time would exceed either (x) $50,000,000 or (y) when added to
the aggregate principal amount of all Loans then outstanding, an amount equal to
the Total Available Commitment at such time, and (ii) each Letter of Credit
shall by its terms terminate on or before the earlier of (A) the date which
occurs 12 months after the date of the issuance thereof (although any such
Letter of Credit shall be extendible for successive periods of up to 12 months,
but, in each case, not beyond the twentieth Business Day prior to the Maturity
Date, on terms acceptable to the respective Issuing Lender) and (B) twenty
Business Days prior to the Maturity Date.
     (d) Schedule XII contains a description of the standby letters of credit
that were issued pursuant to the Existing Credit Agreement for the account of
the Borrower prior to the Restatement Effective Date and which remain
outstanding on the Restatement Effective Date (and setting forth, with respect
to each such letter of credit, (i) the name of the issuing lender, (ii) the
letter of credit number, (iii) the name of the account party, (iv) the stated
amount (which shall be in Dollars), (v) the name of the beneficiary and (vi) the
expiry date. Each such letter of credit, including any extension or renewal
thereof in accordance with the terms thereof and hereof (each, as amended from
time to time in accordance with the terms thereof and hereof, an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement and shall be deemed issued on the Initial Borrowing Date.
     2.02 Letter of Credit Requests; Minimum Stated Amount(a) Whenever the
Borrower desires that a Letter of Credit be issued, the Borrower shall give the
Administrative Agent and the respective Issuing Lender at least five Business
Days’ (or such shorter period as is acceptable to the respective Issuing Lender)
written notice prior to the proposed date of issuance (which shall be a Business
Day). Each notice shall be substantially in the form of Exhibit J (each a
“Letter of Credit Request”).
     (b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 2.01(c). Unless the respective Issuing Lender determines that, or has
received notice from any Lender before it issues a Letter of Credit that one or
more of the conditions specified in Section 6 are not then satisfied, or that
the issuance of such Letter of Credit would violate Section 2.01(c), then such
Issuing Lender shall issue the requested Letter of Credit for the account of the
Borrower in accordance with such Issuing Lender’s usual and customary practices.
     (c) The initial Stated Amount of each Letter of Credit shall not be less
than $20,000 or such lesser amount as is acceptable to the respective Issuing
Lender.
     2.03 Letter of Credit Participations(a) Immediately upon the issuance by
any Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed
to have sold and transferred to each Lender with a Commitment, other than such
Issuing Lender (each such Lender, in its capacity under this Section 2.03, a
“Participant”), and each such Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing

-16-



--------------------------------------------------------------------------------



 



Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s Percentage, in such Letter of Credit, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto.
Upon any change in the Commitments or Percentages of the Lenders pursuant to
Sections 1.12 or 13.04, it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings, there shall be an automatic
adjustment to the participations pursuant to this Section 2.03 to reflect the
new Percentages of the assignor and assignee Lender or of all Lenders with
Commitments, as the case may be.
     (b) In determining whether to pay under any Letter of Credit, such Issuing
Lender shall have no obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit. Subject to the
provisions of the immediately preceding sentence, any action taken or omitted to
be taken by any Issuing Lender under or in connection with any Letter of Credit
if taken or omitted in the absence of gross negligence or willful misconduct, as
determined by a court of competent jurisdiction, shall not create for such
Issuing Lender any resulting liability to any Credit Party or any Lender.
     (c) In the event that any Issuing Lender makes any payment under any Letter
of Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 2.04(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant, of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Lender the amount of such Participant’s Percentage (as relates to the respective
Letter of Credit) of such unreimbursed payment in Dollars and in same day funds.
If the Administrative Agent so notifies, prior to 11:00 A.M. (New York time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the Administrative Agent at the
Payment Office for the account of such Issuing Lender in Dollars such
Participant’s Percentage (as relates to the respective Letter of Credit) of the
amount of such payment on such Business Day in same day funds. If and to the
extent such Participant shall not have so made its Percentage of the amount of
such payment available to the Administrative Agent for the account of such
Issuing Lender, such Participant agrees to pay to the Administrative Agent for
the account of such Issuing Lender, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to the Administrative Agent for the account of such Issuing Lender at the
overnight Federal Funds Rate. The failure of any Participant to make available
to the Administrative Agent for the account of such Issuing Lender its
Percentage of any payment under any Letter of Credit issued by it shall not
relieve any other Participant of its obligation hereunder to make available to
the Administrative Agent for the account of such Issuing Lender its Percentage
of any such Letter of Credit on the date required, as specified above, but no
Participant shall be responsible for the failure of any other Participant to
make available to the Administrative Agent for the account of such Issuing
Lender such other Participant’s Percentage of any such payment.
     (d) Whenever any Issuing Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received (for the account of
any such Issuing Lender) any payments from the Participants pursuant to clause
(c) above, such Issuing

-17-



--------------------------------------------------------------------------------



 



Lender shall forward such payment to the Administrative Agent, which in turn
shall distribute to each Participant which has paid its Percentage thereof, in
same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.
     (e) Each Issuing Lender shall, promptly after the issuance of, or amendment
to, a Letter of Credit give the Administrative Agent and the Borrower written
notice of such issuance or amendment, as the case may be, and such notice shall
be accompanied by a copy of the issued Letter of Credit or amendment, as the
case may be. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Participant, in writing, of such issuance or amendment and
in the event a Participant shall so request, the Administrative Agent shall
furnish such Participant with a copy of such issuance or amendment.
     (f) Each Issuing Lender shall deliver to the Administrative Agent, promptly
on the first Business Day of each week, by facsimile transmission, the aggregate
daily Stated Amount available to be drawn under the outstanding Letters of
Credit issued by such Issuing Lender for the previous week. Upon request, the
Administrative Agent shall, within 10 days after the last Business Day of each
calendar month, deliver to each Participant a report setting forth for such
preceding calendar month the aggregate daily Stated Amount available to be drawn
under all outstanding Letters of Credit during such calendar month.
     (g) The obligations of the Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Letters of Credit issued by it shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Lender, any Issuing Lender, any Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

-18-



--------------------------------------------------------------------------------



 



     (v) the occurrence of any Default or Event of Default.
     2.04 Agreement to Repay Letter of Credit Drawings(a) The Borrower hereby
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than four Business Days following receipt by the Borrower of notice of such
payment or disbursement (provided that no such notice shall be required to be
given if a Default or an Event of Default under Section 10.05 shall have
occurred and be continuing, in which case the Unpaid Drawing shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by the Borrower)), with interest on the amount
so paid or disbursed by such Issuing Lender, to the extent not reimbursed prior
to 12:00 Noon (New York time) on the date of such payment or disbursement, from
and including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum equal to the
Base Rate, as in effect from time to time, plus 2%; provided, however, to the
extent such amounts are not reimbursed prior to 12:00 Noon (New York time) on
the fourth Business Day following the receipt by the Borrower of notice of such
payment or disbursement or following the occurrence of a Default or an Event of
Default under Section 10.05, interest shall thereafter accrue on the amounts so
paid or disbursed by such Issuing Lender (and until reimbursed by the Borrower)
at a rate per annum equal to the Base Rate in effect from time to time plus 2%,
with such interest to be payable on demand. Each Issuing Lender shall give the
Borrower prompt written notice of each Drawing under any Letter of Credit issued
by it, provided that the failure to give any such notice shall in no way affect,
impair or diminish the Borrower’s obligations hereunder.
     (b) The obligations of the Borrower under this Section 2.04 to reimburse
the respective Issuing Lender with respect to drawings on Letters of Credit
(each, a “Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any Lender (including in its capacity as Issuing Lender or
Participant or as Participant), or any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, the respective Issuing Lender’s
only obligation to the Borrower being to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and that
they appear to comply on their face with the requirements of such Letter of
Credit. Subject to the provisions of the immediately preceding sentence, any
action taken or omitted to be taken by any Issuing Lender under or in connection
with any Letter of Credit if taken or omitted in the absence of gross negligence
or willful misconduct as determined by a court of competent jurisdiction, shall
not create for such Issuing Lender any resulting liability to the Borrower or
any other Credit Party.
     2.05 Increased Costs. If at any time after the Original Effective Date, any
Issuing Lender or any Participant determines that the introduction of or any
change in any applicable law, rule, regulation, order, guideline or request or
in the interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof, or compliance by any
Issuing Lender or any Participant with any request or directive by any such
authority (whether or not having the force of law), shall either (a) impose,
modify or make applicable any reserve, deposit, capital adequacy or similar
requirement against Letters of Credit

-19-



--------------------------------------------------------------------------------



 



issued by any Issuing Lender or participated in by any Participant, or
(b) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit, then, upon demand to the Borrower by such
Issuing Lender or any Participant (a copy of which demand shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), the Borrower
agrees to pay to such Issuing Lender or such Participant such additional amount
or amounts as will compensate such Lender for such increased cost or reduction
in the amount receivable or reduction on the rate of return on its capital. Any
Issuing Lender or any Participant, upon determining that any additional amounts
will be payable pursuant to this Section 2.05, will give prompt written notice
thereof to the Borrower, which notice shall include a certificate submitted to
such Borrower by such Issuing Lender or such Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), setting forth in reasonable detail the basis for and the
calculation of such additional amount or amounts necessary to compensate such
Issuing Lender or such Participant, although the failure to give any such notice
shall not release or diminish the Borrower’s obligations to pay additional
amounts pursuant to this Section 2.05. The certificate required to be delivered
pursuant to this Section 2.05 shall, if delivered in good faith and absent
manifest error, be final and conclusive and binding on the Borrower.
          SECTION 3. Commitment Commission; Fees; Reductions of Commitment.
     3.01 Commitment Commission. (a) The Borrower agrees to pay the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from the Initial
Borrowing Date to and including the Maturity Date (or such earlier date as the
Total Commitment shall have been terminated) computed at a rate for each day
equal to .35 multiplied by the Applicable Margin on such day multiplied by the
daily average Unutilized Commitment of such Non-Defaulting Lender. Accrued
Commitment Commission shall be due and payable quarterly in arrears on each
Payment Date and on the Maturity Date (or such earlier date upon which the Total
Commitment is terminated).
     (b) The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
     (c) The Borrower agrees to pay to the Administrative Agent for distribution
to each Lender (based on each such Lender’s respective Percentage), a fee in
respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin then in effect from
time to time on the daily Stated Amount of each such Letter of Credit. Accrued
Letter of Credit Fees shall be due and payable quarterly in arrears on each
Payment Date and on the Maturity Date (or such earlier date upon which the Total
Commitment is terminated).

-20-



--------------------------------------------------------------------------------



 



     (d) The Borrower agrees to pay directly to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500; it being agreed that, on the day of issuance
of any Letter of Credit and on each anniversary thereof prior to the termination
or expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof. Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Payment Date and upon the first day on or after the termination of the Total
Commitment upon which no Letters of Credit remain outstanding.
     (e) The Borrower agrees to pay, upon each payment (including any partial
payment) under, issuance of, extension of, or amendment to, any Letter of Credit
issued hereunder, such amount as shall at the time of such event be the
administrative charge which the respective Issuing Lender is generally charging
in connection with such occurrence with respect to letters of credit.
     3.02 Voluntary Termination of Unutilized Commitments. Upon at least three
Business Day’s prior notice to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, at any time or from time to time,
without premium or penalty, to terminate the Total Unutilized Commitment, in
whole or in part, in integral multiples of $5,000,000 in the case of partial
reductions thereto, provided that each such reduction shall apply
proportionately to permanently reduce the Commitment of each Lender.
     3.03 Mandatory Reduction of Commitments. (a) In addition to any other
mandatory commitment reductions pursuant to this Section 3.03, the Total
Commitment (and the Commitment of each Lender) shall terminate in its entirety
on the earlier of (x) November 30, 2005, if the Initial Borrowing Date has not
occurred on or before such date, and (y) the Maturity Date.
     (b) In addition to any other mandatory commitment reductions pursuant to
this Section 3.03, the Total Commitment shall be reduced at the times, and in
the amounts, required by Section 4.02.
     (c) Each reduction to the Total Commitment pursuant to this Section 3.03
and Section 4.02 shall be applied proportionately to reduce the Commitment of
each Lender.
          SECTION 4. Prepayments; Payments; Taxes.
     4.01 Voluntary Prepayments. The Borrower shall have the right to prepay the
Loans, without premium or penalty except as provided by law, in whole or in part
at any time and from time to time on the following terms and conditions:

-21-



--------------------------------------------------------------------------------



 



     (i) the Borrower shall give the Administrative Agent prior to 12:00 Noon
(New York time) at its Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Loans, the amount of such prepayment and the specific Borrowing or
Borrowings pursuant to which made, which notice the Administrative Agent shall
promptly transmit to each of the Lenders;
     (ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 or such lesser amount of a Borrowing which is outstanding, provided
that no partial prepayment of Loans made pursuant to any Borrowing shall reduce
the outstanding Loans made pursuant to such Borrowing to an amount less than
$1,000,000;
     (iii) at the time of any prepayment of Loans pursuant to this Section 4.01
on any date other than the last day of the Interest Period applicable thereto,
the Borrower shall pay the amounts required pursuant to Section 1.10;
     (iv) in the event of certain refusals by a Lender as provided in
Section 13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), prepay all Loans,
together with accrued and unpaid interest, Commitment Commission, and other
amounts owing to such Lender (or owing to such Lender with respect to each Loan
which gave rise to the need to obtain such Lender’s individual consent) in
accordance with said Section 13.12(b) so long as (A) the Commitment of such
Lender (if any) is terminated concurrently with such prepayment (at which time
Schedule I shall be deemed modified to reflect the changed Commitments) and
(B) the consents required by Section 13.12(b) in connection with the prepayment
pursuant to this clause (iv) have been obtained; and
     (v) except as expressly provided in the preceding clause (iv), each
prepayment in respect of any Loans made pursuant to a Borrowing shall be applied
pro rata among the Loans comprising such Borrowing, provided that in connection
with any prepayment of Loans pursuant to this Section 4.01, such prepayment
shall not be applied to any Loan of a Defaulting Lender until all other Loans of
Non-Defaulting Lenders have been repaid in full.

-22-



--------------------------------------------------------------------------------



 



     4.02 Mandatory Repayments and Commitment Reductions. (a) On any day on
which the aggregate outstanding principal amount of Loans and the Letter of
Credit Outstandings exceeds the Total Available Commitment as then in effect,
the Borrower shall repay principal of Loans in an amount equal to such excess.
If, after giving effect to the prepayment of all outstanding Loans, the
aggregate amount of the Letter of Credit Outstandings exceeds the Total
Available Commitment as then in effect, the Borrower shall pay to the Collateral
Agent on such date an amount of cash or Cash Equivalents equal to the amount of
such excess (up to a maximum amount equal to the Letter of Credit Outstandings
at such time), such cash or Cash Equivalents to be held as security for all
obligations of the Borrower hereunder in a cash collateral account to be
established by the Collateral Agent.
     (b) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each date set forth below (each a “Scheduled
Commitment Reduction Date”), the Borrower shall be required to permanently
reduce the Total Commitment as then in effect by the amount set forth opposite
such Scheduled Commitment Reduction Date in the table below (each such
reduction, as the same may be reduced as provided in Sections 4.01 and 4.02(d),
a “Scheduled Commitment Reduction”):

          Scheduled Commitment Reduction Date   Amount  
October 26, 2009
  $ 50,062,500  
April 26, 2010
  $ 50,062,500  
October 26, 2010
  $ 50,062,500  
April 26, 2011
  $ 50,062,500  
October 26, 2011
  $ 50,062,500  
April 26, 2012
  $ 50,062,500  
Maturity Date
  $ 599,625,000  

     (c) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, but without duplication, on (i) the Business Day
following the date of any Collateral Disposition involving a Mortgaged Vessel
(other than a Collateral Disposition constituting an Event of Loss) and (ii) the
earlier of (A) the date which is 180 days following any Collateral Disposition
constituting an Event of Loss involving a Mortgaged Vessel and (B) the date of
receipt by the Borrower, any of its Subsidiaries or the Administrative Agent of
the insurance proceeds relating to such Event of Loss, the Borrower shall be
required to reduce the Total Commitment in an amount equal to the product of the
Total Commitment multiplied by a fraction (A) the numerator of which is equal to
the appraised value (as determined in accordance with the most recent appraisal
report delivered to the Administrative Agent (or obtained by the Administrative
Agent) pursuant to Section 8.01(c)) of the Mortgaged Vessel or Mortgaged Vessels
which is/are the subject of such Collateral Disposition and (B) the denominator
of which is equal to the Aggregate Mortgaged Vessel Value (as determined in
accordance with the most recent appraisal report delivered to the Administrative
Agent (or obtained by the Administrative Agent) pursuant to Section 8.01(c)
before giving effect to such Collateral Disposition); provided that (m) the
Borrower, at its option, shall not be required to reduce the Total Commitment
upon a Collateral Disposition in respect of a Mortgaged Vessel (other than a
Collateral Disposition constituting an Event of Loss) provided that (x) the
Blocked Commitment is increased by an amount equal to the amount by which the
Total Commitments would otherwise be required to be

-23-



--------------------------------------------------------------------------------



 



reduced by reason of such Collateral Disposition, (y) to the extent required by
Section 4.02(a), the Borrower repays any Loans and cash collateralizes the
Letter of Credit Outstandings and (z) no later than 365 days after the date of
such Collateral Disposition, such Mortgaged Vessel is replaced by an Acceptable
Replacement Vessel pursuant to a Vessel Exchange, provided further that, if such
Vessel Exchange does not occur within 365 days of the date of such Collateral
Disposition the Total Commitment shall be permanently reduced by an amount equal
to the amount by which the Blocked Commitment was increased pursuant to clause
(x) above in respect of such Mortgaged Vessel, and (n) without limiting anything
otherwise provided for in this Agreement, the Borrower hereby acknowledges that
it is obliged to comply with Section 9.09 at all times (including, without
limitation, after giving effect to any commitment reduction contemplated by the
foregoing Section 4.02(b)).
     (d) The amount of each commitment reduction required by Sections 4.02(c)
shall be applied to reduce the then remaining Scheduled Commitment Reductions
pro rata based upon the then remaining Scheduled Commitment Reductions after
giving effect to all prior reductions thereto.
     (e) With respect to each repayment of Loans required by this Section 4.02,
the Borrower may designate the specific Borrowing or Borrowings pursuant to
which such Loans were made, provided that (i) all Loans with Interest Periods
ending on such date of required repayment shall be paid in full prior to the
payment of any other Loans and (ii) each repayment of any Loans comprising a
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the preceding provisions of this clause
(e), make such designation in its sole reasonable discretion with a view, but no
obligation, to minimize breakage costs owing pursuant to Section 1.10.
     (f) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all then outstanding Loans shall be repaid in full on the Maturity
Date.
     4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent. Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.
     4.04 Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense. All such payments will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income,
net profits or any franchise tax based on net income, net profits or net worth,
of a Lender pursuant to the

-24-



--------------------------------------------------------------------------------



 



laws of the jurisdiction in which it is organized or the jurisdiction in which
the principal office or applicable lending office of such Lender is located or
any subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrower agrees to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income, net profits or any
franchise tax based on net income, net profits or net worth, of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which the principal office or applicable lending office of such Lender is
located or under the laws of any political subdivision or taxing authority of
any such jurisdiction in which such Lender is organized or in which the
principal office or applicable lending office of such Lender is located and for
any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence. The Borrower will
furnish to the Administrative Agent within 45 days after the date of payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by the Borrower. The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Lender.
     (b) Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to the Borrower any
information as reasonably requested by the Borrower that may be necessary to
establish any available exemption from, or reduction in the amount of, any
Taxes; provided, however, that nothing in this Section 4.04(b) shall require a
Lender to disclose any confidential information (including, without limitation,
its tax returns or its calculations).
     (c) If the Borrower pays any additional amount under this Section 4.04 to a
Lender and such Lender determines in its sole discretion exercised in good faith
that it has actually received or realized in connection therewith any refund or
any reduction of, or credit against, its Tax liabilities in or with respect to
the taxable year in which the additional amount is paid (a “Tax Benefit”), such
Lender shall pay to the Borrower an amount that such Lender shall, in its sole
discretion exercised in good faith, determine is equal to the net benefit, after
tax, which was obtained by such Lender in such year as a consequence of such Tax
Benefit; provided, however, that (i) any Lender may determine, in its sole
discretion exercised in good faith consistent with the policies of such Lender,
whether to seek a Tax Benefit, (ii) any Taxes that are imposed on a Lender as a
result of a disallowance or reduction (including through the expiration of any
tax credit carryover or carryback of such Lender that otherwise would not have
expired) of any Tax Benefit with respect to which such Lender has made a payment
to the Borrower pursuant to this Section 4.04(c) shall be treated as a Tax for
which the Borrower is obligated to indemnify such Lender pursuant to this
Section 4.04 without any exclusions or defenses, (iii) nothing in this

-25-



--------------------------------------------------------------------------------



 



Section 4.04(c) shall require any Lender to disclose any confidential
information to the Borrower (including, without limitation, its tax returns),
and (iv) no Lender shall be required to pay any amounts pursuant to this
Section 4.04(c) at any time during which a Default or Event of Default exists.
          SECTION 5. Conditions Precedent to the Initial Borrowing Date. The
obligation of each Lender to make Loans on the Initial Borrowing Date is subject
at the time of the making of such Loans to the satisfaction or waiver of the
following conditions:
     5.01 Original Effective Date; Notes. On or prior to the Initial Borrowing
Date (i) the Original Effective Date shall have occurred and (ii) if requested
by a Lender, there shall have been delivered to the Administrative Agent, for
the account of such Lender, the appropriate Note for such Lender executed by the
Borrower, in each case in the amount, maturity and as otherwise provided herein.
     5.02 Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid
to the Administrative Agent, the Joint Lead Arrangers and the Lenders all costs,
fees and expenses (including, without limitation, reasonable legal fees and
expenses) payable to the Administrative Agent, the Joint Lead Arrangers and the
Lenders in respect of the transactions contemplated by this Agreement to the
extent then due.
     5.03 Opinions of Counsel.
     (a) On the Initial Borrowing Date, the Administrative Agent shall have
received from Kramer Levin Naftalis & Frankel LLP, special New York counsel to
the Borrower and its Subsidiaries, an opinion addressed to the Administrative
Agent and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibit C-1 which shall (x) be in form and substance
reasonably acceptable to the Administrative Agent and (y) cover the perfection
of the security interests (other than those to be covered by opinions delivered
pursuant to clauses (b) through (d) below) granted pursuant to the Security
Documents and such other matters incidental to the transactions contemplated
herein as the Administrative Agent may reasonably request.
     (b) On the Initial Borrowing Date, the Administrative Agent shall have
received from Constantine P. Georgiopoulos, special New York maritime counsel to
the Borrower and its Subsidiaries, an opinion addressed to the Administrative
Agent and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibit C-2 which shall (x) be in form and substance
reasonably acceptable to the Administrative Agent and (y) cover the perfection
of the security interests granted pursuant to the Vessel Mortgages and such
other matters incidental thereto as the Administrative Agent may reasonably
request.
     (c) On the Initial Borrowing Date, the Administrative Agent shall have
received from George E. Henries, Esq., special Liberian counsel to the Borrower
and its Subsidiaries (or other counsel to the Borrower and its Subsidiaries
qualified in such jurisdiction and reasonably satisfactory to the Administrative
Agent), an opinion addressed to the Administrative Agent and each of the Lenders
and dated the Initial Borrowing Date covering the matters set forth in
Exhibit C-3, which shall (x) be in form and substance reasonably acceptable

-26-



--------------------------------------------------------------------------------



 



to the Administrative Agent and (y) in the case of each Mortgaged Vessel
registered under the laws and flag of the Republic of Liberia, cover the
perfection of the security interests granted pursuant to the relevant Vessel
Mortgage(s) and such other matters incidental thereto as the Administrative
Agent may reasonably request.
     (d) On the Initial Borrowing Date the Administrative Agent shall have
received from Dennis J. Reeder, Esq., special Marshall Islands counsel to the
Borrower and its Subsidiaries (or other counsel to the Borrower and its
Subsidiaries qualified in such jurisdiction and reasonably satisfactory to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and dated the Initial Borrowing Date covering the matters set
forth in Exhibit C-4, which shall (x) be in form and substance reasonably
acceptable to the Administrative Agent and (y) in the case of each Mortgaged
Vessel registered under the laws and flag of the Republic of Marshall Islands,
cover the perfection of the security interests granted pursuant to the relevant
Vessel Mortgage(s) and such other matters incidental thereto as the
Administrative Agent may reasonably request.
     (e) On the Initial Borrowing Date, the Administrative Agent shall have
received from Cains Advocates Limited, special Isle of Man counsel to the
Borrower and its Subsidiaries, an opinion addressed to the Administrative Agent
and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibit C-5 which shall (x) be in form and substance
reasonably acceptable to the Administrative Agent and (y) cover the perfection
of the security interests (other than those to be covered by opinions delivered
pursuant to clauses (a) through (d) above) granted pursuant to the Security
Documents and such other matters incidental to the transactions contemplated
herein as the Administrative Agent may reasonably request.
     5.04 Corporate Documents; Proceedings; etc. (a) On the Initial Borrowing
Date, the Administrative Agent shall have received a certificate, dated the
Initial Borrowing Date, signed by the Chairman of the Board, the President, any
Vice President, the Treasurer or an authorized manager, member or general
partner of each Credit Party, and attested to by the Secretary or any Assistant
Secretary (or, to the extent such Credit Party does not have a Secretary or
Assistant Secretary, the analogous Person within such Credit Party) of such
Credit Party, as the case may be, in the form of Exhibit D, with appropriate
insertions, together with copies of the Certificate of Incorporation and By-Laws
(or equivalent organizational documents) of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and the
foregoing shall be reasonably acceptable to the Administrative Agent.
     (b) All corporate, limited liability company, partnership and legal
proceedings, and all material instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Documents, shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of corporate, limited liability company
and partnership proceedings, governmental approvals, good standing certificates
and bring-down telegrams or facsimiles, if any, which the Administrative Agent
may have reasonably requested in connection therewith, such documents and
papers, where appropriate, to be certified by proper corporate or governmental
authorities.

-27-



--------------------------------------------------------------------------------



 



     5.05 Shareholders’ Agreements; Management Agreements; Debt Agreements;
Employment Agreements; Tax Sharing Agreements. On or prior to the Initial
Borrowing Date, there shall have been delivered to the Administrative Agent or
its counsel true and correct copies of the following documents:
     (a) all agreements entered into by the Borrower or any of its Subsidiaries
governing the terms and relative rights of their capital stock or membership
interests and any agreements entered into by shareholders or members relating to
any such entity with respect to its capital stock or membership interests
(collectively, the “Shareholders’ Agreements”);
     (b) all agreements (other than Employment Agreements) with respect to the
management of the Borrower or any of its Subsidiaries or any of the Vessels
(collectively, the “Management Agreements”);
     (c) all agreements evidencing or relating to Indebtedness of the Borrower
or any of its Subsidiaries which is to remain outstanding (other than the Credit
Documents) after giving effect to the incurrence of Loans on the Initial
Borrowing Date (if any) (collectively, the “Debt Agreements”);
     (d) all employment agreements entered into by the Borrower or any of its
Subsidiaries with members of management of the Borrower or any of such
Subsidiaries (collectively, the “Employment Agreements”);
     (e) all service agreements entered into between the Borrower and its
Subsidiaries (“Service Agreement”); and
     (f) all tax sharing, tax allocation and other similar agreements entered
into by the Borrower or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”);
all of which Shareholders’ Agreements, Management Agreements, Debt Agreements,
Employment Agreements, Service Agreements and Tax Sharing Agreements shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
be in full force and effect on the Initial Borrowing Date.
     5.06 Subsidiaries Guaranty. On the Initial Borrowing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered to the
Administrative Agent the Subsidiaries Guaranty in the form of Exhibit E (as
modified, supplemented or amended from time to time, the “Subsidiaries
Guaranty”), and the Subsidiaries Guaranty shall be in full force and effect.
     5.07 Pledge and Security Agreement. On the Initial Borrowing Date, each of
the Borrower and each of the Subsidiary Guarantors described in clause (x) of
the definition thereof shall have (x) duly authorized, executed and delivered
the Pledge and Security Agreement in the form of Exhibit F-1 (as modified,
supplemented or amended from time to time, the “Pledge Agreement”) and shall
have (A) delivered to the Collateral Agent, as pledgee, all the Pledged
Securities referred to therein, together with executed and undated stock powers
in the case of capital stock constituting Pledged Securities, and (B) otherwise
complied with all of the requirements set forth in the Pledge Agreement and
(y) duly authorized, executed and delivered

-28-



--------------------------------------------------------------------------------



 



any other related documentation necessary or advisable to perfect the Lien on
the Pledge Agreement Collateral in the respective jurisdictions of formation of
the respective Subsidiary Guarantor or the Borrower, as the case may be.
     5.08 Solvency Certificate. On the Initial Borrowing Date, the Borrower
shall cause to be delivered to the Administrative Agent a solvency certificate
from the senior financial officer of the Borrower, in the form of Exhibit K,
which shall be addressed to the Administrative Agent and each of the Lenders and
dated the Initial Borrowing Date, setting forth the conclusion that, after
giving effect to the incurrence of all the financings contemplated hereby, the
Borrower individually, and the Borrower and its Subsidiaries taken as a whole,
are not insolvent and will not be rendered insolvent by the incurrence of such
indebtedness, and will not be left with unreasonably small capital with which to
engage in their respective businesses and will not have incurred debts beyond
their ability to pay such debts as they mature.
     5.09 Financial Statements. On the Initial Borrowing Date, the
Administrative Agent shall have received copies of the financial statements
referred to in Sections 7.05(a), which financial statements shall be in form and
substance reasonably satisfactory to the Administrative Agent.
     5.10 Material Adverse Change; Approvals. (a) On the Initial Borrowing Date,
nothing shall have occurred (and the Administrative Agent shall have become
aware of no facts or conditions not previously known to the Administrative
Agent) which the Administrative Agent shall determine is reasonably likely to
have a material adverse effect on the rights and remedies of the Lenders, or the
Administrative Agent, or on the ability of the Borrower or the Borrower and its
Subsidiaries, taken as a whole, to perform its or their Obligations, or which is
reasonably likely to have a Material Adverse Effect.
     (b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and third party approvals and/or consents in connection
with the Loans, the other transactions contemplated hereby and the granting of
Liens under the Credit Documents shall have been obtained and remain in effect,
and all applicable waiting periods with respect thereto shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of this
Agreement or the other transactions contemplated by the Credit Documents or
otherwise referred to herein or therein. On the Initial Borrowing Date, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon this
Agreement or the other transactions contemplated by the Credit Documents or
otherwise referred to herein or therein.
     5.11 Litigation. On the Initial Borrowing Date, there shall be no actions,
suits or proceedings pending or threatened (i) with respect to the this
Agreement or any other Credit Document or (ii) which the Administrative Agent
shall determine has had, or could reasonably be expected to have, a Material
Adverse Effect.
     5.12 Appraisals. On or prior to the Initial Borrowing Date, the
Administrative Agent shall have received an appraisal report of a recent date
(and in no event dated earlier than

-29-



--------------------------------------------------------------------------------



 



30 days prior to the Initial Borrowing Date) in scope, form and substance, and
from independent appraisers, reasonably satisfactory to the Administrative
Agent, stating the then current fair market value of each of the Mortgaged
Vessels on such date, the results of which shall be reasonably satisfactory to
the Administrative Agent.
     5.13 Refinancing. (a) On or prior to the Initial Borrowing Date, the total
commitments pursuant to the Existing Credit Agreement shall have been
terminated, and all loans and notes with respect thereto shall have been repaid
in full (together with interest thereon), all letters of credit issued
thereunder shall have been terminated or deemed issued under this Agreement
pursuant to Section 2.01(d) and all other amounts owing pursuant to the Existing
Credit Agreement shall have been repaid in full (the “Refinancing”). The
creditors in respect of the Existing Credit Agreement shall have terminated and
released all security interests in and Liens on the assets of Borrower and its
Subsidiaries created pursuant to the security documentation relating to the
Existing Credit Agreement, and such creditors shall have returned all assets (if
any) in their possession pursuant to the security documentation relating to the
Existing Credit Agreement to the Borrower, and the Administrative Agent shall
have received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that the matters set forth in this Section 5.13 have been
satisfied as of the Initial Borrowing Date.
     (b) On or prior to the Initial Borrowing Date, the Borrower and its
Subsidiaries shall have no outstanding Indebtedness except for (i) the Loans and
(ii) certain other Indebtedness of the Borrower and its Subsidiaries listed on
Schedule V.
     (c) After giving effect to the Refinancing and this Agreement, the
financings incurred in connection herewith and the other transactions
contemplated hereby, there shall be no conflict with, or default under, any
material agreement of the Borrower or any of its Subsidiaries.
     5.14 Assignments of Earnings and Insurances. On the Initial Borrowing Date,
each Credit Party which owns a Mortgaged Vessel on such date shall have duly
authorized, executed and delivered an Assignment of Earnings in the form of
Exhibit G (as modified, supplemented or amended from time to time, the
“Assignments of Earnings”) and an Assignment of Insurances in the form of
Exhibit H (as modified, supplemented or amended from time to time, the
“Assignments of Insurances”), together covering all of such Credit Party’s
present and future Earnings and Insurance Collateral, in each case together
with:
     (a) proper Financing Statements (Form UCC-1) fully executed for filing
under the UCC or in other appropriate filing offices of each jurisdiction as may
be necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the Assignment of
Earnings and the Assignment of Insurances;
     (b) certified copies of Requests for Information or Copies (Form UCC-11),
or equivalent reports, listing all effective financing statements that name any
Credit Party as debtor and that are filed in the jurisdictions referred to in
Section 5.14(a) above, together with copies of such other financing statements
(none of which shall cover the Collateral except to the extent evidencing
Permitted Liens unless in respect of which the Collateral Agent shall have
received Form UCC-3 Termination Statements (or such other termination statements
as shall be required by local law) fully executed for filing if required by
applicable laws); and

-30-



--------------------------------------------------------------------------------



 



     (c) evidence that all other actions necessary or, in the reasonable opinion
of the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Assignment of Earnings and the Assignment of
Insurances have been taken.
     5.15 Mortgages; Certificates of Ownership; Searches; Class Certificates;
Appraisal Report; Insurance. On the Initial Borrowing Date:
     (a) Each Subsidiary Guarantor which owns a Mortgaged Vessel shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a first preferred mortgage (as modified, amended or supplemented
from time to time in accordance with the terms thereof and hereof, the “Vessel
Mortgages”), substantially in the form of Exhibit I-1 or I-2, as applicable,
with respect to each Vessel listed on Schedule III (each a “Mortgaged Vessel”)
and the Vessel Mortgages shall be effective to create in favor of the Collateral
Agent a legal, valid and enforceable first priority security interest, in and
lien upon such Mortgaged Vessels, subject only to Permitted Liens. Except as
specifically provided above, all filings, deliveries of instruments and other
actions necessary or desirable in the reasonable opinion of the Collateral Agent
to perfect and preserve such security interests shall have been duly effected
and the Collateral Agent shall have received evidence thereof in form and
substance reasonably satisfactory to the Collateral Agent.
     (b) The Administrative Agent shall have received (x) certificates of
ownership from appropriate authorities showing (or confirmation updating
previously reviewed certificates and indicating) the registered ownership of
each Mortgaged Vessel by the relevant Subsidiary Guarantor and (y) the results
of maritime registry searches with respect to the Mortgaged Vessels, indicating
no record liens other than Liens in favor of the Collateral Agent and Permitted
Liens.
     (c) The Administrative Agent shall have received class certificates from a
classification society listed on Schedule X hereto or another internationally
recognized classification society acceptable to the Collateral Agent, indicating
that each Mortgaged Vessel meets the criteria specified in Section 7.24.
     (d) The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Parties in respect
of the Mortgaged Vessels, together with a certificate from such broker
certifying that such insurances (i) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds for
the protection of the Administrative Agent, the Collateral Agent and/or the
Lenders as mortgagee and (ii) conform with the insurance requirements of the
respective Vessel Mortgages.
     5.16 Environmental Laws. On the Initial Borrowing Date, there shall not
exist any condition or occurrence on or arising from any Vessel or property
owned or operated or occupied by the Borrower or any of its Subsidiaries that
(a) results in material noncompliance by the Borrower or such Subsidiary with
any applicable Environmental Law or (b) could reasonably

-31-



--------------------------------------------------------------------------------



 



be expected to form the basis of a material Environmental Claim against the
Borrower or any of its Subsidiaries or any such Vessel or property.
          SECTION 6. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including Loans made on the Initial Borrowing Date
and each Borrowing Date thereafter), and the obligation of any Issuing Lender to
issue any Letter of Credit, is subject to the satisfaction of the following
conditions:
     6.01 No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein or in any other Credit Document shall be true and correct in
all material respects both before and after giving effect to such Credit Event
with the same effect as though such representations and warranties had been made
on the date of such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
     6.02 Notice of Borrowing. (a) Prior to the making of each Loan, the
Administrative Agent shall have received the Notice of Borrowing required by
Section 1.03(a). The acceptance of the proceeds of each Credit Event shall
constitute a representation and warranty by the Borrower to the Administrative
Agent and each of the Lenders that all of the applicable conditions specified in
Section 5 and in this Section 6 and applicable to such Credit Event have been
satisfied as of that time. All of the applicable Notes, certificates, legal
opinions and other documents and papers referred to in Section 5 and in this
Section 6, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders and, except
for the Notes, in sufficient counterparts for each of the Lenders and shall be
in form and substance reasonably satisfactory to the Administrative Agent.
     (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 2.02.
          SECTION 7. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans and issue
(or participate in) the Letters of Credit, each of the Parent and the Borrower
makes the following representations, warranties and agreements, in each case on
the Restatement Effective Date, all of which shall survive the execution and
delivery of this Agreement and the Notes and the making of the Loans and
issuance of the Letter of Credit, with the occurrence of each Credit Event on or
after the Restatement Effective Date being deemed to constitute a representation
and warranty that the matters specified in this Section 7 are true and correct
in all material respects on and as of the Restatement Effective Date and on the
date of each such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):
     7.01 Corporate/Limited Liability Company/Limited Partnership Status. The
Parent and each of its Subsidiaries (i) is a duly organized and validly existing
corporation,

-32-



--------------------------------------------------------------------------------



 



limited liability company or limited partnership, as the case may be, in good
standing under the laws of the jurisdiction of its incorporation or formation,
(ii) has the corporate or other applicable power and authority to own its
property and assets and to transact the business in which it is currently
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business as currently conducted requires such qualifications,
except for failures to be so qualified which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
     7.02 Corporate Power and Authority. Each Credit Party has the corporate or
other applicable power and authority to execute, deliver and perform the terms
and provisions of each of the Documents to which it is party and has taken all
necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Documents. Each Credit Party has
duly executed and delivered each of the Documents to which it is party, and each
of such Documents constitutes the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
     7.03 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, will (i) contravene any material provision of
any applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the material properties or assets of the
Parent or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Parent or any of its
Subsidiaries is a party or by which it or any of its material property or assets
is bound or to which it may be subject or (iii) violate any provision of the
Certificate of Incorporation or By-Laws (or equivalent organizational documents)
of the Parent or any of its Subsidiaries.
     7.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or in the case of any filings or
recordings in respect of the Security Documents (other than the Vessel
Mortgages), will be made within 10 days of the date such Security Document is
required to be executed pursuant hereto), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution, delivery and performance
by any Credit Party of any Document to which it is a party or (ii) the legality,
validity, binding effect or enforceability of any Document to which it is a
party.
     7.05 Financial Statements; Financial Condition; Undisclosed Liabilities.
(a) The audited consolidated balance sheets of the Borrower as at December 31,
2005, December 31,

-33-



--------------------------------------------------------------------------------



 



2006 and December 31, 2007 and the unaudited consolidated balance sheets of the
Borrower as at June 30, 2008 and the related consolidated statements of
operations and of cash flows for the fiscal years or quarters, as the case may
be, ended on such dates, reported on by and accompanied by, in the case of the
annual financial statements, an unqualified report from Deloitte & Touche LLP,
present fairly the consolidated financial condition of the Borrower as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years or quarters, as the case may be, then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). Neither the Borrower nor any of its
Subsidiaries has any material guarantee obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the financial statements referred to in the preceding sentence (it
being understood that with respect to guarantee obligations, the underlying debt
is so reflected).
     (b) The pro forma consolidated balance sheet of the Parent and its
Subsidiaries (after giving effect to the Merger and the financing therefor) as
set forth in the Parent’s S-4 filing dated August 28, 2008 with the Securities
and Exchange Commission, presents a good faith estimate of the pro forma
consolidated financial position of the Parent and its Subsidiaries as of such
date.
     (c) Except as fully disclosed in the financial statements and the notes
related thereto delivered pursuant to Section 7.05(a), there were as of the
Initial Borrowing Date no liabilities or obligations with respect to the
Borrower or any of its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, would be materially adverse to the Borrower
and its Subsidiaries taken as a whole. As of the Initial Borrowing Date, none of
the Credit Parties knows of any basis for the assertion against it of any
liability or obligation of any nature that is not fairly disclosed (including,
without limitation, as to the amount thereof) in the financial statements and
the notes related thereto delivered pursuant to Section 7.05(a) which, either
individually or in the aggregate, could be materially adverse to the Borrower
and its Subsidiaries taken as a whole.
     (d) Since December 31, 2007, nothing has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.
     7.06 Litigation. There are no actions, suits, investigations (conducted by
any governmental or other regulatory body of competent jurisdiction) or
proceedings pending or, to the knowledge of the Parent or the Borrower,
threatened that could reasonably be expected to have a Material Adverse Effect.
     7.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Parent or the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Parent or the Borrower in writing to
the Administrative Agent or any Lender will be, true and accurate in all
material respects and not incomplete by

-34-



--------------------------------------------------------------------------------



 



omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time as such information was
provided.
     7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans may
be used only for the following (i) to effect the Refinancing, (ii) from time to
time, to redeem, retire, purchase or otherwise acquire, directly or indirectly,
for a consideration any shares of Parent Stock and/or (iii) for working capital,
capital expenditures and general corporate purposes except to purchase or carry
or extend credit for the purpose of purchasing or carrying such Margin Stock as
may be permitted to be purchased or carried pursuant to the terms of
Section 9.05(vii) and (ix).
     (b) No part of the proceeds of any Loan will be used to purchase or carry
any Margin Stock (other than Parent Stock) or to extend credit for the purpose
of purchasing or carrying any Margin Stock (other than Parent Stock). Neither
the making of any Loan nor the use of the proceeds thereof nor the occurrence of
any other Credit Event will violate or be inconsistent with the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System
except to purchase or carry or extend credit for the purpose of purchasing or
carrying such Margin Stock as may be permitted to be purchased or carried
pursuant to the terms of Sections 9.05(vii) and (ix).
     7.09 Tax Returns and Payments. The Parent and each of its Subsidiaries has
timely filed all U.S. federal income tax returns, statements, forms and reports
for taxes and all other material U.S. and non-U.S. tax returns, statements,
forms and reports for taxes required to be filed by or with respect to the
income, properties or operations of the Parent and/or any of its Subsidiaries
(the “Returns”). The Returns accurately reflect in all material respects all
liability for taxes of the Parent and its Subsidiaries as a whole for the
periods covered thereby. The Parent and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with generally
accepted accounting principles) for the payment of, all material U.S. federal,
state and non-U.S. income taxes applicable for all taxes payable by them. There
is no material action, suit, proceeding, investigation, audit, or claim now
pending or, to the knowledge of the Parent or any of its Subsidiaries,
threatened by any authority regarding any taxes relating to the Parent or any of
its Subsidiaries. As of the Restatement Effective Date, neither the Parent nor
any of its Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Parent or any
of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Parent or any of its Subsidiaries
not to be subject to the normally applicable statute of limitations.
     7.10 Compliance with ERISA. (i) Schedule VII sets forth, as of the
Restatement Effective Date, each Plan; each Plan, other than any Multiemployer
Plan (and each related trust, insurance contract or fund), is in substantial
compliance with its terms and with all applicable laws, including without
limitation ERISA and the Code; each Plan, other than any Multiemployer Plan (and
each related trust, if any), which is intended to be qualified under Section
401(a) of the Code has received a determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code; no Reportable Event has occurred; to the best knowledge of
the Parent or any of its Subsidiaries or ERISA Affiliates no Plan which is a
Multiemployer Plan is insolvent or in reorganization; no

-35-



--------------------------------------------------------------------------------



 



Plan has an Unfunded Current Liability in an amount material to Borrower’s
operation; no Plan (other than a Multiemployer Plan) which is subject to
Section 412 of the Code or Section 302 of ERISA has an accumulated funding
deficiency, within the meaning of such sections of the Code or ERISA, or has
applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; all contributions required to be made with
respect to a Plan have been or will be timely made (except as disclosed on
Schedule VII); neither the Parent nor any of its Subsidiaries nor any ERISA
Affiliate has incurred any material liability (including any indirect,
contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or expects to incur any
such liability under any of the foregoing sections with respect to any Plan; no
condition exists which presents a material risk to the Parent or any of its
Subsidiaries or any ERISA Affiliate of incurring a liability to or on account of
a Plan pursuant to the foregoing provisions of ERISA and the Code; no
proceedings have been instituted by the PBGC to terminate or appoint a trustee
to administer any Plan (in the case of a Multiemployer Plan, to the best
knowledge of the Parent or any of its Subsidiaries or ERISA Affiliates) which is
subject to Title IV of ERISA; no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, or, to
the best knowledge of the Parent or any of its Subsidiaries, expected or
threatened which could reasonably be expected to have a Material Adverse Effect;
using actuarial assumptions and computation methods consistent with Part 1 of
subtitle E of Title IV of ERISA, the Parent and its Subsidiaries and ERISA
Affiliates would have no liabilities to any Plans which are Multiemployer Plans
in the event of a complete withdrawal therefrom in an amount which could
reasonably be expected to have a Material Adverse Effect; each group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which
covers or has covered employees or former employees of the Parent, any of its
Subsidiaries, or any ERISA Affiliate has at all times been operated in material
compliance with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code; no lien imposed under the Code or ERISA on the assets
of the Parent or any of its Subsidiaries or any ERISA Affiliate exists nor has
any event occurred which could reasonably be expected to give rise to any such
lien on account of any Plan; and the Parent and its Subsidiaries do not maintain
or contribute to any employee welfare plan (as defined in Section 3(1) of ERISA)
which provides benefits to retired employees or other former employees (other
than as required by Section 601 of ERISA) or any Plan the obligations with
respect to which could reasonably be expected to have a Material Adverse Effect.
     (ii) Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. All
contributions required to be made with respect to a Foreign Pension Plan have
been or will be timely made. Neither the Parent nor any of its Subsidiaries has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Pension Plan that could reasonably be expected to have a Material
Adverse Effect. Neither the Parent nor any of its Subsidiaries maintains or
contributes to any Foreign Pension Plan the obligations with respect to which
could in the aggregate reasonably be expected to have a Material Adverse Effect.

-36-



--------------------------------------------------------------------------------



 



     7.11 The Security Documents. After the execution and delivery thereof and
upon the taking of the actions mentioned in the second immediately succeeding
sentence, each of the Security Documents creates in favor of the Collateral
Agent for the benefit of the Secured Creditors a legal, valid and enforceable
fully perfected first priority security interest in and Lien on all right, title
and interest of the Credit Parties party thereto in the Collateral described
therein, subject to no other Liens except for Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings which shall have been
made on or prior to the tenth day after the Initial Borrowing Date in the case
of all Collateral.
     7.12 Capitalization. (a) On the Restatement Effective Date and after giving
effect to the conditions precedent related thereto: (1) the authorized capital
stock of the Parent shall consist of (i) 140,000,000 shares of Common Stock,
$0.01 par value per share, approximately 41% of which shall be issued and
outstanding and (ii) 10,000,000 shares of preferred stock, $0.01 par value per
share, none of which shall be issued and outstanding; (2) all such outstanding
shares and membership interests shall have been duly and validly issued, fully
paid and non-assessable and issued free of preemptive rights; and (3) the Parent
shall not have outstanding any securities convertible into or exchangeable for
its capital stock or outstanding any rights to subscribe for or to purchase, or
any options for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its capital stock or any stock appreciation or similar
rights, except as set forth on Schedule IX.
     (b) On the Restatement Effective Date and after giving effect to the
conditions precedent related thereto: (1) the authorized capital stock of the
Borrower shall consist of 100 shares of common stock, $0.01 par value per share,
100% of which shares shall be issued and outstanding and owned by the Parent;
(2) all such outstanding shares shall have been duly and validly issued, fully
paid and non-assessable and issued free of preemptive rights; and (3) the
Borrower shall not have outstanding any securities convertible into or
exchangeable for its capital stock or outstanding any rights to subscribe for or
to purchase, or any options for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its capital stock or any stock appreciation or
similar rights.
     7.13 Subsidiaries. On the Restatement Effective Date, the Parent has no
Subsidiaries other than those Subsidiaries listed on Schedule VIII (which
Schedule identifies the correct legal name, direct owner, percentage ownership
and jurisdiction of organization of each such Subsidiary on the date hereof).
     7.14 Compliance with Statutes, etc. The Parent and each of its Subsidiaries
is in compliance in all material respects with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such noncompliances as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

-37-



--------------------------------------------------------------------------------



 



     7.15 Investment Company Act. Neither the Parent, nor any of its
Subsidiaries, is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
     7.16 [Intentionally Omitted.]
     7.17 Pollution and Other Regulations. (a) Each of the Parent and its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Parent nor any of its
Subsidiaries is liable for any material penalties, fines or forfeitures for
failure to comply with any of the foregoing. All licenses, permits,
registrations or approvals required for the business of the Parent and each of
its Subsidiaries, as conducted as of the Restatement Effective Date, under any
Environmental Law have been secured and the Parent and each of its Subsidiaries
is in substantial compliance therewith, except for such failures to secure or
comply as are not reasonably likely to have a Material Adverse Effect. Neither
the Parent nor any of its Subsidiaries is in any respect in noncompliance with,
breach of or default under any applicable writ, order, judgment, injunction, or
decree to which the Parent or such Subsidiary is a party or which would affect
the ability of the Parent or such Subsidiary to operate any Vessel, Real
Property or other facility and no event has occurred and is continuing which,
with the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as are not likely to, individually or in the
aggregate, have a Material Adverse Effect. There are, as of the Restatement
Effective Date, no Environmental Claims pending or, to the knowledge of the
Parent or the Borrower, threatened, against the Parent or any of its
Subsidiaries in respect of which an unfavorable decision, ruling or finding
would be reasonably likely to have a Material Adverse Effect. There are no
facts, circumstances, conditions or occurrences on any Vessel, Real Property or
other facility owned or operated by the Parent or any of its Subsidiaries that
is reasonably likely (i) to form the basis of an Environmental Claim against the
Parent, any of its Subsidiaries or any Vessel, Real Property or other facility
owned by the Parent or any of its Subsidiaries, or (ii) to cause such Vessel,
Real Property or other facility to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law, except
in each such case, such Environmental Claims or restrictions that individually
or in the aggregate are not reasonably likely to have a Material Adverse Effect.
     (b) Hazardous Materials have not at any time prior to the date of this
Agreement or any subsequent Credit Event, been (i) generated, used, treated or
stored on, or transported to or from, any Vessel, Real Property or other
facility at any time owned or operated by the Parent or any of its Subsidiaries
or (ii) released on or from any such Vessel, Real Property or other facility, in
each case where such occurrence or event, either individually or in the
aggregate, is reasonably likely to have a Material Adverse Effect.
     7.18 Labor Relations. Neither the Parent nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Parent or any of its Subsidiaries or, to the Parent’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Parent or
any of its

-38-



--------------------------------------------------------------------------------



 



Subsidiaries or, to the Parent’s knowledge, threatened against any of them,
(ii) no strike, labor dispute, slowdown or stoppage pending against the Parent
or any of its Subsidiaries or, to the Parent’s knowledge, threatened against the
Parent or any of its Subsidiaries and (iii) no union representation proceeding
pending with respect to the employees of the Parent or any of its Subsidiaries,
except (with respect to the matters specified in clauses (i), (ii) and
(iii) above) as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     7.19 Patents, Licenses, Franchises and Formulas. The Parent and each of its
Subsidiaries owns, or has the right to use, all material patents, trademarks,
permits, service marks, trade names, copyrights, licenses, franchises and
formulas, and has obtained assignments of all leases and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others, except for such failures and conflicts
which could not, either individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.
     7.20 Indebtedness. Schedule V sets forth a true and complete list of all
Indebtedness of the Parent and its Subsidiaries as of the Restatement Effective
Date and which is to remain outstanding after giving effect to the Restatement
Effective Date (the “Existing Indebtedness”), in each case showing the aggregate
principal amount thereof and the name of the borrower and any other entity which
directly or indirectly guarantees such debt.
     7.21 Insurance. Schedule VI sets forth a true and complete listing of all
insurance maintained by each Credit Party as of the Restatement Effective Date,
with the amounts insured (and any deductibles) set forth therein with respect to
the Mortgaged Vessels.
     7.22 Concerning the Vessels. The name, registered owner, official number,
and jurisdiction of registration and flag of each Mortgaged Vessel is set forth
on Schedule III. Each Mortgaged Vessel is and will be operated in material
compliance with all applicable law, rules and regulations.
     7.23 Citizenship. The Parent and each other Credit Party which owns or
operates, or will own or operate, one or more Vessels is, or will be, qualified
to own and operate such Vessels under the laws of the Republic of the Marshall
Islands and the Republic of Liberia, as may be applicable, or such other
jurisdiction in which any such Vessels are permitted, or will be permitted, to
be flagged in accordance with the terms of the respective Vessel Mortgages.
     7.24 Vessel Classification. Each Mortgaged Vessel is or will be, classified
in the highest class available for vessels of its age and type with a
classification society listed on Schedule X hereto or another internationally
recognized classification society acceptable to the Collateral Agent, free of
any conditions or recommendations, other than as permitted, or will be
permitted, under the Vessel Mortgage.
     7.25 No Immunity. The Parent does not, nor does any other Credit Party or
any of their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or

-39-



--------------------------------------------------------------------------------



 



otherwise) under the laws of any jurisdiction. The execution and delivery of the
Credit Documents by the Credit Parties and the performance by them of their
respective obligations thereunder constitute commercial transactions.
     7.26 Fees and Enforcement. No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality, validity, or enforceability of this Agreement or any of the
other Credit Documents other than recording taxes which have been, or will be,
paid as and to the extent due. Under the laws of the Republic of the Marshall
Islands or the Republic of Liberia, as applicable, the choice of the laws of the
State of New York as set forth in the Credit Documents which are stated to be
governed by the laws of the State of New York is a valid choice of law, and the
irrevocable submission by each Credit Party to jurisdiction and consent to
service of process and, where necessary, appointment by such Credit Party of an
agent for service of process, in each case as set forth in such Credit
Documents, is legal, valid, binding and effective.
     7.27 Form of Documentation. Each of the Credit Documents is in proper legal
form under the laws of the Republic of the Marshall Islands, the Republic of
Malta or the Republic of Liberia, as applicable, for the enforcement thereof
under such laws, subject only to such matters which may affect enforceability
arising under the law of the State of New York. To ensure the legality,
validity, enforceability or admissibility in evidence of each such Credit
Document in the Republic of the Marshall Islands or the Republic of Liberia, it
is not necessary that any Credit Document or any other document be filed or
recorded with any court or other authority in the Republic of the Marshall
Islands, the Republic of Malta or the Republic of Liberia, except as have been
made, or will be made, in accordance with Section 5.
          SECTION 8. Affirmative Covenants. Each of the Parent and the Borrower
hereby covenants and agrees that on and after the Original Effective Date and
until the Total Commitments and all Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings, together with interest, Commitment Commission
and all other obligations incurred hereunder and thereunder, are paid in full:
     8.01 Information Covenants. The Parent will furnish to the Administrative
Agent, with sufficient copies for each of the Lenders:
     (a) Quarterly Financial Statements. Within 45 days after the close of the
first three quarterly accounting periods in each fiscal year of the Parent,
(i) the consolidated balance sheets of the Parent and its Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income and cash flows, in each case for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, and in each case, setting forth comparative figures
for the related periods in the prior fiscal year, all of which shall be
certified by the senior financial officer of the Parent, subject to normal
year-end audit adjustments and (ii) management’s discussion and analysis of the
important operational and financial developments during the fiscal quarter and
year-to-date periods.
     (b) Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Parent, (i) the consolidated balance sheets of the Parent and
its Subsidiaries as at the

-40-



--------------------------------------------------------------------------------



 



end of such fiscal year and the related consolidated statements of income and
retained earnings and of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified by an
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, together with a report of
such accounting firm stating that in the course of its regular audit of the
financial statements of the Parent and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or Event of Default
pursuant to Sections 9.07 through 9.09, inclusive, which has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.
     (c) Appraisal Reports. Together with delivery of the financial statements
described in Section 8.01(b) for each fiscal year, and at any other time within
33 days of the written request of the Administrative Agent, appraisal reports of
recent date in form and substance and from independent appraisers reasonably
satisfactory to the Administrative Agent, stating the then current fair market
value of each of the Mortgaged Vessels on an individual charter-free basis. All
such appraisals shall be conducted by, and made at the expense of, the Borrower
(it being understood that the Administrative Agent may and, at the request of
the Required Lenders, shall, upon notice to the Borrower, obtain such appraisals
and that the cost of all such appraisals will be for the account of the
Borrower); provided that, unless an Event of Default shall then be continuing,
in no event shall the Borrower be required to pay for more than two appraisal
reports obtained pursuant to this Section 8.01(c) in any single fiscal year of
the Borrower, with the cost of any such reports in excess thereof to be paid by
the Lenders on a pro rata basis.
     (d) Projections, etc. As soon as available but not more than 45 days after
the commencement of each fiscal year of the Parent beginning with its fiscal
year commencing on January 1, 2006, a budget of the Parent and its Subsidiaries
in reasonable detail for each of the twelve months and four fiscal quarters of
such fiscal year. It is recognized by each Lender and the Administrative Agent
that such projections and determinations provided by the Parent, although
reflecting the Parent’s good faith projections and determinations, are not to be
viewed as facts and that actual results covered by any such determination may
differ from the projected results.
     (e) Officer’s Compliance Certificates. (i) At the time of the delivery of
the financial statements provided for in Sections 8.01(a) and (b), a certificate
of the senior financial officer of the Parent in the form of Exhibit M to the
effect that, to the best of such officer’s knowledge, no Default or Event of
Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof (in
reasonable detail), which certificate shall, (x) set forth the calculations
required to establish whether the Parent was in compliance with the provisions
of Sections 9.07 through 9.09, inclusive, at the end of such fiscal quarter or
year, as the case may be and (y) certify that there have been no changes to any
of Schedule VIII and Annexes A through F of the Pledge Agreement or, if later,
since the date of the most recent certificate delivered pursuant to this
Section 8.01(e)(i), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (y), only
to the extent that such changes are required to be reported to

-41-



--------------------------------------------------------------------------------



 



the Collateral Agent pursuant to the terms of such Security Documents) and
whether the Parent and the other Credit Parties have otherwise taken all actions
required to be taken by them pursuant to such Security Documents in connection
with any such changes.
     (ii) At the time of a Collateral Disposition or Vessel Exchange in respect
of any Mortgaged Vessel, a certificate of a senior financial officer of the
Borrower which certificate shall (x) certify on behalf of the Borrower the last
appraisal received pursuant to Section 8.01(c) determining the Aggregate
Mortgaged Vessel Value after giving effect to such disposition or exchange, as
the case may be, and (y) set forth the calculations required to establish
whether the Borrower is in compliance with the provisions of Section 9.09 after
giving effect to such disposition or exchange, as the case may be.
     (f) Notice of Default, Litigation or Event of Loss. Promptly, and in any
event within three Business Days after the Parent obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or Event
of Default which notice shall specify the nature thereof, the period of
existence thereof and what action the Parent proposes to take with respect
thereto, (ii) any litigation or governmental investigation or proceeding pending
or threatened against the Parent or any of its Subsidiaries which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
any Document and (iii) any Event of Loss in respect of any Mortgaged Vessel.
     (g) Other Reports and Filings. Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Parent or any of its Subsidiaries shall file with the Securities and
Exchange Commission (or any successor thereto) or deliver to holders of its
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor).
     (h) Environmental Matters. Promptly upon, and in any event within five
Business Days after, the Parent obtains knowledge thereof, written notice of any
of the following environmental matters occurring after the Original Effective
Date, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
     (i) any Environmental Claim pending or threatened in writing against the
Parent or any of its Subsidiaries or any Vessel or property owned or operated or
occupied by the Parent or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Vessel or property
owned or operated or occupied by the Parent or any of its Subsidiaries that
(a) results in noncompliance by the Parent or such Subsidiary with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Parent or any of its Subsidiaries or
any such Vessel or property;
     (iii) any condition or occurrence on any Vessel or property owned or
operated or occupied by the Parent or any of its Subsidiaries that could
reasonably be expected to cause such Vessel or property to be subject to any
restrictions on the ownership,

-42-



--------------------------------------------------------------------------------



 



occupancy, use or transferability by the Parent or such Subsidiary of such
Vessel or property under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Vessel or property owned or
operated or occupied by the Parent or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Parent shall deliver to the Administrative Agent all
material notices received by the Parent or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA or OPA.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto. In addition, the Parent will
provide the Administrative Agent with copies of all material communications with
any government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(h), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.
     (i) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the Parent or its
Subsidiaries as the Administrative Agent or the Required Lenders may reasonably
request in writing.
     8.02 Books, Records and Inspections. The Parent will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries, in conformity in all material respects with generally
accepted accounting principles and all requirements of law, shall be made of all
dealings and transactions in relation to its business. The Parent will, and will
cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent and the Lenders as a group to visit
and inspect, during regular business hours and under guidance of officers of the
Parent or any of its Subsidiaries, any of the properties of the Parent or its
Subsidiaries, and to examine the books of account of the Parent or such
Subsidiaries and discuss the affairs, finances and accounts of the Parent or
such Subsidiaries with, and be advised as to the same by, its and their officers
and independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may request; provided that, unless
an Event of Default exists and is continuing at such time, the Administrative
Agent and the Lenders shall not be entitled to request more than two such
visitations and/or examinations in any fiscal year of the Parent.
     8.03 Maintenance of Property; Insurance. The Parent will, and will cause
each of its Subsidiaries to, (i) keep all material property necessary in its
business in good working order and condition (ordinary wear and tear and loss or
damage by casualty or condemnation excepted), (ii) maintain insurance on the
Mortgaged Vessels in at least such amounts and against at least such risks as
are in accordance with normal industry practice for similarly situated insureds
and (iii) furnish to the Administrative Agent, at the written request of the
Administrative Agent or any Lender, a complete description of the material terms
of insurance

-43-



--------------------------------------------------------------------------------



 



carried. In addition to the requirements of the immediately preceding sentence,
the Parent will at all times cause insurance of the types described in
Schedule VI to (x) be maintained (with the same scope of coverage as that
described in Schedule VI) at levels which are at least as great as the
respective amount described on Schedule VI and (y) comply with the insurance
requirements of the Vessel Mortgages.
     8.04 Corporate Franchises. The Parent will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided, however, that
nothing in this Section 8.04 shall prevent (i) sales or other dispositions of
assets, consolidations or mergers by or involving the Parent or any of its
Subsidiaries which are permitted in accordance with Section 9.02, (ii) any
Subsidiary Guarantor from changing the jurisdiction of its organization to the
extent permitted by Section 9.10 or (iii) the abandonment by the Parent or any
of its Subsidiaries of any rights, franchises, licenses and patents that could
not be reasonably expected to have a Material Adverse Effect.
     8.05 Compliance with Statutes, etc. The Parent will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions (including all laws and regulations relating
to money laundering) imposed by, all governmental bodies, domestic or foreign,
in respect of the conduct of its business and the ownership of its property,
except such non-compliances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     8.06 Compliance with Environmental Laws. (a) The Parent will, and will
cause each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Vessel or property
now or hereafter owned or operated by the Parent or any of its Subsidiaries,
will within a reasonable time period pay or cause to be paid all costs and
expenses incurred in connection with such compliance (except to the extent being
contested in good faith), and will keep or cause to be kept all such Vessel or
property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither the Parent nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Vessel or property now or
hereafter owned or operated or occupied by the Parent or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or property except in material compliance with all
applicable Environmental Laws and as reasonably required by the trade in
connection with the operation, use and maintenance of any such property or
otherwise in connection with their businesses. The Parent will, and will cause
each of its Subsidiaries to, maintain insurance on the Vessels in at least such
amounts as are in accordance with normal industry practice for similarly
situated insureds, against losses from oil spills and other environmental
pollution.
     (b) At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor, at
any time and from time to time, the Borrower will provide, at the Borrower’s
sole cost and expense, an environmental assessment of any Vessel by such
Vessel’s classification society (to the extent such classification society is
listed on Schedule X hereto) or another internationally recognized
classification society acceptable to the Administrative Agent. If said
classification society, in its

-44-



--------------------------------------------------------------------------------



 



assessment, indicates that such Vessel is not in compliance with the
Environmental Laws, said society shall set forth potential costs of the
remediation of such non-compliance; provided that such request may be made only
if (i) there has occurred and is continuing an Event of Default, (ii) the
Administrative Agent or the Required Lenders reasonably and in good faith
believe that the Parent, any of its Subsidiaries or any such Vessel is not in
compliance with Environmental Law and such non-compliance could reasonably be
expected to have a Material Adverse Effect, or (iii) circumstances exist that
reasonably could be expected to form the basis of a material Environmental Claim
against the Parent or any of its Subsidiaries or any such Vessel. If the
Borrower fails to provide the same within 90 days after such request was made,
the Administrative Agent may order the same and the Borrower shall grant and
hereby grants to the Administrative Agent and the Lenders and their agents
access to such Vessel and specifically grants the Administrative Agent and the
Lenders an irrevocable non-exclusive license, subject to the rights of tenants,
to undertake such an assessment, all at the Borrower’s expense.
     8.07 ERISA. As soon as reasonably possible and, in any event, within ten
(10) days after the Parent or any of its Subsidiaries or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Parent will deliver to the Administrative Agent, with sufficient copies for each
of the Lenders, a certificate of the senior financial officer of the Parent
setting forth the full details as to such occurrence and the action, if any,
that the Parent, such Subsidiary or such ERISA Affiliate is required or proposes
to take, together with any notices required or proposed to be given to or filed
with or by the Parent, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto: that a Reportable
Event has occurred (except to the extent that the Parent has previously
delivered to the Administrative Agent a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof), and
an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; that an accumulated funding deficiency,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or
Section 303 or 304 of ERISA with respect to a Plan; that any contribution
required to be made with respect to a Plan or Foreign Pension Plan has not been
timely made and such failure could result in a material liability for the Parent
or any of its Subsidiaries; that a Plan has been or may be reasonably expected
to be terminated, reorganized, partitioned or declared insolvent under Title IV
of ERISA with a material amount of unfunded benefit liabilities; that a Plan (in
the case of a Multiemployer Plan, to the best knowledge of the Parent or any of
its Subsidiaries or ERISA Affiliates) has a material Unfunded Current Liability;
that proceedings may be reasonably expected to be or have been instituted by the
PBGC to terminate or appoint a trustee to administer a Plan which is subject to
Title IV of ERISA; that a proceeding has been instituted pursuant to Section 515
of ERISA to collect a material delinquent contribution to a Plan; that the
Parent, any of its Subsidiaries or any ERISA Affiliate will or may reasonably
expect to incur any material liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the

-45-



--------------------------------------------------------------------------------



 



Code or Section 409 or 502(i) or 502(l) of ERISA or with respect to a group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) under Section 4980B of the Code; or that the Parent, or any of its
Subsidiaries may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any Plan or any Foreign Pension Plan. Upon request, the
Parent will deliver to the Administrative Agent with sufficient copies to the
Lenders (i) a complete copy of the annual report (on Internal Revenue Service
Form 5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service and (ii) copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA. In addition to any certificates or notices delivered
to the Lenders pursuant to the first sentence hereof, copies of annual reports
and any records, documents or other information required to be furnished to the
PBGC, and any notices received by the Parent, any of its Subsidiaries or any
ERISA Affiliate with respect to any Plan or Foreign Pension Plan with respect to
any circumstances or event that could reasonably be expected to result in a
material liability shall be delivered to the Lenders no later than ten (10) days
after the date such annual report has been filed with the Internal Revenue
Service or such records, documents and/or information has been furnished to the
PBGC or such notice has been received by the Parent, such Subsidiary or such
ERISA Affiliate, as applicable.
     8.08 End of Fiscal Years; Fiscal Quarters. The Parent shall cause (i) each
of its, and each of its Subsidiaries’, fiscal years to end on December 31 of
each year and (ii) each of its and its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each year.
     8.09 Performance of Obligations. The Parent will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement and other debt instrument (including,
without limitation, the Documents) by which it is bound, except such
non-performances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     8.10 Payment of Taxes. The Parent will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims for sums that have become due
and payable which, if unpaid, might become a Lien not otherwise permitted under
Section 9.01(i), provided that neither the Parent nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with generally accepted
accounting principles.
     8.11 Further Assurances. (a) The Parent, and each other Credit Party,
agrees that at any time and from time to time, at the expense of the Parent or
such other Credit Party, it will promptly execute and deliver all further
instruments and documents, and take all further action that may be reasonably
necessary, or that the Administrative Agent may reasonably require, to perfect
and protect any Lien granted or purported to be granted hereby or by the other
Credit

-46-



--------------------------------------------------------------------------------



 



Documents, or to enable the Collateral Agent to exercise and enforce its rights
and remedies with respect to any Collateral. Without limiting the generality of
the foregoing, the Borrower will execute and file, or cause to be filed, such
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), or amendments thereto, such amendments or supplements to the Vessel
Mortgages (including any amendments required to maintain Liens granted by such
Vessel Mortgages pursuant to the effectiveness of this Agreement), and such
other instruments or notices, as may be reasonably necessary, or that the
Administrative Agent may reasonably require, to protect and preserve the Liens
granted or purported to be granted hereby and by the other Credit Documents.
     (b) The Borrower hereby authorizes the Collateral Agent to file one or more
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), and amendments thereto, relative to all or any part of the Collateral
without the signature of the Borrower, where permitted by law. The Collateral
Agent will promptly send the Borrower a copy of any financing or continuation
statements which it may file without the signature of the Borrower and the
filing or recordation information with respect thereto.
     (c) The Parent and/or its Subsidiaries will deliver all Security Documents
executed by a Subsidiary Guarantor organized under the laws of the Isle of Man
to the Isle of Man Financial Supervision Committee prior to (x) for all Security
Documents entered into on the Initial Borrowing Date, the 30th day following the
Initial Borrowing Date and (y) thereafter, within 30 days of the execution and
delivery of such Security Document.
     8.12 Deposit of Earnings. Each Credit Party shall cause the earnings
derived from each of the respective Mortgaged Vessels, to the extent
constituting Earnings and Insurance Collateral, to be deposited by the
respective account debtor in respect of such earnings into one or more of the
Concentration Accounts maintained for such Credit Party or the Borrower from
time to time. Without limiting any Credit Party’s obligations in respect of this
Section 8.12, each Credit Party agrees that, in the event it receives any
earnings constituting Earnings and Insurance Collateral, or any such earnings
are deposited other than in one of the Concentration Accounts, it shall promptly
deposit all such proceeds into one of the Concentration Accounts maintained for
such Credit Party or the Borrower from time to time.
     8.13 Ownership of Subsidiaries. (a) Other than “director qualifying
shares”, the Parent shall at all times directly or indirectly own 100% of the
capital stock or other equity interests of the Borrower and each of the
Subsidiary Guarantors.
     (b) The Parent shall cause each Subsidiary Guarantor to at all times be
directly owned by one or more Credit Parties.
     8.14 Flag of Mortgaged Vessels. (a) The Parent shall, and shall cause each
of its Subsidiaries to, cause each Mortgaged Vessel to be registered under the
laws and flag of (x) the Republic of Liberia or (y) the Republic of Marshall
Islands (each jurisdiction in clauses (x) and (y), an “Acceptable Flag
Jurisdiction”). Notwithstanding the foregoing, any Credit Party may transfer a
Mortgaged Vessel to another Acceptable Flag Jurisdiction pursuant to a Flag
Jurisdiction Transfer.

-47-



--------------------------------------------------------------------------------



 



          SECTION 9. Negative Covenants. Each of the Parent and the Borrower
hereby covenants and agrees that on and after the Initial Borrowing Date and
until all Commitments and all Letters of Credit have terminated and the Loans,
Notes and Unpaid Drawings, together with interest, Commitment Commission and all
other Obligations incurred hereunder and thereunder, are paid in full:
     9.01 Liens. The Parent will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any Collateral, whether now owned or hereafter acquired, or sell any
such Collateral subject to an understanding or agreement, contingent or
otherwise, to repurchase such Collateral (including sales of accounts receivable
with recourse to the Parent or any of its Subsidiaries), or assign any right to
receive income or permit the filing of any financing statement under the UCC or
any other similar notice of Lien under any similar recording or notice statute;
provided that the provisions of this Section 9.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):
     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or Liens for taxes, assessments or governmental charges
or levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles;
     (ii) Liens imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Collateral and do not
materially impair the use thereof in the operation of the business of the Parent
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;
     (iii) Liens in existence on the Initial Borrowing Date which are listed,
and the property subject thereto described, in Schedule IV, without giving
effect to any renewals or extensions of such Liens, provided that the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding on the Original Effective Date, less any
repayments of principal thereof;
     (iv) Permitted Encumbrances;
     (v) Liens created pursuant to the Security Documents;
     (vi) Liens arising out of judgments, awards, decrees or attachments with
respect to which the Parent or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 10.09;

-48-



--------------------------------------------------------------------------------



 



     (vii) Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, Liens
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations in each case incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money) and Liens
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that the aggregate value
of all cash and property at any time encumbered pursuant to this clause
(vii) shall not exceed $5,000,000; and
     (viii) Liens in respect of seamen’s wages which are not past due and other
maritime Liens for amounts not past due arising in the ordinary course of
business and not yet required to be removed or discharged under the terms of the
respective Vessel Mortgages.
In connection with the granting of Liens described above in this Section 9.01 by
the Borrower or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).
     9.02 Consolidation, Merger, Sale of Assets, etc. The Parent will not, and
will not permit the Borrower or any Subsidiary Guarantor to wind up, liquidate
or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or substantially all of its assets
or any of the Collateral, or enter into any sale-leaseback transactions
involving any of the Collateral (or agree to do so at any future time), except
that:
     (i) the Borrower and each of its Subsidiaries may sell, lease or otherwise
dispose of any Mortgaged Vessels, provided that (x)(A) such sale is made at fair
market value (as determined in accordance with the appraisal report most
recently delivered to the Administrative Agent (or obtained by the
Administrative Agent) pursuant to Section 8.01(c) or delivered at the time of
such sale to the Administrative Agent by the Borrower), (B) 100% of the
consideration in respect of such sale shall consist of cash or Cash Equivalents
received by the Borrower, to the respective Subsidiary Guarantor which owned
such Mortgaged Vessel, on the date of consummation of such sale, and (C) the Net
Cash Proceeds of such sale or other disposition shall be applied as required by
Section 4.02 to permanently reduce the Total Commitment (and to the extent
required by Section 4.02(a), repay the Loans and/or cash collateralize the
Letters of Credit) or (y) so long as no Default or Event of Default has occurred
and is continuing (or would arise after giving effect thereto) and so long as
all representations and warranties made by the Borrower pursuant to Section 7 of
this Agreement are true and correct both before and after any such exchange,
such Mortgaged Vessel is exchanged for an Acceptable Replacement Vessel pursuant
to a Vessel Exchange; provided further that in the case of both clause (x) and
(y) above, that the Borrower shall have delivered to the Administrative Agent an
officer’s certificate, certified by the senior financial officer of

-49-



--------------------------------------------------------------------------------



 



the Borrower, demonstrating pro forma compliance (giving effect to such
Collateral Disposition and, in the case of calculations involving the appraised
value of Mortgaged Vessels, using valuations consistent with the appraisal
report most recently delivered to the Administrative Agent (or obtained by the
Administrative Agent) pursuant to Section 8.01(c)) with each of the covenants
set forth in Sections 9.07 through 9.09, inclusive, for the most recently ended
Test Period (or at the time of such sale, as applicable) and projected
compliance with such covenants for the one year period following such Collateral
Disposition, in each case setting forth the calculations required to make such
determination in reasonable detail;
     (ii) the Borrower and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale);
     (iii) (A) any Subsidiary Guarantor may transfer assets or lease to or
acquire or lease assets from any other Subsidiary Guarantor, or any Subsidiary
Guarantor may be merged into any other Subsidiary Guarantor, in each case so
long as all actions necessary or desirable to preserve, protect and maintain the
security interest and Lien of the Collateral Agent in any Collateral held by any
Person involved in any such transaction are taken to the satisfaction of the
Collateral Agent and (B) any other Subsidiary of the Borrower may transfer
assets or lease to or acquire or lease assets from any other Subsidiary of the
Borrower, or any other Subsidiary of the Borrower may be merged into any other
Subsidiary of the Borrower, in each case so long as all actions necessary or
desirable to preserve, protect and maintain the security interest and Lien of
the Collateral Agent in any Collateral held by any Person involved in any such
transaction are taken to the satisfaction of the Collateral Agent;
     (iv) following a Collateral Disposition permitted by this Agreement, the
Subsidiary Guarantor which owned the Vessel that is the subject of such
Collateral Disposition may dissolve, provided, that (x) all proceeds from such
Collateral Disposition shall have been applied to repayment of the Loans as
required in Section 4.02 of this Agreement, (y) all of the proceeds of such
dissolution shall be paid only to the Borrower and (z) no Event of Default is
continuing unremedied at the time of such dissolution; and
     (v) the Merger shall be permitted in accordance with the terms of the
Merger Agreement, including all exhibits and annexes thereto and all related
documentation, without any amendment, modification or waiver of any of the
provisions thereof, in each case that would be materially adverse to the
interests of the Lenders without the consent of the Required Lenders.
To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02, such Collateral (unless sold to the Parent or a
Subsidiary of the Parent) shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and Collateral Agent shall
be authorized to take any actions deemed appropriate in order to effect the
foregoing. Notwithstanding anything to the contrary contained above, the
foregoing covenant shall not be

-50-



--------------------------------------------------------------------------------



 



violated as a result of sales of Margin Stock for cash at fair market value (as
determined in good faith by the Parent at the time of the respective sale).
     9.03 Shareholder Payments. The Parent shall not, and shall not permit any
of its Subsidiaries to, authorize, declare or pay any Shareholder Payments with
respect to the Parent or any of its Subsidiaries, except that:
     (i) (x) any Subsidiary of the Parent which is not a Subsidiary Guarantor
may pay Shareholder Payments to the Parent or any Wholly-Owned Subsidiary of the
Parent, (y) any Subsidiary Guarantor may pay Shareholder Payments to the
Borrower or any other Subsidiary Guarantor and (z) if the respective Subsidiary
is not a Wholly-Owned Subsidiary of the Parent, such Subsidiary may pay cash
Shareholder Payments to its shareholders generally so long as the Parent and/or
its respective Subsidiaries which own equity interests in the Subsidiary paying
such Shareholder Payments receive at least their proportionate share thereof
(based upon their relative holdings of the equity interests in the Subsidiary
paying such Shareholder Payments and taking into account the relative
preferences, if any, of the various classes of equity interests of such
Subsidiary);
     (ii) so long as there shall exist no Default or Event of Default (both
before and after giving effect to the payment thereof) has occurred and is
continuing, the Parent may repurchase its outstanding equity interests (or
options to purchase such equity) theretofore held by its or any of its
Subsidiaries’ employees, officers or directors following the death, disability,
retirement or termination of employment of employees, officers or directors of
the Parent or any of its Subsidiaries, provided that the aggregate amount
expended to so repurchase equity of the Parent shall not exceed $2,000,000 in
any fiscal year of the Parent;
     (iii) the Parent may make, pay or declare cash Dividends; provided that,
for all Dividends paid pursuant to this clause (iii):
     (A) such Dividends are paid within 90 days of the declaration thereof;
     (B) no Default or Event of Default has occurred and is continuing (or would
arise after giving effect thereto) at the time of declaration of such Dividends,
     (C) no Significant Default has occurred and is continuing (or would arise
after giving effect thereto) at the time of payment of such Dividends, and
     (D) (x) the aggregate Dividends paid in respect of a fiscal quarter shall
not exceed, for any Dividends, $0.50 per common share (with such amount to be
adjusted for any stock dividends, stock splits and stock combinations issued
after the Restatement Effective Date), of the Parent, (y) such Dividends paid in
respect of a fiscal quarter shall only be paid after the date of delivery of
quarterly or annual financial statements for such fiscal quarter, pursuant to
Sections 8.01(a) and (b), as the case may be, and on or prior to 45 days after
the immediately succeeding fiscal quarter and (z) on or prior to the payment of
such Dividends, the Parent shall deliver to the Administrative Agent an
officer’s certificate signed by the Chief Financial Officer of the Parent,
certifying that the requirements set forth in clauses (A) through (D) are
satisfied; and

-51-



--------------------------------------------------------------------------------



 



     (iv) the Parent may pay Dividends, including Stock Buy-Backs; provided that
for all Dividends made pursuant to this clause (iv), (A) no Default or Event of
Default has occurred and is continuing at the time of such Dividends (or would
arise after giving effect thereto), (B) the aggregate amount at any time
expended on Dividends made pursuant to this clause (iv) shall not exceed the sum
of (x) $150,000,000 plus (y) 50% of Cumulative Net Excess Cash Flow and (C) not
later than fifteen (15) days after the end of an calendar quarter in which any
Dividends have occurred, the Parent shall deliver to the Administrative Agent an
officer’s certificate signed by the Chief Financial Officer of the Parent,
certifying that the requirements set forth in clauses (A), and (B) are satisfied
and setting forth the calculation the Cumulative Net Excess Cash Flow in
reasonable detail.
  For avoidance of doubt, nothing herein shall prohibit the Parent from issuing
or distributing to its shareholders rights to acquire common stock or Qualified
Preferred Stock or redeeming any such rights, provided however, the aggregate
amount of cash used for any such redemption shall not exceed $10,000,000 in any
calendar year.
     9.04 Indebtedness. (a) The Parent will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness (other than Indebtedness incurred pursuant to (x) this Agreement
and the other Credit Documents pursuant to the commitments thereunder in effect
on the Restatement Effective Date or (y) the RBS Agreement, in an aggregate
principal amount not to exceed $229,500,000 at any time outstanding) which would
cause any Default or Event of Default, either on a pro forma basis for the most
recently ended Test Period (or at the time of such incurrence, as applicable),
or on a projected basis for the one year period following such incurrence, with
each of the covenants set forth in Sections 9.07 through 9.09, inclusive;
provided that in the event any Indebtedness to be incurred by the Parent or any
of its Subsidiaries in a single issuance or transaction or series of related
issuances or transactions will exceed $10,000,000, the Parent shall have
delivered to the Administrative Agent an officer’s certificate, certified by the
senior financial officer of the Parent, demonstrating compliance with the
preceding provisions of this Section 9.04 and setting forth the calculations
required to make such determination for the most recently ended Test Period in
reasonable detail.
     (b) Notwithstanding anything to the contrary set forth above in this
Section 9.04, no Subsidiary Guarantor described in the definition thereof shall
incur any Indebtedness for borrowed money (including contingent liabilities in
respect thereof) except for (i) Indebtedness incurred pursuant to this Agreement
and the other Credit Documents and (ii) intercompany Indebtedness permitted
pursuant to Section 9.05(iii).
     9.05 Advances, Investments and Loans. The Parent will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any margin stock (or
other equity interests) (other than Parent Stock to the extent permitted by
Section 9.03), or make any capital contribution to any other Person (each of the
foregoing an “Investment” and, collectively, “Investments”) except that the
following shall be permitted:
     (i) the Parent and its Subsidiaries may acquire and hold accounts
receivable owing to any of them;

-52-



--------------------------------------------------------------------------------



 



     (ii) so long as no Event of Default exists or would result therefrom, the
Parent and its Subsidiaries may make loans and advances in the ordinary course
of business to its employees so long as the aggregate principal amount thereof
at any time outstanding which are made on or after the Original Effective Date
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $2,000,000;
     (iii) the Borrower and the Subsidiary Guarantors may make intercompany
loans and advances to the Parent and between or among one another, and
Subsidiaries of the Parent (other than the Subsidiary Guarantors) may make
intercompany loans and advances to the Parent or any other Subsidiary of the
Parent, provided that any loans or advances to the Parent, the Borrower or any
Subsidiary Guarantors pursuant to this Section 9.05(iii) shall be subordinated
to the Obligations of the respective Credit Party pursuant to written
subordination provisions in the form of Exhibit N;
     (iv) the Parent and its Subsidiaries may sell or transfer assets to the
extent permitted by Section 9.02;
     (v) the Parent, the Borrower and the Subsidiary Guarantors may make
Investments in the Subsidiary Guarantors and, so long as no Event of Default
exists and is continuing, the Parent and its Subsidiaries (other than the
Subsidiary Guarantors) may make Investments in its other Wholly-Owned
Subsidiaries so long as management of the Parent or its Subsidiaries (other than
the Subsidiary Guarantors), as applicable, in good faith believe that, after
giving effect to such Investment, the Parent, the Borrower and the Subsidiary
Guarantors, as applicable, shall be able to meet its payment obligations in
respect of this Agreement;
     (vi) the Parent and its Subsidiaries (other than the Subsidiary Guarantors)
may make Investments in Arlington so long as management of the Parent or its
Subsidiaries (other than the Subsidiary Guarantors), as applicable, in good
faith believe that, after giving effect to such Investment, the Parent, the
Borrower and the Subsidiary Guarantors, as applicable, shall be able to meet its
payment obligations in respect of this Agreement;
     (vii) the Parent and the Borrower may make Investments in its
non-Wholly-Owned Subsidiaries; provided that the aggregate amount of all
Investments under this clause (vi) shall not exceed $100,000,000;
     (viii) Investments existing on the Restatement Effective Date and described
on Schedule XI, without giving effect to any additions thereto or replacement
thereof; and
     (ix) the Parent and its Subsidiaries (other than the Borrower and the
Subsidiary Guarantors) may make Investments in non-Subsidiaries; provided that
(x) no Default or Event of Default has occurred and is continuing or would
result following such Investment and (y) such Investments shall only be made in
entities engaged in (A) the businesses permitted by Section 9.13 and (B) other
maritime related businesses reasonably satisfactory to the Administrative Agent.
     9.06 Transactions with Affiliates. The Parent will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in

-53-



--------------------------------------------------------------------------------



 



the ordinary course of business, with any Affiliate of such Person, other than
in the ordinary course of business and on terms and conditions no less favorable
to such Person as would be obtained by such Person at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that:
     (i) Shareholders Distributions may be paid to the extent provided in
Section 9.03;
     (ii) loans and Investments may be made and other transactions may be
entered into between the Parent and its Subsidiaries to the extent permitted by
Sections 9.04 and 9.05;
     (iii) the Parent may pay director’s fees as determined by the Parent’s
independent compensation committee;
     (iv) the Parent and its Subsidiaries may enter into employment agreements
or arrangements with their respective officers and employees in the ordinary
course of business;
     (v) the Parent and its Subsidiaries may pay management fees to Wholly-Owned
Subsidiaries of the Parent in the ordinary course of business; and
     (vi) the Parent and is Subsidiaries may make payments to certain executives
as described in the Form 8-K filed by the Borrower on August 6, 2008, as
amended.
     9.07 Minimum Cash Balance. The Parent will not permit the sum of the
following to be less than $50,000,000 at any time (x) unrestricted cash and Cash
Equivalents held by the Parent and its Subsidiaries plus (y) the lesser of
(i) the Unutilized Commitments under this Agreement provided that the Maturity
Date is at least six months from the date of determination plus any available
unutilized commitments under the RBS Agreement less the Blocked Commitment,
provided that (I) the maturity date for the available unutilized commitments
under the RBS Agreement is at least six months from the date of determination,
(II) the conditions for drawdown under the RBS Agreement have been satisfied and
(III) the Subsidiaries party to the RBS Agreement are permitted to dividend
and/or loan the amounts borrowed thereunder to the Parent, and (ii) $25,000,000.
     9.08 Net Debt to EBITDA Ratio. The Parent will not permit the Net Debt to
EBITDA Ratio to be greater than 5.5:1.00 on the last day of any fiscal quarter
at any time.
     9.09 Collateral Maintenance. The Parent will not permit the aggregate fair
market value of all Mortgaged Vessels owned by the Borrower and the Subsidiary
Guarantors which have not been sold, transferred, lost or otherwise disposed of,
on an individual charter-free basis, at any time (such value, the “Aggregate
Mortgaged Vessel Value”), as determined by the most recent appraisal delivered
by the Borrower to the Administrative Agent or obtained by the Administrative
Agent in accordance with Section 8.01(c) to equal less than 125% of the Total
Commitment at such time; provided that, so long as any default in respect of
this Section 9.09 is not caused by any voluntary Collateral Disposition, such
default shall not constitute an Event of Default so long as within 60 days of
the occurrence of such default, the Borrower shall either (i)

-54-



--------------------------------------------------------------------------------



 



post additional collateral satisfactory to the Required Lenders, pursuant to
security documentation reasonably satisfactory in form and substance to the
Collateral Agent, sufficient to cure such default (and shall at all times during
such period and prior to satisfactory completion thereof, be diligently carrying
out such actions) or (ii) make such reductions of the Total Commitment in an
amount sufficient to cure such default and repay the Loans and/or cash
collateralize the Letters of Credit to the extent required by Section 4.02(a)
(it being understood that any action taken in respect of this proviso shall only
be effective to cure such default pursuant to this Section 9.09 to the extent
that no Default or Event of Default exists hereunder immediately after giving
effect thereto).
     9.10 Limitation on Modifications of Certificate of Incorporation, By-Laws
and Certain Other Agreements; etc. The Parent will not, and will not permit any
Subsidiary Guarantor to amend, modify or change its Certificate of
Incorporation, Certificate of Formation (including, without limitation, by the
filing or modification of any certificate of designation), By-Laws, limited
liability company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its capital stock
or membership interests (or equivalent equity interests) (including any
Shareholders’ Agreement), or enter into any new agreement with respect to its
capital stock or membership interests (or equivalent interests), other than any
amendments, modifications or changes or any such new agreements which are not in
any way materially adverse to the interests of the Lenders; provided that
amendments to the Borrower’s Articles of Incorporation as provided in Exhibit C
to the Merger Agreement shall be permitted. Notwithstanding the foregoing, upon
not less than 30 days prior written notice to the Administrative Agent and so
long as no Default or Event of Default exists and is continuing, any Subsidiary
Guarantor may change its jurisdiction of organization to another jurisdiction
reasonably satisfactory to the Administrative Agent, provided that such
Subsidiary Guarantor shall promptly take all actions reasonably deemed necessary
by the Collateral Agent to preserve, protect and maintain, without interruption,
the security interest and Lien of the Collateral Agent in any Collateral owned
by such Subsidiary Guarantor to the satisfaction of the Collateral Agent, and
such Subsidiary Guarantor shall have provided to the Administrative Agent and
the Lenders such opinions of counsel as may be reasonably requested by the
Administrative Agent to assure itself that the conditions of this proviso have
been satisfied.
     9.11 Limitation on Certain Restrictions on Subsidiaries. The Parent will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by the Parent or any Subsidiary of the
Parent, or pay any Indebtedness owed to the Parent or a Subsidiary of the
Parent, (b) make loans or advances to the Parent or any of the Parent’s
Subsidiaries or (c) transfer any of its properties or assets to the Parent or
any of the Parent’s Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) the RBS Agreement as in effect on the Restatement
Effective Date, or any refinancing thereof or amendments thereto, provided that
in each case the restrictions thereunder are not more restrictive than those
contained in the RBS Agreement as in effect on the Restatement Effective Date,
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Parent or a Subsidiary of the Parent,
(v) customary provisions restricting

-55-



--------------------------------------------------------------------------------



 



assignment of any agreement entered into by the Parent or a Subsidiary of the
Parent in the ordinary course of business, (vi) any holder of a Permitted Lien
may restrict the transfer of the asset or assets subject thereto and
(vii) restrictions which are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Original Effective Date in accordance with the provisions of this Agreement.
     9.12 Limitation on Issuance of Capital Stock. (a) The Parent will not
issue, and will not permit any Subsidiary to issue, any preferred stock (or
equivalent equity interests) other than Qualified Preferred Stock.
     (b) The Parent will not permit the Borrower or any Subsidiary Guarantor to
issue any capital stock (including by way of sales of treasury stock) or any
options or warrants to purchase, or securities convertible into, capital stock,
except (i) for transfers and replacements of then outstanding shares of capital
stock, (ii) for stock splits, stock dividends and additional issuances which do
not decrease the percentage ownership of the Parent or any of its Subsidiaries
in any class of the capital stock of such Subsidiary and (iii) to qualify
directors to the extent required by applicable law. All capital stock of any
Subsidiary Guarantor issued in accordance with this Section 9.12(b) shall be
delivered to the Collateral Agent pursuant to the Pledge Agreement.
     9.13 Business. The Parent and its Subsidiaries will not engage in any
business other than the businesses in which they are engaged in as of the
Original Effective Date and activities directly related thereto, and similar or
related businesses. It being understood that no Subsidiary Guarantor described
in clause (x) of the definition thereof will engage directly or indirectly in
any business other than the business of owning and operating Mortgaged Vessels
and businesses ancillary or complimentary thereto.
          SECTION 10. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
     10.01 Payments. The Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any Unpaid Drawings or interest on any Loan or Note, or any Commitment
Commission or any other amounts owing hereunder or thereunder; or
     10.02 Representations, etc. Any representation, warranty or statement made
by any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or
     10.03 Covenants. Any Credit Party shall (i) default in the due performance
or observance by it of any term, covenant or agreement contained in
Section 8.01(f)(i), 8.08, 8.13 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and, in the case of this clause (ii), such default
shall continue unremedied for a period of 30 days after written notice to the
Borrower by the Administrative Agent or any of the Lenders; or

-56-



--------------------------------------------------------------------------------



 



     10.04 Default Under Other Agreements. (i) The Parent or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Parent or any of
its Subsidiaries shall default in the observance or performance of any agreement
or condition relating to any Indebtedness (other than the Obligations) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity or (iii) any
Indebtedness (other than the Obligations) of the Parent or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that (x) it shall not be a Default or Event of
Default under this Section 10.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) through (iii), inclusive,
exceeds $10,000,000 and (y) in determining whether there is any Default or Event
of Default pursuant to preceding clauses (ii) and (iii), there shall be excluded
any condition described in said clauses (ii) and/or (iii) solely to the extent
that the respective violation, occurrence or acceleration occurred as a result
of violations of restrictions contained in any Indebtedness owing to Lender or
Affiliate thereof on the creation of non-permitted Liens on Margin Stock or any
non-permitted disposition thereof; or
     10.05 Bankruptcy, etc. The Parent or any of its Subsidiaries shall commence
a voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Parent
or any of its Subsidiaries and the petition is not controverted within 20 days
after service of summons, or is not dismissed within 60 days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code) is appointed
for, or takes charge of, all or substantially all of the property of the Parent
or any of its Subsidiaries or the Parent or any of its Subsidiaries commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Parent or any of
its Subsidiaries or there is commenced against the Parent or any of its
Subsidiaries any such proceeding which remains undismissed for a period of
60 days, or the Parent or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Parent or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Parent or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Parent or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or
     10.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in

-57-



--------------------------------------------------------------------------------



 



subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days, any Plan which is subject to Title IV of ERISA shall have had
or is reasonably likely to have a trustee appointed to administer such Plan, any
Plan which is subject to Title IV of ERISA is, shall have been or is reasonably
likely to be terminated or to be the subject of termination proceedings under
ERISA, any Plan shall have an Unfunded Current Liability, a contribution
required to be made with respect to a Plan or a Foreign Pension Plan is not
timely made, the Parent or any of its Subsidiaries or any ERISA Affiliate has
incurred or events have happened, or reasonably expected to happen, that will
cause it to incur any liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code or on account of a group health
plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code)
under Section 4980B of the Code, or the Parent, or any of its Subsidiaries, has
incurred or is reasonably likely to incur liabilities pursuant to one or more
employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or Plans or Foreign Pension Plans; (b) there
shall result from any such event or events the imposition of a lien, the
granting of a security interest, or a liability or a material risk of incurring
a liability; and (c) such lien, security interest or liability, individually,
and/or in the aggregate, in the reasonable opinion of the Required Lenders, has
had, or could reasonably be expected to have, a Material Adverse Effect; or
     10.07 Security Documents. At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease in any material respect to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any of the Security Documents and such default
shall continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security Document, or any “event of default” (as
defined in any Vessel Mortgage) shall occur in respect of any Vessel Mortgage;
or
     10.08 Guaranties. After the execution and delivery thereof, any Guaranty,
or any provision thereof, shall cease to be in full force or effect as to any
Guarantor (unless such Subsidiary Guarantor is no longer a Subsidiary by virtue
of a liquidation, sale, merger or consolidation permitted by Section 9.02) or
any Guarantor (or Person acting by or on behalf of such Guarantor) shall deny or
disaffirm such Guarantor’s obligations under the Guaranty to which it is a party
or any Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party beyond any grace period (if any) provided
therefor; or
     10.09 Judgments. One or more judgments or decrees shall be entered against
the Parent or any of its Subsidiaries involving in the aggregate for the Parent
and its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated,

-58-



--------------------------------------------------------------------------------



 



discharged or stayed or bonded pending appeal for any period of 60 consecutive
days, and the aggregate amount of all such judgments, to the extent not covered
by insurance, exceeds $10,000,000; or
     10.10 Change of Control. A Change of Control shall occur; then, and in any
such event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent, upon the written request of the Required
Lenders, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 10.05 shall
occur, the result which would occur upon the giving of written notice by the
Administrative Agent to the Borrower as specified in clauses (i) and (ii) below
shall occur automatically without the giving of any such notice): (i) declare
the Total Commitments terminated, whereupon all Commitments of each Lender shall
forthwith terminate immediately and any Commitment Commission shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest in respect of all Loans and the Notes and
all Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms; (iv) direct the Borrower to pay (and the Borrower agrees that upon
receipt of such notice, or upon the occurrence and during the continuance of an
Event of Default specified in Section 10.05, it will pay) to the Collateral
Agent at the Payment Office such additional amount of cash, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the Borrower and then outstanding and
(v) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents.
          SECTION 11. Definitions and Accounting Terms.
     11.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
     “Acceptable Flag Jurisdiction” shall have the meaning provided in
Section 8.14.
     “Acceptable Replacement Vessel” shall mean, with respect to a Mortgaged
Vessel, any Vessel with an equal or greater fair market value than such
Mortgaged Vessel (as determined in accordance with the appraisal report most
recently delivered to the Administrative Agent (or obtained by the
Administrative Agent) pursuant to Section 8.01(c) or delivered pursuant to a
Vessel Exchange to the Administrative Agent by the Borrower); provided that such
Vessel must (i) constitute a double hull Vessel, (ii) be of at least 80,000 dwt,
(iii) have been built after such Mortgaged Vessel it replaces, (iv) have a class
certificate reasonably acceptable to the Administrative Agent and (v) be
registered and flagged in an Acceptable Flag Jurisdiction.

-59-



--------------------------------------------------------------------------------



 



     “Adjusted Consolidated Working Capital” shall mean, at any time,
Consolidated Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Consolidated Current Liabilities at such time.
     “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.
     “Affiliate” shall mean, with respect to any Person, any other Person
(including, for purposes of Section 9.06 only, all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided, however,
that for purposes of Section 9.06, an Affiliate of the Parent shall include any
Person that directly or indirectly owns more than 5% of any class of the capital
stock of the Parent and any officer or director of the Parent or any of its
Subsidiaries. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, neither the
Administrative Agent, nor the Collateral Agent, nor the Joint Lead Arrangers nor
any Lender (or any of their respective affiliates) shall be deemed to constitute
an Affiliate of the Parent or its Subsidiaries in connection with the Credit
Documents or its dealings or arrangements relating thereto.
     “Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent, each Joint Lead Arranger and each Issuing Lender.
     “Aggregate Mortgaged Vessel Value” shall have the meaning set forth in
Section 9.09.
     “Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended or restated from time to time.
     “Amalgamation Sub” shall have the meaning set forth in the first recital
hereto.
     “Arlington” shall have the meaning set forth in the first recital hereto.
     “Applicable Margin” shall mean a percentage per annum equal to (x) prior to
the Restatement Effective Date, 0.75% and (y) from and after the Restatement
Effective Date, 1.00%.
     “Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit L (appropriately
completed).
     “Assignments of Earnings” shall have the meaning provided in Section 5.14.
     “Assignments of Insurances” shall have the meaning provided in
Section 5.14.
     “Available Commitment” shall mean for each Lender, such Lender’s Commitment
less such Lender’s pro rata share of the Blocked Commitment.

-60-



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” shall have the meaning provided in Section 10.05.
     “Base Rate” shall mean for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Rate for such day plus 1/2 of 1% per annum.
     “Blocked Commitment” shall mean an amount which may be increased pursuant
to Section 4.02(c) and decreased pursuant to Section 1.13.
     “Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
     “Borrowing” shall mean the borrowing of Loans from all the Lenders (other
than any Lender which has not funded its share of a Borrowing in accordance with
this Agreement) having Commitments on a given date having the same Interest
Period.
     “Borrowing Date” shall mean the Initial Borrowing Date and each date on or
after the Initial Borrowing Date and prior to the Maturity Date on which a
Borrowing occurs.
     “Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City or London a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.
     “Capitalized Lease Obligations” of any Person shall mean all rental
obligations which, under generally accepted accounting principles, are or will
be required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with such
principles.
     “Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and (v)
investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through
(iv) above.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as the same may be amended from time to time, 42
U.S.C. § 9601 et seq.

-61-



--------------------------------------------------------------------------------



 



     “Change of Control” shall mean (i) the Parent shall at any time and for any
reason fail to own, directly or indirectly, 100% of the capital stock or other
equity interests of the Borrower and each Subsidiary Guarantor, except in the
case of a foreign subsidiary that is a Subsidiary Guarantor, any such other
ownership as required by applicable law, (ii) the Borrower shall at any time and
for any reason fail to own, directly or indirectly, 100% of the capital stock or
other equity interests of each Subsidiary Guarantor, except in the case of a
foreign subsidiary that is a Subsidiary Guarantor, any such other ownership as
required by applicable law, (iii) the sale, lease or transfer of all or
substantially all of the Parent’s assets to any Person or group (as such term is
used in Section 13(d)(3) of the Exchange Act), (iv) the liquidation or
dissolution of the Parent or the Borrower, (v) any Person or group (as such term
is used in Section 13(d)(3) of the Exchange Act) other than one or more of the
Permitted Holders shall at any time become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 30% of the
outstanding voting or economic equity interests of the Parent, (vi) the
replacement of a majority of the directors on the board of directors of the
Parent over a two-year period from the directors who constituted the board of
directors of the Parent at the beginning of such period, and such replacement
shall not have been approved by a vote of at least a majority of the board of
directors of the Parent then still in office who either were members of such
board of directors at the beginning of such period or whose election as a member
of such Board of Directors was previously so approved or (vii) a “change of
control” or similar event shall occur as provided in any outstanding
Indebtedness (excluding Indebtedness with an aggregate principal amount of less
than $20,000,000) of Parent or any of its Subsidiaries (or the documentation
governing the same).
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
     “Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document, including, without limitation, all
Pledge Agreement Collateral, all Earnings and Insurance Collateral, all
Mortgaged Vessels and all cash and Cash Equivalents at any time delivered as
collateral thereunder or as required hereunder.
     “Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.
     “Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition by the Parent or any of its Subsidiaries to any Person other than
the Borrower or a Subsidiary Guarantor of any Mortgaged Vessel or (ii) any Event
of Loss of any Mortgaged Vessel.
     “Commitment” shall mean, for each Lender, the amount set forth opposite
such Lender’s name in Schedule I hereto as the same may be (x) reduced from time
to time pursuant to Sections 3.02, 3.03, 4.02 and/or 10 or (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 1.12 or 13.04(b).
     “Commitment Commission” shall have the meaning provided in Section 3.01(a).

-62-



--------------------------------------------------------------------------------



 



     “Concentration Account” shall have the meaning provided in the Pledge
Agreement.
     “Consolidated Current Assets” shall mean, at any time, the consolidated
current assets of the Parent and its Subsidiaries at such time.
     “Consolidated Current Liabilities” shall mean, at any time, the
consolidated current liabilities of the Parent and its Subsidiaries at such
time, but excluding the current portion of any Indebtedness under this Agreement
and the current portion of any other long-term Indebtedness which would
otherwise be included therein.
     “Consolidated EBIT” shall mean, for any period, the Consolidated Net Income
for such period, before interest expense and provision for taxes based on income
and without giving effect to any extraordinary gains or losses or gains or
losses from sales of assets other than inventory sold in the ordinary course of
business.
     “Consolidated EBITDA” shall mean, for any period, Consolidated EBIT,
adjusted by adding thereto the amount of (i) all amortization of intangibles and
depreciation and (ii) non-cash management incentive compensation, in each case
that were deducted in arriving at Consolidated EBIT for such period. Until such
time as the Merger has been consummated, any determination of Consolidated
EBITDA shall give pro forma effect to the Merger as if the same had occurred on
the first day of the respective Test Period but without taking into account any
pro forma cost savings and expenses.
     “Consolidated Indebtedness” shall mean, as at any date of determination,
the aggregate stated balance sheet amount of all Indebtedness (but including in
any event the then outstanding principal amount of all Loans, all Capitalized
Lease Obligations and all letters of credit outstanding) of the Parent and its
Subsidiaries on a consolidated basis as determined in accordance with GAAP;
provided that (i) Indebtedness outstanding pursuant to trade payables and
accrued expenses incurred in the ordinary course of business, and
(ii) guarantees of operating leases assigned to any of the Parent or any
Wholly-Owned Subsidiary of the Parent to the extent such lease is permitted
hereunder and such obligation does not exceed that which would otherwise be
attributed to such Person under such operating lease, shall be excluded in
determining Consolidated Indebtedness.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
after tax income of the Parent and its Subsidiaries determined in accordance
with GAAP.
     “Consolidated Net Interest Expense” shall mean, for any period (i) the
total consolidated interest expense of the Parent and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, that portion of Capitalized Lease Obligations of the
Parent and its Subsidiaries representing the interest factor for such period,
minus (ii) each interest income of the Parent and its Subsidiaries for such
period and the amortization of any deferred financing costs incurred in
connection with this Agreement, the Existing Credit Agreement to the extent
otherwise included in the calculations thereof.
     “Contingent Obligation” shall mean, as to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations

-63-



--------------------------------------------------------------------------------



 



(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business and any products warranties
extended in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if the less, the maximum amount of such primary obligation for
which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
     “Credit Documents” shall mean this Agreement, each Note, each Security
Document, the Subsidiaries Guaranty and, after the execution and delivery
thereof, each additional guaranty or additional security document executed
pursuant to Section 8.11.
     “Credit Event” shall mean the making of any Loan.
     “Credit Party” shall mean the Parent, the Borrower, each Subsidiary
Guarantor, and any other Subsidiary of the Parent which at any time executes and
delivers any Credit Document.
     “Cumulative Net Excess Cash Flow” shall mean, at any date of determination,
the cumulative amount of Excess Cash Flow from January 1, 2007 minus the
aggregate amount of all Dividends paid pursuant to Section 9.03(iii).
     “Debt Agreements” shall have the meaning provided in Section 5.05.
     “Default” shall mean any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default.
     “Defaulting Lender” shall mean any Lender with respect to which a Lender
Default is in effect.
     “Dividend” with respect to any Person shall mean that such Person or any
Subsidiary of such Person has declared or paid a dividend or returned any equity
capital to its stockholders or members or the holders of options or warrants
issued by such Person with respect to its capital stock or membership interests
or authorized or made any other distribution, payment or delivery of property
(other than common stock, Qualified Preferred Stock or the right to purchase any
of such stock of such Person) or cash to its stockholders or members or the

-64-



--------------------------------------------------------------------------------



 



holders of options or warrants issued by such Person with respect to its capital
stock or membership interests as such. Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.
     “Documents” shall mean the Credit Documents.
     “Dollars” and the sign “$” shall each mean lawful money of the United
States.
     “Drawing” has the meaning provided in Section 2.04(b).
     “Earnings and Insurance Collateral” shall mean all “Earnings Collateral”
and “Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the Assignment of Insurances.
     “Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Restatement Effective Date or other “accredited investor” (as defined in
Regulation D of the Securities Act).
     “End Date” shall have the meaning provided in the definition of Applicable
Margin.
     “Employment Agreements” shall have the meaning provided in Section 5.05.
     “Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.
     “Environmental Law” shall mean any applicable Federal, state, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Parent or any of
its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to

-65-



--------------------------------------------------------------------------------



 



Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
     “Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
     “ERISA Affiliate” shall mean each person (as defined in Section 3(9) of
ERISA) which together with the Parent or a Subsidiary of the Parent would be
deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
     “Eurodollar Rate” shall mean with respect to each Interest Period for a
Loan, (a) the offered rate (rounded upward to the nearest 1/16 of one percent)
for deposits of Dollars for a period equivalent to such period at or about
11:00 A.M. (London time) on the second Business Day before the first day of such
period as is displayed on Telerate page 3750 (British Bankers’ Association
Interest Settlement Rates) (or such other page as may replace such page 3750 on
such system or on any other system of the information vendor for the time being
designated by the British Bankers’ Association to calculate the BBA Interest
Settlement Rate (as defined in the British Bankers’ Association’s Recommended
Terms and Conditions dated August 1985)), provided that if on such date no such
rate is so displayed, the Eurodollar Rate for such period shall be the rate
quoted to the Administrative Agent as the offered rate for deposits of Dollars
in an amount approximately equal to the amount in relation to which the
Eurodollar Rate is to be determined for a period equivalent to such applicable
Interest Period by the prime banks in the London interbank Eurodollar market at
or about 11:00 A.M. (London time) on the second Business Day before the first
day of such period, in each case divided (and rounded upward to the nearest 1/16
of 1%) by (b) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).
     “Event of Default” shall have the meaning provided in Section 10.
     “Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Vessel or the agreed or compromised total loss of a
Vessel; or (y) the capture, condemnation, confiscation, requisition, purchase,
seizure or forfeiture of, or any taking of title to, a Vessel. An Event of Loss
shall be deemed to have occurred: (i) in the event of an actual loss of a
Vessel, at the time and on the date of such loss or if that is not known at noon
Greenwich Mean Time on the date which such Vessel was last heard from; (ii) in
the event of damage which results in a constructive or compromised or arranged
total loss of a Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to

-66-



--------------------------------------------------------------------------------



 



take effect by the Person making the same. Notwithstanding the foregoing, if
such Vessel shall have been returned to the Borrower following any event
referred to in clause (y) above prior to the date upon which payment is required
to be made under Section 4.02(c) hereof, no Event of Loss shall be deemed to
have occurred by reason of such event.
     “Excess Cash Flow” shall mean, for any period (a) the sum of, without
duplication, (i) Consolidated Net Income excluding any gains or losses arising
from any Interest Rate Protection Agreements for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period, minus (b) the sum of, without duplication, (i) the
aggregate amount of all capital expenditures (including amounts paid for Vessel
Acquisitions) made by the Parent and its Subsidiaries during such period (other
than capital expenditures to the extent financed with equity proceeds, asset
sale proceeds, insurance proceeds or Indebtedness), (ii) the aggregate amount of
permanent principal payments of Indebtedness for borrowed money of the Parent
and its Subsidiaries during such period (other than (1) repayments made with the
proceeds of asset sales, sales or issuances of equity, insurance or Indebtedness
and (2) payments of Loans and/or other Obligations, provided that repayments of
Loans shall be deducted in determining Excess Cash Flow to the extent such
repayments were (x) required as a result of a Scheduled Repayment pursuant to
Section 4.02(b) or (y) made as a voluntary prepayment pursuant to Section 4.01
with internally generated funds (but only to the extent accompanied by a
voluntary reduction to the Total Revolving Loan Commitment in an amount equal to
such prepayment)), and (iii) the increase, if any, in Adjusted Consolidated
Working Capital from the first day to the last day of such period.
     “Existing Credit Agreement” shall mean the Credit Agreement, dated July 1,
2004, among the Borrower, the lenders from time to time party thereto, and
Nordea Bank Finland plc, New York Branch, as administrative agent (as amended,
restated, supplemented and/or modified as of the date hereof).
     “Existing Indebtedness” shall have the meaning provided in Section 7.20.
     “Existing Letter of Credit” shall have the meaning provided in
Section 2.01(d).
     “Facing Fee” shall have the meaning provided in Section 3.01(d).
     “Federal Funds Rate” shall mean, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 A.M. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
     “Flag Jurisdiction Transfer” shall mean the transfer of the registration
and flag of a Mortgaged Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction, provided that the following conditions are
satisfied with respect to such exchange:

-67-



--------------------------------------------------------------------------------



 



     (i) On each Flag Jurisdiction Transfer Date, the Credit Party which is
consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a Vessel Mortgage, substantially in the form of Exhibit I-1 or
I-2, as applicable to the Acceptable Flag Jurisdiction, with respect to the
Mortgaged Vessel being transferred (the “Transferred Vessel”) and the Vessel
Mortgage shall be effective to create in favor of the Collateral Agent and/or
the Lenders a legal, valid and enforceable first priority security interest, in
and lien upon such Transferred Vessel, subject only to Permitted Liens. All
filings, deliveries of instruments and other actions necessary or desirable in
the reasonable opinion of the Collateral Agent to perfect and preserve such
security interests shall have been duly effected and the Collateral Agent shall
have received evidence thereof in form and substance reasonably satisfactory to
the Collateral Agent.
     (ii) On each Flag Jurisdiction Transfer Date, the Administrative Agent
shall have received from (A) Constantine P. Georgiopoulos, special New York
maritime counsel to the Borrower and each Credit Party (or other counsel to the
Borrower and such Credit Parties reasonably satisfactory to the Administrative
Agent), an opinion addressed to the Administrative Agent and each of the Lenders
and dated such Flag Jurisdiction Transfer Date, which shall (x) be in form and
substance reasonably acceptable to the Administrative Agent and (y) cover the
recordation of the security interests granted pursuant to the Vessel Mortgage(s)
to be delivered on such date and such other matters incident thereto as the
Administrative Agent may reasonably request and (B) local counsel to the Credit
Parties consummating the relevant Flag Jurisdiction Transfer reasonably
satisfactory to the Administrative Agent practicing in those jurisdictions in
which the Transferred Vessel is registered and/or the Credit Party owning such
Transferred Vessel is organized, which opinions shall be addressed to the
Administrative Agent and each of the Lenders and dated such Flag Jurisdiction
Transfer Date, which shall (x) be in form and substance reasonably acceptable to
the Administrative Agent and (y) cover the perfection of the security interests
granted pursuant to the Vessel Mortgage(s) and such other matters incident
thereto as the Administrative Agent may reasonably request.
     (iii) On each Flag Jurisdiction Transfer Date:
     (A) The Administrative Agent shall have received (x) certificates of
ownership from appropriate authorities showing (or confirmation updating
previously reviewed certificates and indicating) the registered ownership of the
Transferred Vessel transferred on such date by the relevant Subsidiary Guarantor
and (y) the results of maritime registry searches with respect to the
Transferred Vessel transferred on such date, indicating no record liens other
than Liens in favor of the Collateral Agent and/or the Lenders and Permitted
Liens.
     (B) The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Party in respect of
the Transferred Vessel transferred on such date, together with a

-68-



--------------------------------------------------------------------------------



 



certificate from such broker certifying that such insurances (i) are placed with
such insurance companies and/or underwriters and/or clubs, in such amounts,
against such risks, and in such form, as are customarily insured against by
similarly situated insureds for the protection of the Administrative Agent
and/or the Lenders as mortgagee and (ii) conform with the insurance requirements
of the respective Vessel Mortgages.
     (iv) On or prior to each Flag Jurisdiction Transfer Date, the
Administrative Agent shall have received a certificate, dated the Flag
Jurisdiction Transfer Date, signed by the Chairman of the Board, the President,
any Vice President, the Treasurer or an authorized manager, member or general
partner of the Credit Party commencing such Flag Jurisdiction Transfer,
certifying that (A) all necessary governmental (domestic and foreign) and third
party approvals and/or consents in connection with the Flag Jurisdiction
Transfer being consummated on such date and otherwise referred to herein shall
have been obtained and remain in effect, (B) there exists no judgment, order,
injunction or other restraint prohibiting or imposing materially adverse
conditions upon such Flag Jurisdiction Transfer or the other transactions
contemplated by this Agreement and (C) copies of resolutions approving the Flag
Jurisdiction Transfer of such Credit Party and any other matters the
Administrative Agent may reasonably request.
     “Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.
     “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by the Parent or any one or more
of its Subsidiaries primarily for the benefit of employees of the Parent or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
     “GAAP” shall have the meaning provided in Section 13.07(a).
     “Guaranteed Creditors” shall mean and include each of the Administrative
Agent, the Collateral Agent, the Issuing Lenders, the Lenders and each party
(other than any Credit Party) party to an Interest Rate Protection Agreement or
Other Hedging Agreement to the extent such party constitutes a Secured Creditor
under the Security Documents.
     “Guaranteed Obligations” shall mean (i) the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on the Notes issued by, and the
Loans made to, the Borrower under this Agreement, and (y) all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), liabilities and indebtedness owing by
the Borrower to the Lender Creditors (in the capacities referred to in the
definition of Lender Creditors) under this Agreement and each other Credit
Document to which the Borrower is a party (including, without limitation,
indemnities, fees and interest thereon (including any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar

-69-



--------------------------------------------------------------------------------



 



proceeding at the rate provided for in this Agreement, whether or not such
interest is an allowed claim in any such proceeding)), whether now existing or
hereafter incurred under, arising out of or in connection with this Agreement
and any such other Credit Document and the due performance and compliance by the
Borrower with all of the terms, conditions and agreements contained in all such
Credit Documents (all such principal, premium, interest, liabilities,
indebtedness and obligations being herein collectively called the “Credit
Document Obligations”) and (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Interest Rate Protection Agreements or Other Hedging Agreements, whether or not
such interest is an allowed claim in any such proceeding) owing by the Borrower
under any Interest Rate Protection Agreement or Other Hedging Agreement entered
into in respect of the Borrower’s obligations with respect to the outstanding
Loans and/or Commitments from time to time, whether now in existence or
hereafter arising, and the due performance and compliance by the Borrower with
all of the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement and Other Hedging Agreement to which it is a party.
     “Guaranty” shall mean collectively the Parent Guaranty and the Subsidiaries
Guaranty.
     “Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.
     “Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on
any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person (to the extent of the value of the respective property),
(iv) the aggregate amount required to be capitalized under leases under which
such Person is the lessee, (v) all obligations of such person to pay a specified
purchase price for goods or services, whether or not delivered or accepted,
i.e., take-or-pay and similar obligations, (vi) all Contingent Obligations of
such Person, (vii) all obligations under any Interest Rate Protection Agreement
or Other Hedging Agreement or under any similar type of agreement; provided that
Indebtedness shall in any event not include trade payables and expenses accrued
in the ordinary course of business and (viii) the maximum amount available to

-70-



--------------------------------------------------------------------------------



 



be drawn under all Letters of Credit issued for the account of such Person and
all Unpaid Drawings in respect of such Letters of Credit.
     “Initial Borrowing Date” shall mean the date occurring on or after the
Original Effective Date on which the initial Borrowing of Loans hereunder
occurs. The parties hereto acknowledge and agree that the Initial Borrowing Date
occurred on October 31, 2005.
     “Interest Determination Date” shall mean, with respect to any Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such Loan.
     “Interest Period” shall have the meaning provided in Section 1.08.
     “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
     “Investments” shall have the meaning provided in Section 9.05.
     “Issuing Lender” shall mean the Administrative Agent and any Lender (which,
for purposes of this definition, also shall include any banking affiliate of any
Lender which has agreed to issue Letters of Credit under this Agreement) which
at the request of the Borrower and with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld) agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 2.01.
     “Joint Lead Arrangers” shall mean Nordea Bank Finland plc, New York Branch,
HSH Nordbank AG and DnB NOR Bank ASA, New York Branch in their capacity as joint
lead arranger and joint bookrunners in respect of the credit facility provided
for herein.
     “Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
     “Lender” shall mean each financial institution listed on Schedule I, as
well as any Person which becomes a “Lender” hereunder pursuant to 13.04(b).
     “Lender Creditors” shall mean the Lenders, the Collateral Agent and the
Administrative Agent.
     “Lender Default” shall mean (i) the refusal (which has not been retracted)
or other failure (which has not been cured) of a Lender to make available its
portion of any Borrowing required to be made in accordance with the terms of
this Agreement as then in effect or (ii) a Lender having notified in writing the
Borrower and/or the Administrative Agent that it does not intend to comply with
its obligations under Sections 1.01 or 2.03.
     “Letter of Credit” shall have the meaning provided in Section 2.01(a).
     “Letter of Credit Fee” shall have the meaning provided in Section 3.01(c).

-71-



--------------------------------------------------------------------------------



 



     “Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the amount
of all Unpaid Drawings.
     “Letter of Credit Request” shall have the meaning provided in
Section 2.02(a).
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
     “Loan” shall have the meaning provided in Section 1.01.
     “Management Agreements” shall have the meaning provided in Section 5.05.
     “Margin Stock” shall have the meaning provided in Regulation U.
     “Material Adverse Effect” shall mean a material adverse effect on the
business, property, assets, liabilities, condition (financial or otherwise) or
prospects (x) of the Mortgaged Vessels taken as a whole, (y) the Borrower and
the Subsidiary Guarantors taken as a whole, or (z) the Parent and its
Subsidiaries taken as a whole.
     “Maturity Date” shall mean the October 26, 2012.
     “Merger” shall have the meaning provided in the second recital hereto.
     “Merger Agreement” shall have the meaning provided in the first recital
hereto.
     “Merger Sub” shall have the meaning provided in the second recital hereto.
     “Minimum Borrowing Amount” shall mean, $1,000,000.
     “Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.
     “Mortgaged Vessels” shall have the meaning provided in Section 5.15.
     “Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.
     “NAIC” shall mean the National Association of Insurance Commissioners (and
its successors from time to time).
     “Net Cash Proceeds” shall mean, with respect to any Collateral Disposition
or sale of a Vessel to be Sold, as the case may be, the aggregate cash payments
(including any cash received by way of deferred payment pursuant to a note
receivable issued in connection with such Collateral Disposition or equity
issuance, other than the portion of such deferred payment constituting interest,
but only as and when received) received by the Borrower from such

-72-



--------------------------------------------------------------------------------



 



Collateral Disposition or equity issuance, net of (i) reasonable transaction
costs (including, without limitation, reasonable attorney’s fees) and sales
commissions and (ii) the estimated marginal increase in income taxes and any
stamp tax payable by the Borrower or any of its Subsidiaries as a result of such
Collateral Disposition.
     “Net Debt to EBITDA Ratio” shall mean, at any date of determination, the
ratio of Consolidated Indebtedness on such date less unrestricted cash and Cash
Equivalents held by the Parent and its Subsidiaries on such date to Consolidated
EBITDA for the Test Period ending on such date.
     “Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
     “Note” shall have the meaning provided in Section 1.05(a).
     “Notice of Borrowing” shall have the meaning provided in Section 1.03.
     “Notice Office” shall mean the office of the Administrative Agent located
at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
     “Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender, each Issuing Lender pursuant to the terms of
this Agreement or any other Credit Document.
     “OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. §
2701 et seq.
     “Original Effective Date” means October 26, 2005.
     “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
     “Parent” shall have the meaning provided in the first paragraph of this
Agreement.
     “Parent Guaranty” shall mean the guaranty of the Parent pursuant to
Section 14.
     “Parent Stock” shall mean any shares of any class of the capital stock or
membership interests (including, without limitation, common stock) of the Parent
outstanding on or after the Restatement Effective Date or any options or
warrants issued with respect to the foregoing.
     “Participant” shall have the meaning provided in Section 2.03(a).
     “PATRIOT Act” shall have the meaning provided in Section 13.21.

-73-



--------------------------------------------------------------------------------



 



     “Payment Date” shall mean the last Business Day of each March, June,
September and December, commencing with December, 2005.
     “Payment Office” shall mean the office of the Administrative Agent located
at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
     “Percentage” of any Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Commitment of such Lender at such
time and the denominator of which is the Total Commitment at such time, provided
that if the Percentage of any Lender is to be determined after the Total
Commitment has been terminated, then the Percentages of the Lenders shall be
determined immediately prior (and without giving effect) to such termination.
     “Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Mortgaged Vessel or any other property of the Parent or any of its
Subsidiaries arising in the ordinary course of business which do not materially
detract from the value of such Mortgaged Vessel or the property subject thereto.
     “Permitted Holders” shall mean (i) Peter Georgiopoulos (including his
immediate family members and trusts for his benefit and/or the benefit of his
immediate family members) and any corporation or other entity directly
controlled by Peter Georgiopoulos and (ii) Oaktree Capital Management, LLC and
any corporation or other entity directly controlled by Oaktree Capital
Management, LLC.
     “Permitted Liens” shall have the meaning provided in Section 9.01.
     “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
     “Plan” shall mean any pension plan as defined in Section 3(2) of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute of) the Parent or a Subsidiary of the Parent or any ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which the Parent, or a Subsidiary of the Parent or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
     “Pledge Agreement” shall have the meaning provided in Section 5.07.
     “Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
     “Pledged Securities” shall mean “Securities” as defined in the Pledge
Agreement pledged (or required to be pledged) pursuant thereto.

-74-



--------------------------------------------------------------------------------



 



     “Prime Rate” shall mean the rate which the Administrative Agent announces
from time to time as its prime lending rate, the Prime Rate to change when and
as such prime lending rate changes. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
     “Qualified Preferred Stock” shall mean any preferred stock so long as the
terms of any such preferred stock (i) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision occurring prior
to one year after the Maturity Date, (ii) do not require the cash payment of
dividends, (iii) do not contain any covenants other than periodic reporting
requirements, (iv) do not grant the holder thereof any voting rights except for
voting rights on fundamental matters such as mergers, consolidations, sales of
all or substantially all of the assets of the issuer thereof, or liquidations
involving the issuer thereof and other voting rights which holders of common
stock may have and (v) any other preferred stock that satisfies (i) and (iii) of
this definition of Qualified Preferred Stock and that is otherwise issuable or
may be distributed pursuant to a shareholders’ rights plan of the Parent;
provided however, any Dividend or similar feature of such Qualified Preferred
Stock shall only be declared and paid in accordance with Section 9.03 of this
Agreement.
     “RBS Agreement” shall mean the $229,500,000 Loan Agreement, dated
December 12, 2005, between Arlington, as borrower, and The Royal Bank of
Scotland plc, as lender, including any amendments, restatements, replacements,
extensions, refinancings or other modifications thereto or thereof at any time.
     “Real Property” of any Person shall mean all the right, title and interest
of such Person in and to land, improvements and fixtures, including Leaseholds.
     “Refinancing” shall have the meaning provided in Section 5.13.
     “Register” shall have the meaning provided in Section 13.17.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof establishing reserve requirements.
     “Regulation T” shall mean Regulation T of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.
     “Regulation U” shall mean Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.
     “Regulation X” shall mean Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.
     “Replaced Lender” shall have the meaning provided in Section 1.12.

-75-



--------------------------------------------------------------------------------



 



     “Replacement Lender” shall have the meaning provided in Section 1.12.
     “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.
     “Required Lenders” shall mean Lenders, the sum of whose outstanding
Commitments at such time represent an amount greater than 50% of the Total
Commitment (or if determined after termination of the Total Commitments, the
principal amount of outstanding Loans and the Percentage of Letter of Credit
Outstandings) at such time; provided that (i) in the event that Lenders which
are Joint Lead Arrangers have aggregate Commitments of greater than 40% of the
Total Commitment, Required Lenders shall mean Lenders, the sum of whose
outstanding Commitments at such time represent an amount greater than 66-2/3% of
the Total Commitment (or if determined after termination of the Total
Commitments, the principal amount of outstanding Loans and the Percentage of
Letter of Credit Outstandings) at such time and (ii) to the extent that the
Joint Lead Arrangers and their controlled Affiliates are the only Lenders with a
Commitment, Required Lenders shall mean each Joint Lead Arranger.
     “Restatement Effective Date” has the meaning specified in Section 13.10.
     “Returns” shall have the meaning provided in Section 7.09.
     “S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.
     “Scheduled Commitment Reduction” shall have the meaning provided in
Section 4.02(b).
     “Scheduled Commitment Reduction Date” shall have the meaning provided in
Section 4.02(b).
     “Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Security Documents” shall mean each Pledge Agreement, each Assignment of
Earnings, each Assignment of Insurances, each Vessel Mortgage and, after the
execution and delivery thereof, each additional security document executed
pursuant to Section 8.11.
     “Service Agreements” shall have the meaning provided in Section 5.05.
     “Shareholders’ Agreements” shall have the meaning provided in Section 5.05.
     “Shareholder Payment” shall mean, with respect to any Person, Dividends and
Stock Buy-Backs with respect to such Person.

-76-



--------------------------------------------------------------------------------



 



     “Significant Default” shall mean any Event of Default pursuant to
Section 10.03 with respect to any failure to comply with Sections 9.07 or 9.09
or any Default or Event of Default pursuant to Section 10.01 or 10.05.
     “Stated Amount” of each Letter of Credit shall, at any time, mean the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).
     “Stock Buy-Back” shall mean, with respect to any Person, that such Person
or any Subsidiary of such Person shall have redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for a consideration (other than
common stock, Qualified Preferred Stock or the right to purchase any such stock
of such Person), any shares of any class of its capital stock or membership
interests outstanding on or after the Original Effective Date (or any options or
warrants issued by such Persons with respect to its capital stock) (including
Parent Stock).
     “Subsidiaries Guaranty” shall have the meaning provided Section 5.06.
     “Subsidiary” shall mean, as to any Person, (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
     “Subsidiary Guarantor” shall mean each direct and indirect Subsidiary of
the Borrower which owns a Mortgaged Vessel or which owns, directly or
indirectly, any of the capital stock of any such direct or indirect Subsidiary.
     “Tax Sharing Agreement” shall have the meaning provided in Section 5.05.
     “Taxes” shall have the meaning provided in Section 4.04(a).
     “Test Period” shall mean each period of four consecutive fiscal quarters
then last ended, in each case taken as one accounting period.
     “Total Available Commitment” shall mean, at any time, the Total Commitment
less the Blocked Commitment.
     “Total Available Unutilized Commitment” shall mean, at any time, the Total
Unutilized Commitment less the Blocked Commitment.
     “Total Commitment” shall mean, at any time, the sum of the Commitments of
the Lenders at such time.
     “Total Unutilized Commitment” shall mean, at any time, the sum of the
Unutilized Commitments of the Lenders at such time.

-77-



--------------------------------------------------------------------------------



 



          “Transferred Vessel” shall have the meaning provided in the definition
of “Flag Jurisdiction Transfer” in this Section 11.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the value of the accumulated plan benefits under the Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 2.04(a).
          “Unutilized Commitment” shall mean, with respect to any Lender, at any
time, an amount equal to such Lender’s Commitment at such time, less the
aggregate principal amount of Loans made by such Lender then outstanding plus
the Percentage of such Lender’s Letter of Credit Outstandings.
          “Vessel” shall mean, collectively, all sea going vessels and tankers
at any time owned by the Borrower and its Subsidiaries, and, individually, any
of such vessels.
          “Vessel Exchange” shall mean the exchange of a Mortgaged Vessel for a
Vessel which Vessel shall constitute an Acceptable Replacement Vessel and
provided that the following conditions are satisfied with respect to such
exchange:
     (i) On the Vessel Exchange Date, if the Subsidiary owning the Acceptable
Replacement Vessel is not a Credit Party, (A) such Subsidiary shall (1) grant to
the Collateral Agent a first priority Lien (subject only to Permitted Liens) on
all property of such Subsidiary by executing and delivering a counterpart of the
Pledge Agreement, taking all actions required pursuant to Section 25 of the
Pledge Agreement to become a Pledgor thereunder, and taking any other action
reasonably requested by the Administrative Agent and (2) execute and deliver a
counterpart of the Subsidiaries Guaranty and (B) the Borrower shall pledge and
deliver, or cause to be pledged and delivered, all of the capital stock of such
Subsidiary owned by any Credit Party to the Collateral Agent.
     (ii) On the applicable Vessel Exchange Date, the Administrative Agent shall
have received from (A) Constantine P. Georgiopoulos, special New York maritime
counsel to the Borrower and each Credit Party (or other counsel to the Borrower
and such Credit Parties reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
such Vessel Exchange Date, which shall (x) be in form and substance reasonably
acceptable to the Administrative Agent and (y) cover the recordation of the
security interests granted pursuant to the Vessel Mortgage(s) to be delivered on
such date and such other matters

-78-



--------------------------------------------------------------------------------



 



incident thereto as the Administrative Agent may reasonably request and
(B) local counsel to the Credit Parties consummating the relevant Vessel
Exchange reasonably satisfactory to the Administrative Agent practicing in those
jurisdictions in which the Acceptable Replacement Vessel is registered and/or
the Credit Party owning such Acceptable Replacement Vessel is organized, which
opinions shall be addressed to the Administrative Agent and each of the Lenders
and dated such Vessel Exchange Date, which shall (x) be in form and substance
reasonably acceptable to the Administrative Agent and (y) cover the perfection
of the security interests granted pursuant to the Vessel Mortgage(s) and such
other matters incident thereto as the Administrative Agent may reasonably
request.
     (iii) On the Vessel Exchange Date, the Credit Party which is consummating a
Vessel Exchange on such date shall have duly authorized, executed and delivered
an Assignment of Earnings in the form of Exhibit G and a Assignment of
Insurances in the form of Exhibit H, together covering all of such Credit
Party’s present and future Earnings and Insurance Collateral, in each case
together with:
     (A) proper Financing Statements (Form UCC-1) fully executed for filing
under the UCC or in other appropriate filing offices of each jurisdiction as may
be necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the Assignment of
Earnings and the Assignment of Insurances;
     (B) certified copies of Requests for Information or Copies (Form UCC-11),
or equivalent reports, listing all effective financing statements that name any
Credit Party as debtor and that are filed in the jurisdictions referred to in
clause (A) above, together with copies of such other financing statements (none
of which shall cover the Collateral except to the extent evidencing Permitted
Liens unless in respect of which the Collateral Agent shall have received Form
UCC-3 Termination Statements (or such other termination statements as shall be
required by local law) fully executed for filing if required by applicable
laws); and
     (C) evidence that all other actions necessary or, in the reasonable opinion
of the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Assignment of Earnings and the Assignment of
Insurances have been taken.
     (iv) On each Vessel Exchange Date:
     (A) The Credit Party which is consummating a Vessel Exchange on such date
shall have duly authorized, executed and delivered, and caused to be recorded in
the appropriate vessel registry a Vessel Mortgage, substantially in the form of
Exhibit I-1 or I-2, as applicable, with respect to each of such Acceptable
Replacement Vessel and the Vessel Mortgages shall be effective to create in
favor of the Collateral Agent and/or the Lenders a legal, valid and enforceable
first priority security interest, in and lien upon such Replacement Vessels,
subject only

-79-



--------------------------------------------------------------------------------



 



to Permitted Liens. Except as specifically provided above, all filings,
deliveries of instruments and other actions necessary or desirable in the
reasonable opinion of the Collateral Agent to perfect and preserve such security
interests shall have been duly effected and the Collateral Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Collateral Agent.
     (B) The Administrative Agent shall have received (x) certificates of
ownership from appropriate authorities showing (or confirmation updating
previously reviewed certificates and indicating) the registered ownership of the
Acceptable Replacement Vessel acquired on such date by the relevant Subsidiary
Guarantor and (y) the results of maritime registry searches with respect to the
Acceptable Replacement Vessel acquired on such date, indicating no record liens
other than Liens in favor of the Collateral Agent and/or the Lenders and
Permitted Liens.
     (C) The Administrative Agent shall have received class certificates from a
classification society listed on Schedule X hereto or another internationally
recognized classification society acceptable to the Collateral Agent, indicating
that each Mortgaged Vessel acquired on such date meets the criteria specified in
Section 7.24.
     (D) The Administrative Agent shall have received appraisal reports of
recent date in scope, form and substance, and from independent appraisers,
reasonably satisfactory to the Administrative Agent, stating the then current
fair market value of the Acceptable Replacement Vessel acquired on such date,
the results of which shall be reasonably satisfactory to the Administrative
Agent.
     (E) The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Party in respect of
the Acceptable Replacement Vessel acquired on such date, together with a
certificate from such broker certifying that such insurances (i) are placed with
such insurance companies and/or underwriters and/or clubs, in such amounts,
against such risks, and in such form, as are customarily insured against by
similarly situated insureds for the protection of the Administrative Agent
and/or the Lenders as mortgagee and (ii) conform with the insurance requirements
of the respective Vessel Mortgages.
     (v) On or prior to each Vessel Exchange Date:
     (A) The Administrative Agent shall have received a certificate, dated the
Vessel Exchange Date, signed by a senior financial officer of the Borrower which
certificate shall set forth the calculations required to establish whether the
Borrower is in compliance with the provisions of Section 9.09.

-80-



--------------------------------------------------------------------------------



 



     (B) The Administrative Agent shall have received a certificate, dated the
Vessel Exchange Date, signed by the Chairman of the Board, the President, any
Vice President, the Treasurer or an authorized manager, member or general
partner of the Credit Party commencing such Vessel Exchange, certifying that
(1) all necessary governmental (domestic and foreign) and third party approvals
and/or consents (including any necessary anti-trust approvals or consents) in
connection with the Vessel Exchange being consummated on such date and otherwise
referred to herein shall have been obtained and remain in effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which, in the reasonable judgment of the Administrative
Agent, restrains, prevents or imposes materially adverse conditions upon the
consummation of such Vessel Exchange or the transactions contemplated by this
Agreement and (2) there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Vessel Exchange
or the other transactions contemplated by this Agreement.
          “Vessel Exchange Date” shall mean each date on which a Vessel Exchange
occurs.
          “Vessel Mortgages” shall have the meaning set forth in Section 5.15.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than director’s qualifying
shares) is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.
               SECTION 12. Agency and Security Trustee Provisions.
          12.01 Appointment. (a) The Lenders hereby designate Nordea Bank
Finland plc, New York Branch, as Administrative Agent (for purposes of this
Section 12, the term “Administrative Agent” shall include Nordea Bank Finland
plc, New York Branch (and/or any of its affiliates) in its capacity as
Collateral Agent pursuant to the Security Documents and in its capacity as
security trustee pursuant to the Vessel Mortgages) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Agents to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agents by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Agents may perform any of
its duties hereunder by or through its respective officers, directors, agents,
employees or affiliates and, may assign from time to time any or all of its
rights, duties and obligations hereunder and under the Security Documents to any
of its banking affiliates.

-81-



--------------------------------------------------------------------------------



 



     (b) The Lenders hereby irrevocably appoint Nordea Bank Finland plc, New
York Branch as security trustee solely or the purpose of holding legal title to
the Vessel Mortgages on each of the Marshall Islands and Liberian flag vessels
on behalf of the applicable Lenders, from time to time, with regard to the
(i) security, powers, rights, titles, benefits and interests (both present and
future) constituted by and conferred on the Lenders or any of them or for the
benefit thereof under or pursuant to the Vessel Mortgages (including, without
limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the Vessel
Mortgages), (ii) all money, property and other assets paid or transferred to or
vested in any Lender or any agent of any Lender or received or recovered by any
Lender or any agent of any Lender pursuant to, or in connection with the Vessel
Mortgages, whether from the Borrower or any Subsidiary Guarantor or any other
person and (iii) all money, investments, property and other assets at any time
representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by any Lender or any
agent of any Lender in respect of the same (or any part thereof). Nordea Bank
Finland plc, New York Branch hereby accepts such appointment as security
trustee.
     12.02 Nature of Duties. The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security Documents.
None of the Agents nor any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by such Person’s gross negligence or willful misconduct
(any such liability limited to the applicable Agent to whom such Person
relates). The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
     12.03 Lack of Reliance on the Agents. Independently and without reliance
upon the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Parent and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Parent and its Subsidiaries and, except
as expressly provided in this Agreement, none of the Agents shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter. None of the Agents shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Parent and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of

-82-



--------------------------------------------------------------------------------



 



this Agreement or any other Credit Document, or the financial condition of the
Parent and its Subsidiaries or the existence or possible existence of any
Default or Event of Default.
     12.04 Certain Rights of the Agents. If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Lender or the holder
of any Note shall have any right of action whatsoever against the Agents as a
result of any of the Agents acting or refraining from acting hereunder or under
any other Credit Document in accordance with the instructions of the Required
Lenders.
     12.05 Reliance. Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Credit
Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.
     12.06 Indemnification. To the extent any of the Agents is not reimbursed
and indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable in respect to an Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.
     12.07 The Administrative Agent in its Individual Capacity. With respect to
its obligation to make Loans under this Agreement, each of the Agents shall have
the rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual capacity.
Each of the Agents may accept deposits from, lend money to, and generally engage
in any kind of banking, trust or other business with any Credit Party or any
Affiliate of any Credit Party as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Borrower or any
other Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
     12.08 Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the

-83-



--------------------------------------------------------------------------------



 



assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.
     12.09 Resignation by the Administrative Agent. (a) The Administrative Agent
may resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrower and the Lenders. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.
     (b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower.
     (c) If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Borrower (which shall not be unreasonably withheld or delayed), shall
then appoint a commercial bank or trust company with capital and surplus of not
less than $500,000,000 as successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Lenders appoint a successor Administrative Agent as provided above.
     (d) If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
     12.10 The Joint Lead Arrangers. Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, each of the Joint Lead
Arrangers are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Joint Lead Arrangers shall be entitled to all indemnification and
reimbursement rights in favor of any of the Agents as provided for under
Sections 12.06 and 13.01. Without limitation of the foregoing, none of the Joint
Lead Arrangers shall, solely by reason of this Agreement or any other Credit
Documents, have any fiduciary relationship in respect of any Lender or any other
Person.
SECTION 13. Miscellaneous.
     13.01 Payment of Expenses, etc. The Borrower agrees that it shall:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of each of the Agents (including,
without limitation, the reasonable fees and disbursements of White & Case LLP,
Watson, Farley & Williams, other counsel to the

-84-



--------------------------------------------------------------------------------



 



Administrative Agent and the Lead Arrangers and local counsel) in connection
with the preparation, execution and delivery of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, of the
Agents in connection with their respective syndication efforts with respect to
this Agreement and of the Agents and each of the Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein (including, without limitation,
the reasonable fees and disbursements of counsel (including in-house counsel)
for each of the Agents and for each of the Lenders); (ii) pay and hold each of
the Lenders harmless from and against any and all present and future stamp,
documentary, transfer, sales and use, value added, excise and other similar
taxes with respect to the foregoing matters and save each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such
Lender) to pay such taxes; and (iii) indemnify the Agents, the Collateral Agent
and each Lender, and each of their respective officers, directors, trustees,
employees, representatives and agents from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(a) any investigation, litigation or other proceeding (whether or not any of the
Agents, the Collateral Agent or any Lender is a party thereto) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the proceeds of any Loans hereunder or the consummation of any transactions
contemplated herein, or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials on any Vessel or in
the air, surface water or groundwater or on the surface or subsurface of any
property at any time owned or operated by the Borrower or any of its
Subsidiaries, the generation, storage, transportation, handling, disposal or
Environmental Release of Hazardous Materials at any location, whether or not
owned or operated by the Borrower or any of its Subsidiaries, the non-compliance
of any Vessel or property with foreign, federal, state and local laws,
regulations, and ordinances (including applicable permits thereunder) applicable
to any Vessel or property, or any Environmental Claim asserted against the
Borrower, any of its Subsidiaries or any Vessel or property at any time owned or
operated by the Borrower or any of its Subsidiaries, including, in each case,
without limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages,
penalties, actions, judgments, suits, costs, disbursements or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified). To the extent that the undertaking to indemnify, pay
or hold harmless each of the Agents or any Lender set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.
     13.02 Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any

-85-



--------------------------------------------------------------------------------



 



Subsidiary or the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Borrower or
any Subsidiary but in any event excluding assets held in trust for any such
Person against and on account of the Obligations and liabilities of the Borrower
or such Subsidiary, as applicable, to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Lender pursuant to Section 13.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
     13.03 Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed, telegraphic or telecopier communication) and mailed, telexed,
telecopied or delivered: if to any Credit Party, at the address specified under
its signature below; if to any Lender, at its address specified opposite its
name on Schedule II below; and if to the Administrative Agent, at its Notice
Office; or, as to any other Credit Party, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrower and the Administrative Agent. All such notices
and communications shall, (i) when mailed, be effective three Business Days
after being deposited in the mails, prepaid and properly addressed for delivery,
(ii) when sent by overnight courier, be effective one Business Day after
delivery to the overnight courier prepaid and properly addressed for delivery on
such next Business Day, or (iii) when sent by telex or telecopier, be effective
when sent by telex or telecopier, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.
     13.04 Benefit of Agreement. (a) This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of the Lenders,
(ii) although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Section 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and
(iii) no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (x) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Commitment Commission thereon (except (m) in
connection with a waiver of applicability of any post-default increase in
interest rates and (n) that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (x)) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Total Commitments shall
not constitute a change in the terms of such

-86-



--------------------------------------------------------------------------------



 



participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (y) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement or
(z) release all or substantially all of the Collateral under all of the Security
Documents (except as expressly provided in the Credit Documents) securing the
Loans hereunder in which such participant is participating. In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.
     (b) Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Commitment
(and related outstanding Obligations hereunder), to its (i) parent company
and/or any affiliate of such Lender which is at least 50% owned by such Lender
or its parent company or (ii) in the case of any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
or advised by the same investment advisor of such Lender or by an Affiliate of
such investment advisor or (iii) to one or more Lenders or (y) assign with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed) all, or if less than all, a portion equal to at least $5,000,000 in the
aggregate for the assigning Lender or assigning Lenders, of such Commitments,
hereunder to one or more Eligible Transferees (treating any fund that invests in
bank loans and any other fund that invests in bank loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that (i) at such time Schedule I shall be
deemed modified to reflect the Commitments of such new Lender and of the
existing Lenders, (ii) new Notes will be issued, at the Borrower’s expense, to
such new Lender and to the assigning Lender upon the request of such new Lender
or assigning Lender, such new Notes to be in conformity with the requirements of
Section 1.05 (with appropriate modifications) to the extent needed to reflect
the revised Commitments, (iii) the consent of the Administrative Agent shall be
required in connection with any assignment pursuant to preceding clause (y)
(which consent shall not be unreasonably withheld or delayed), and (iv) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,000. To the extent of any assignment pursuant to this Section 13.04(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments (it being understood that the indemnification
provisions under this Agreement (including, without limitation, Sections 1.09,
1.10, 2.05, 4.04, 13.01 and 13.06) shall survive as to such assigning Lender).
To the extent that an assignment of all or any portion of a Lender’s Commitments
and related outstanding Obligations pursuant to Section 1.12 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 1.09, 1.10 or 4.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).

-87-



--------------------------------------------------------------------------------



 



     (c) Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with the
consent of the Administrative Agent, any Lender which is a fund may pledge all
or any portion of its Notes or Loans to a trustee for the benefit of investors
and in support of its obligation to such investors.
     13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender or any holder of any Note in exercising
any right, power or privilege hereunder or under any other Credit Document and
no course of dealing between the Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.
     13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.
     (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans or Commitment Commission, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
     (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

-88-



--------------------------------------------------------------------------------



 



     13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders). In addition, all computations determining compliance with
Sections 9.07 through 9.09, inclusive, shall utilize accounting principles and
policies in conformity with those used to prepare the historical financial
statements delivered to the Lenders for the first fiscal year of the Borrower
ended December 31, 2004 (with the foregoing generally accepted accounting
principles, subject to the preceding proviso, herein called “GAAP”). Unless
otherwise noted, all references in this Agreement to “generally accepted
accounting principles” shall mean generally accepted accounting principles as in
effect in the United States.
     (b) All computations of interest and Commitment Commission hereunder shall
be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or Commitment Commission are payable.
     13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION. IF AT ANY TIME
DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT REMAINS IN EFFECT, THE
BORROWER DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW YORK CITY, IT
WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE
SERVICE OF PROCESS OR SUMMONS,

-89-



--------------------------------------------------------------------------------



 



AND WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF
THE IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS;
PROVIDED THAT ANY FAILURE ON THE PART OF THE BORROWER TO COMPLY WITH THE
FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT
THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS
SECTION 13.08 OR OTHERWISE PERMITTED BY LAW.
     (b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
     (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
     13.10 Restatement Effective Date. This Agreement shall become effective on
the date (the “Restatement Effective Date”) on which the following conditions
shall have been satisfied on or prior to such date:
     (i) the Parent, the Borrower, the Administrative Agent and the Lenders
constituting the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and the Subsidiary Guarantors shall
have signed an acknowledgment hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent or,
in the case of the Lenders, shall have given to the Administrative Agent
telephonic (confirmed in writing), written or facsimile notice (actually
received) at such office that the same has been signed and mailed to it;
     (ii) the Borrower shall have paid to the Administrative Agent for the
account of Lenders the fees required to be paid under the commitment letter,
dated August 1, 2008, among the Borrower, the Administrative Agent and the other
lenders party thereto, which commitment letter shall survive the execution and
delivery of this Agreement.

-90-



--------------------------------------------------------------------------------



 



          (iii) the Administrative Agent shall have received (a) an opinion from
Kramer Levin Naftalis & Frankel LLP, special New York counsel to the Parent and
its Subsidiaries, (b) an opinion from Reeder & Simpson P.C., special Marshall
Islands counsel to the Parent and its Subsidiaries, and (c) an opinion from
George E. Henries, Esq., special Liberian counsel to the Parent and its
Subsidiaries, in each case, addressed to the Administrative Agent and each of
the Lenders and dated the Restatement Effective Date covering such matters as
the Administrative Agent may reasonably request and in form and substance
reasonably satisfactory to the Administrative Agent;
          (iv) amendments to the Mortgages (as the same has been amended,
modified and/or supplemented to, but not including, the Restatement Effective
Date) in a manner reasonably satisfactory to the Administrative Agent shall have
been executed, delivered and recorded in the appropriate vessel registry;
          (v) the Administrative Agent shall have received a certificate, dated
the Restatement Effective Date, signed by the Chairman of the Board, the
President, any Vice President, the Treasurer of the Parent, and attested to by
the Secretary or any Assistant Secretary (or, to the extent the Parent does not
have a Secretary or Assistant Secretary, the analogous Person within the Parent)
of the Parent, as the case may be, in the form of Exhibit O, with appropriate
insertions, together with copies of the Certificate of Incorporation and By-Laws
(or equivalent organizational documents) of the Parent and the resolutions of
the Parent referred to in such certificate, and the foregoing shall be
reasonably acceptable to the Administrative Agent;
          (vi) all necessary filings and recordings shall have been duly made to
ensure that the security interests of the Lenders pursuant to the Mortgages and
the Security Documents shall be effective and perfected as a result of the name
changes from (i) “General Maritime Corporation” to “General Maritime Subsidiary
Corporation” and (ii) “Galileo Holding Corporation” to “General Maritime
Corporation”, it being understood that the Lenders hereby consent to such name
changes;
          (vii) the Merger shall be have been consummated in accordance with the
terms of the Merger Agreement, without giving effect to any amendment,
modification or waiver thereof which is materially adverse to the interests of
the Lenders without the prior consent of the Required Lenders;
          (viii) (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties contained herein or in any other Credit
Document shall be true and correct in all material respects both before and
after giving effect to the Restatement Effective Date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date); and
          (ix) the Parent shall have (x) duly authorized, executed and delivered
the Parent Pledge and Security Agreement in the form of Exhibit F-2 (as
modified, supplemented or amended from time to time, the “Parent Pledge
Agreement”) and shall have (A) delivered to the Collateral Agent, as pledgee,
all the Pledged Securities referred to therein, together with executed and
undated stock powers in the case of capital stock constituting Pledged
Securities,

-91-



--------------------------------------------------------------------------------



 



and (B) otherwise complied with all of the requirements set forth in the Pledge
Agreement and (y) duly authorized, executed and delivered any other related
documentation necessary or advisable to perfect the Lien on the Pledge Agreement
Collateral in the Parent’s jurisdiction of formation.
The Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Restatement Effective Date.
          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)) and in
the case of the following clause (vi), to the extent (in the case of the
following clause (vi)) that any such Lender would be required to make a Loan in
excess of its pro rata portion provided for in this Agreement or would receive a
payment or prepayment of Loans or a commitment reduction that (in any case) is
less than its pro rata portion provided for in this Agreement, in each case, as
a result of any such amendment, modification or waiver referred to in the
following clause (vi)), (i) extend the final scheduled maturity of any Loan or
Note, extend the timing for or reduce the principal amount of any Scheduled
Commitment Reduction, or reduce the rate or extend the time of payment of
interest on any Loan or Note or Commitment Commission (except (x) in connection
with the waiver of applicability of any post-default increase in interest rates
and (y) any amendment or modification to the financial definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i)), or reduce the principal amount thereof (except to the
extent repaid in cash), (ii) release all or substantially all of the Collateral
(except as expressly provided in the Credit Documents) under all the Security
Documents, (iii) amend, modify or waive any provision of this Section 13.12,
(iv) reduce the percentage specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Original Effective
Date), (v) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement, (vi) amend, modify or waive
Section 1.06 or amend, modify or waive any other provision in this Agreement to
the extent providing for payments or prepayments of Loans or reductions in
Commitments, in each case, to be applied pro rata among the Lenders entitled to
such payments or prepayments of Loans or reductions in Commitments (it being
understood that the provision of additional extensions of credit pursuant to
this Agreement, or the waiver of any mandatory commitment reduction or any
mandatory prepayment of Loans by the Required Lenders shall not constitute an
amendment, modification or waiver for purposes of this clause (vi)), or
(vii) release any Subsidiary Guarantor from a Subsidiaries Guaranty to the
extent same owns a Mortgaged Vessel (other than as provided in the Subsidiaries
Guaranty); provided, further, that no such change, waiver, discharge or
termination shall (t) increase the Commitments

-92-



--------------------------------------------------------------------------------



 



of any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Commitments shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase in the Commitment of such Lender),
(u) without the consent of each Issuing Lender, amend, modify or waive any
provision of Section 2 or alter its rights or obligations with respect to
Letters of Credit, (v) without the consent of each Agent, amend, modify or waive
any provision of Section 12 as same applies to such Agent or any other provision
as same relates to the rights or obligations of such Agent or (w) without the
consent of the Collateral Agent, amend, modify or waive any provision relating
to the rights or obligations of the Collateral Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Sections 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower if the respective Lender’s consent is required
with respect to less than all Loans (or related Commitments), to replace only
the respective Commitments and/or Loans of the respective non-consenting Lender
which gave rise to the need to obtain such Lender’s individual consent) with one
or more Replacement Lenders pursuant to Section 1.12 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitment (if such Lender’s consent is required as a result of its Commitment),
and/or repay outstanding Loans and terminate any outstanding Commitments of such
Lender which gave rise to the need to obtain such Lender’s consent, in
accordance with Sections 4.01(iv), provided that, unless the Commitments are
terminated, and Loans repaid, pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined before giving
effect to the proposed action) shall specifically consent thereto, provided,
further, that in any event the Borrower shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.09, 1.10, 2.05, 4.04, 13.01 and 13.06 shall, subject
to Section 13.15 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.
          13.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.09,

-93-



--------------------------------------------------------------------------------



 



1.10, 2.05 or 4.04 from those being charged by the respective Lender prior to
such transfer, then the Borrower shall not be obligated to pay such increased
costs (although the Borrower shall be obligated to pay any other increased costs
of the type described above resulting from changes after the date of the
respective transfer).
          13.15 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 1.09, 1.10, 2.05 or 4.04 of this
Agreement, unless a Lender gives notice to the Borrower that it is obligated to
pay an amount under any such Section within one year after the later of (x) the
date the Lender incurs the respective increased costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 1.09, 1.10, 2.05 or 4.04, as the case may be, to the
extent the costs, Taxes, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs one year prior to such Lender giving
notice to the Borrower that it is obligated to pay the respective amounts
pursuant to said Section 1.09, 1.10, 2.05 or 4.04, as the case may be. This
Section 13.15 shall have no applicability to any Section of this Agreement other
than said Sections 1.09, 1.10, 2.05 and 4.04.
          13.16 Confidentiality. (a) Subject to the provisions of clauses
(b) and (c) of this Section 13.16, each Lender agrees that it will use its best
efforts not to disclose without the prior consent of the Borrower (other than to
its employees, auditors, advisors or counsel or to another Lender if the Lender
or such Lender’s holding or parent company or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any information with respect to
the Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (a) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a) by the
respective Lender, (b) as may be required in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required in
respect to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) to the Administrative Agent or the Collateral Agent and (f) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee
expressly agrees to be bound by the confidentiality provisions contained in this
Section 13.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrower or its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

-94-



--------------------------------------------------------------------------------



 



          13.17 Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this
Section 13.17, to maintain a register (the “Register”) on which it will record
the Commitments from time to time of each of the Lenders, the Loans made by each
of the Lenders and each repayment and prepayment in respect of the principal
amount of the Loans of each Lender. Failure to make any such recordation, or any
error in such recordation shall not affect the Borrower’s obligations in respect
of such Loans. With respect to any Lender, the transfer of the Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender. The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.17, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.
          13.18 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder or
under any of the Notes in the currency expressed to be payable herein or under
the Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given. The obligations of
the Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any Note shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the specified currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrower.

-95-



--------------------------------------------------------------------------------



 



          13.19 Language. All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
          13.20 Waiver of Immunity. The Borrower, in respect of itself, each
other Credit Party, its and their process agents, and its and their properties
and revenues, hereby irrevocably agrees that, to the extent that the Borrower,
any other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
States, the Republic of the Marshall Islands, the Republic of Liberia, the
Republic of Malta or elsewhere, to enforce or collect upon the Obligations of
the Borrower or any other Credit Party related to or arising from the
transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrower, for itself
and on behalf of the other Credit Parties, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States, the Republic of the Marshall Islands, the Republic of Liberia,
the Republic of Malta or elsewhere.
          13.21 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify, and record information that identifies each Credit
Party, which information includes the name of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act, and each Credit Party agrees to provide such
information from time to time to any Lender.
          SECTION 14. Parent Guaranty.
          14.01 Guaranty. In order to induce the Administrative Agent, the
Collateral Agent, the Issuing Lenders and the Lenders to enter into this
Agreement and to extend credit hereunder, and induce the other Guaranteed
Creditors to enter into Interest Rate Protection Agreements and Other Hedging
Agreements and in recognition of the direct benefits to be received by the
Parent from the proceeds of the Loans, the issuance of the Letters of Credit and
the entering into of such Interest Rate Protection Agreements and Other Hedging
Agreements, the Parent hereby agrees with the Guaranteed Creditors as follows:
The Parent hereby unconditionally and irrevocably guarantees as primary obligor
and not merely as surety, the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of the Borrower to the Guaranteed Creditors. If any or all of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors becomes due
and payable hereunder, the Parent, unconditionally and irrevocably, promises to
pay such indebtedness to the Administrative Agent and/or the other Guaranteed
Creditors, or order, on demand, together with any and all reasonable documented
out-of-pocket expenses which may be incurred by the

-96-



--------------------------------------------------------------------------------



 



Administrative Agent and the other Guaranteed Creditors in collecting any of the
Guaranteed Obligations. If a claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including the Borrower), then and in such event,
the Parent agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon the Parent notwithstanding any revocation of
this Guaranty or other instrument evidencing any liability of the Borrower, and
the Parent shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
          14.02 Bankruptcy. Additionally, the Parent unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
to the Guaranteed Creditors whether or not due or payable by the Borrower upon
the occurrence of any of the events specified in Section 10.04, and irrevocably
and unconditionally promises to pay such indebtedness to the Guaranteed
Creditors, or order, on demand, in lawful money of the United States.
          14.03 Nature of Liability. The liability of the Parent hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Guaranteed Obligations, whether executed by any
other guarantor or by any other party, and the liability of the Parent hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by the Borrower or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Guaranteed Obligations, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Borrower waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding, (f) any action or
inaction by the Guaranteed Creditors as contemplated in Section 14.05, or
(g) any invalidity, irregularity or enforceability of all or any part of the
Guaranteed Obligations or of any security therefor.
          14.04 Independent Obligation. The obligations of the Parent hereunder
are independent of the obligations of any other guarantor, any other party or
the Borrower, and a separate action or actions may be brought and prosecuted
against the Parent whether or not action is brought against any other guarantor,
any other party or the Borrower and whether or not any other guarantor, any
other party or the Borrower be joined in any such action or actions. The Parent
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the Borrower or other circumstance which operates to toll any statute
of limitations as to the Borrower shall operate to toll the statute of
limitations as to the Parent.

-97-



--------------------------------------------------------------------------------



 



          14.05 Authorization. The Parent authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute or
this Agreement and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:
     (a) in accordance with the terms and provisions of this Agreement and the
other Credit Documents, change the manner, place or terms of payment of, and/or
change or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Parent Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Credit Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, the
Borrower, other Credit Parties or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or any Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
any Other Hedging Agreement or any of such other instruments or agreements;
and/or
     (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Parent from its liabilities under this Parent Guaranty.
          14.06 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of the Parent or any of its Subsidiaries or
the officers, directors, partners

-98-



--------------------------------------------------------------------------------



 



or agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
          14.07 Subordination. Any indebtedness of the Borrower now or hereafter
owing to the Parent is hereby subordinated to the Guaranteed Obligations owing
to the Guaranteed Creditors; and if the Administrative Agent so requests at a
time when an Event of Default exists, all such indebtedness of the Borrower to
the Parent shall be collected, enforced and received by the Parent for the
benefit of the Guaranteed Creditors and be paid over to the Administrative Agent
on behalf of the Guaranteed Creditors on account of the Guaranteed Obligations
to the Guaranteed Creditors, but without affecting or impairing in any manner
the liability of the Parent under the other provisions of this Parent Guaranty.
Prior to the transfer by the Parent of any note or negotiable instrument
evidencing any such indebtedness of the Borrower to the Parent, the Parent shall
mark such note or negotiable instrument with a legend that the same is subject
to this subordination. Without limiting the generality of the foregoing, the
Parent hereby agrees with the Guaranteed Creditors that the Parent will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Parent Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.
          14.08 Waiver. (a) The Parent waives any right (except as shall be
required by applicable law and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Creditor’s power whatsoever. The Parent waives any defense based on
or arising out of any defense of the Borrower, any other guarantor or any other
party, other than payment of the Guaranteed Obligations to the extent of such
payment, based on or arising out of the disability of the Borrower, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment of the
Guaranteed Obligations to the extent of such payment. The Guaranteed Creditors
may, at their election, foreclose on any security held by the Administrative
Agent, the Collateral Agent or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against the Borrower, or any other party, or any security, without affecting or
impairing in any way the liability of the Parent hereunder except to the extent
the Guaranteed Obligations have been paid. The Parent waives any defense arising
out of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Parent against the Borrower or any other party or
any security.
          (b) The Parent waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Parent
Guaranty, and notices of the existence, creation or incurring of new or
additional Guaranteed Obligations. The Parent assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
the Parent assumes and incurs hereunder, and agrees

-99-



--------------------------------------------------------------------------------



 



that neither the Administrative Agent nor any of the other Guaranteed Creditors
shall have any duty to advise the Parent of information known to them regarding
such circumstances or risks.
* * *

-100-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

              GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION),
 
      as Parent
 
       
 
  By:   /s/ John C. Georgiopoulos 
 
       
 
      Title:
 
      Address:
 
      Telephone:
 
      Facsimile:
 
            GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION),
 
      as Borrower
 
       
 
  By:   /s/ John C. Georgiopoulos 
 
       
 
      Title:
 
      Address:
 
      Telephone:
 
      Facsimile:
 
            With a copy to:
 
       
 
      Kramer Levin Naftalis & Frankel LLP
 
      919 Third Avenue
 
      New York, NY 10022
 
      Attention: Thomas E. Molner, Esq.
 
      Telephone: (212) 715-9100
 
      Facsimile: (212) 715-8000

Amended & Restated General Maritime Credit Agreement

 



--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK BRANCH, Individually
and as as Administrative Agent
      By:   /s/ Colleen Durkin        Name:   Colleen Durkin        Title:  
Vice President              By:   /s/ Hans Chr. Kjelsrud         Name:   Hans
Chr. Kjelsrud        Title:   Executive Vice President     

 



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA, NEW YORK BRANCH,
       Individually and as Joint Lead Arranger
      By:   /s/ Nikolai A. Nachamkin        Title: Senior Vice President        
            By:   /s/ Cathleen Buckley        Title: Vice President            

Amended & Restated General Maritime Credit Agreement

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution: HSH Nordbank AG    
 
           
 
  By   /s/ Jessica Beckmann              /s/ Hans-Joachim Stark    
 
           
 
                     
 
  Name:   Ms. Jessica Beckmann / Mr. Hans-Joachim Stark     
 
  Title:   Senior Vice President / Vice President 

Amended & Restated General Maritime Credit Agreement

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution: Bank of Scotland plc    
 
           
 
  By   /s/ Martin Strevens    
 
           
 
                     
 
  Name:   Martin Strevens     
 
  Title:   Director 

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution: Dresdner Bank AG in Hamburg    
 
           
 
  By   /s/ Kuchenbecker Waßmann    
 
           
 
                     
 
  Name:   Kuchenbecker Waßmann     
 
  Title:   Director 

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution: THE ROYAL BANK OF SCOTLAND    
 
           
 
  By   /s/ Colin Manchester    
 
           
 
                     
 
  Name:   Colin Manchester     
 
  Title:   Head of Shipping Coverage, Americas 

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution: ALLIANCE & LEICESTER PLC    
 
           
 
  By   /s/ Mark McCarthy                      /s/ Martin Webb    
 
           
 
                     
 
  Name:   Mark McCarthy                Martin Webb    
 
  Title:   Head of Shipping             Head of Aviation

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution:     
 
           
 
  By   /s/ Tony Stevens    
 
           
 
                     
 
  Name:   Tony Stevens     
 
  Title:   Associate Director 
Loan Management
Products & Markets

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                CITIBANK, N.A.    
 
           
 
  By   /s/ Robert Malleck    
 
           
 
                     
 
  Name:   Robert Malleck     
 
  Title:   Vice President 

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution:
DANISH SHIP FINANCE A/S
(DANMARKS SKIBSKREDIT A/S)    
 
           
 
  By   /s/ Erik I. Lassen    
 
           
 
                     
 
  Name:   Erik I. Lassen     
 
  Title:   Chief Executive Officer     
 
           
 
  By   /s/ Ole Staergaard    
 
           
 
                     
 
  Name:   Ole Staergaard     
 
  Title:   Senior Relationship Manager 

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                NATIXIS    
 
           
 
  By   /s/ Michel Degermann    
 
           
 
                     
 
  Name:   Michel Degermann     
 
  Title:   Head of Shipping Finance     
 
           
 
  By   /s/ Didier Berger    
 
           
 
                     
 
      Didier Berger 

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution: SUMITOMO MITSUI BANKING CORPORATION    
 
           
 
  By   /s/ William M. Ginn    
 
           
 
                     
 
  Name:   William M. Ginn     
 
  Title:   General Manager 

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution:
Fortis Capital Corp.    
 
           
 
  By   /s/ Alison B. Barber    
 
           
 
                     
 
  Name:   ALISON B. BARBER     
 
  Title:   DIRECTOR     
 
           
 
  By   /s/ C. Tobias Backer    
 
           
 
                     
 
  Name:   C. Tobias Backer     
 
  Title:   Director 

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution: SCANDINAVISKA ENSKILDA BANKEN AB (PUBL)    
 
           
 
  By   /s/ Egil Aarrestad    
 
           
 
                     
 
  Name:   Egil Aarrestad     
 
  Title:   Senior Client Executive     
 
           
 
  By   /s/ Scott Lewallen    
 
           
 
                     
 
  Name:   Scott Lewallen     
 
  Title:   Head of Shipping Finance 

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution: 
Bayerische Hypo- und Vereinsbank AG    
 
           
 
  By   /s/ E. Wilde    
 
           
 
                     
 
  Name:   E. Wilde     
 
  Title:        
 
           
 
  By   /s/ J. Kathmann    
 
           
 
                     
 
  Name:   J. Kathmann     
 
  Title:    

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO TERM LOAN AGREEMENT DATED AS OF OCTOBER 20,
2008, AMONG GALILEO HOLDING CORPORATION (TO BE RENAMED GENERAL MARITIME
CORPORATION), GENERAL MARITIME CORPORATION (TO BE RENAMED GENERAL MARITIME
SUBSIDIARY CORPORATION), THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                Name of Institution: Credit Industriel et
Commercial, New York Branch    
 
           
 
  By   /s/ Alex Aupoix    
 
           
 
                     
 
  Name:   Alex Aupoix     
 
  Title:   Vice President     
 
           
 
  By   /s/ Nicolas Courtaigne    
 
           
 
                     
 
  Name:   Nicolas Courtaigne     
 
  Title:   Assistant Vice President 

 



--------------------------------------------------------------------------------



 



          By executing and delivering a copy hereof, each Subsidiary Guarantor
hereby acknowledges and agrees that all Guaranteed Obligations of the Subsidiary
Guarantors shall be fully guaranteed pursuant to the Subsidiaries Guaranty and
shall be fully secured pursuant to the Security Documents, in each case in
accordance with the respective terms and provisions thereof. Each of the
undersigned, each being a Subsidiary Guarantor under, and as defined in, the
Original Credit Agreement referenced in the foregoing Amended and Restated
Credit Agreement, hereby consents to the entering into of the Amended and
Restated Credit Agreement and agrees to the provisions thereof.

            Acknowledged and Agreed by:

GMR ADMINISTRATION CORP.,
GMR AGAMEMNON LLC,
GMR AJAX LLC,
GMR ALEXANDRA LLC,
GMR ARGUS LLC,
GMR CONSTANTINE LLC,
GMR DEFIANCE LLC,
GMR GEORGE T LLC,
GMR GULF LLC,
GMR HARRIET LLC,
GMR HOPE LLC,
GMR HORN LLC,
GMR KARA G LLC,
GMR MINOTAUR LLC,
GMR ORION LLC,
GMR PHOENIX LLC,
GMR PRINCESS LLC,
GMR PROGRESS LLC,
GMR REVENGE LLC,
GMR SPYRIDON LLC,
GMR ST. NIKOLAS LLC,
GMR STRENGTH LLC,
as Guarantors
      By:   /s/ John C. Georgiopoulos        Name:   John C. Georgiopoulos     
  Title:   Manager/Treasurer     

Amended & Restated General Maritime Credit Agreement

 



--------------------------------------------------------------------------------



 



            GENERAL MARITIME MANAGEMENT LLC,
as Guarantor
      By:   /s/ John P. Tavlarios        Name:   John P. Tavlarios       
Title:   Manager     

Amended & Restated General Maritime Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

          Lender   Commitments  
Nordea Bank Finland plc, New York Branch
  $ 129,687,500  
DNB NOR Bank ASA
  $ 129,687,500  
HSH Nordbank AG
  $ 129,687,500  
Bank of Scotland plc
  $ 61,875,000  
Dresdner Bank AG in Hamburg
  $ 61,875,000  
The Royal Bank of Scotland
  $ 61,875,000  
Alliance & Leicester plc
  $ 47,812,500  
Lloyds TSB Bank plc
  $ 42,500,000  
Citibank, N.A.
  $ 28,125,000  
Danish Ship Finance A/S (Danmarks Skibskredit A/S)
  $ 28,125,000  
Natixis (formerly known as Natexis Banques Populaires)
  $ 28,125,000  
Sumitomo Mitsui Banking Corp., New York
  $ 28,125,000  
Allied Irish Banks, P.L.C.
  $ 25,000,000  
Fortis Capital Corp.
  $ 25,000,000  
Skandinaviska Enskilda Baken AB (Publ)
  $ 25,000,000  
Bayerische Hypo- und Vereinsbank AG
  $ 25,000,000  
Credit Industriel et Commercial, New York Branch
  $ 22,500,000  
Total
  $ 900,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES

      INSTITUTIONS   ADDRESSES
 
   
NORDEA BANK FINLAND PLC,
  437 Madison Avenue, 21st Floor
NEW YORK BRANCH
  New York, NY 10022
 
  Attn: Hans Chr. Kjelsrud
 
  Telephone: 212-318-9634
 
  Facsimile: 212-421-4420
 
  e-mail: hans.kjelsrud@nordea.com
 
   
DNB NOR BANK ASA, NEW YORK BRANCH
  200 Park Avenue, 31st Floor
 
  New York, NY 10166
 
  Attn: Nikolai Nachamkin/Cathleen Buckley
 
  Telephone: 212-681-3863/3861
 
  Facsimile: 212-681-3900
 
  email: nikolai.nachamkin@dnbnor.no
 
  cathleen.buckley@dnbnor.no
 
   
HSH NORDBANK AG
  Gerhart-Hauptmann-Platz 40
 
  D-20095 Hamberg, Germany
 
  Attn: Hugh Baker/Steffen Gerjets
 
  Telephone: 212-407-6849/6160
 
  e-mail: hugh.baker@hsh-nordbank.com
 
  steffen.gerjets@hsh-nordbank.com
 
   
BANK OF SCOTLAND PLC
  Pentland House, 8 Lochside Avenue, 2nd Floor
 
  Edinburgh, Scotland EH12 9DJ
 
  Attn: Russel Parker/Martin Strevens
 
  Telephone: (44) 131 659 0321
 
  e-mail: Russell_Parker@bankofscotland.co.uk
 
  martin_strevens@bankofscotland.co.uk
 
   
DRESDNER BANK AG IN HAMBURG
  Jungfernstieg 22
 
  20354 Hamburg, Germany
 
  Attn: Jessica Wassmann
 
  Telephone: (49) 40 3501 3110
 
  e-mail: jessica.wassmann@dkib.com
 
   
THE ROYAL BANK OF SCOTLAND
  5-10 Great Tower Street
 
  London, England EC3P 3HX
 
  Attn: Colin Manchester
 
  Telephone: (44) 20 7085 7039
 
  e-mail: colin.manchester@rbs.co.uk
 
   
ALLIANCE & LEICESTER PLC
  120 New Cavendish Street
 
  London, England W1W 6XX

 



--------------------------------------------------------------------------------



 



Schedule II
Page 2

     
 
  Attn: Jane Hamilton
 
  Telephone: (44) 207 907 3628
 
  e-mail: jane.hamilton@alliance-leicester.co.uk
 
   
LLOYDS TSB BANK PLC
  10 Gresham Street
 
  London, England EC2V 7AE
 
  Attn: Andy Longhurst
 
  Telephone: (44) 20-7356-3537
 
  e-mail: andy.longhurst@lloydstsb.co.uk
 
   
CITIBANK, N.A.
  388 Greenwich Street
 
  New York, NY 10013
 
  Attn: Robert Malleck
 
  Telephone: 212-816-5435
 
  e-mail: robert.malleck@citi.com
 
   
DANISH SHIP FINANCE A/S (DANMARKS
  Sankt Annæ Plads 3
SKIBSKREDIT A/S)
  DK-1250 Copenhagen K Denmark
 
  Attn: Ole Stærgaard
 
  Telephone: (45) 33 74 1027
 
  e-mail: ols@shipfinance.dk
 
   
NATIXIS (formerly known as NATEXIS
  68/76 Quai de la Rapee
BANQUES POPULAIRES)
  Paris, France 75012
 
  Attn: Aurelie Robert/Anne Desticourt
 
  Telephone: (33) 1 5819 3087 / (33) 1 5855 6714
 
  e-mail: aurelie.robert@natixis.com/
 
  anne.desticourt@natixis.com
 
   
 
  With a copy to: Antoine Saint-Olive
 
  Telephone: (212) 872 5131
 
  e-mail: antoine.saint-olive@natixis.us
 
   
SUMITOMO MITSUI BANKING CORP., NEW
  277 Park Avenue
YORK
  New York, NY 10172
 
  Attn: Emily Estevez
 
  Telephone: (212) 224-4177
 
  e-mail: eestevez@smbclf.com
 
   
ALLIED IRISH BANKS, P.L.C.
  St Helen's, 1 Undershaft
 
  London, England EC3A 8AB
 
  Attn: Shane Matthews
 
  Telephone: (35) 31 64 17 590
 
  e-mail: shane.j.matthews@aib.ie
 
   
FORTIS CAPITAL CORP.
  520 Madison Avenue
 
  New York NY 10022
 
  Attn: Kevin O'Hara

 



--------------------------------------------------------------------------------



 



Schedule II
Page 3

     
 
  Telephone: (212) 340-5871
 
  e-mail: kevin.ohara@us.fortis.com
 
   
SKANDINAVISKA ENSKILDA BAKEN AB
  Kungsträdgårdsgatan 8
(PUBL)
  S-106 40 Stockholm, Sweden
 
  Attn: Arne Juell-Skielse
 
  Telephone: (46) 87 63 8638
 
  e-mail: arne.juell-skielse@seb.se
 
   
BAYERISCHE HYPO- UND VEREINSBANK AG
  Kardinal-Faulhaber-Straße 1
 
  Munich, Germany 80333
 
  Attn: Silvana Nicolini
 
  Telephone: (49) 40 3692 1725
 
  e-mail: silvana.nicolini@hvb.de
 
   
CREDIT INDUSTRIEL ET COMMERCIAL, NEW
  520 Madison Avenue
YORK BRANCH
  New York, NY 10022
 
  Attn: Adrienne Molloy
 
  Telephone: (212) 715-4605
 
  e-mail: amolloy@cicny.com

 



--------------------------------------------------------------------------------



 



SCHEDULE III
MORTGAGED VESSELS

                      Official Vessel     Vessel Name   Vessel Owner   ID Number
  Registry
 
           
Suezmax Tankers — DH
           
 
           
Genmar Orion
  GMR Orion LLC   1641   Marshall Islands
 
           
Genmar Spyridon
  GMR Spyridon LLC   1404   Marshall Islands
 
           
Genmar Argus
  GMR Argus LLC   1826   Marshall Islands
 
           
Genmar Horn
  GMR Horn LLC   1255   Marshall Islands
 
           
Genmar Hope
  GMR Hope LLC   1343   Marshall Islands
 
           
Genmar Phoenix
  GMR Phoenix LLC   1882   Marshall Islands
 
           
Genmar Gulf
  GMR Gulf LLC   1219   Marshall Islands
 
           
Genmar Harriet G.
  GMR Harriet G. LLC   12884   Marshall Islands
 
           
Genmar Kara G.
  GMR Kara G. LLC   13098   Liberia
 
           
Genmar George T.
  GMR George T. LLC   2935   Marshall Islands
 
           
Genmar St. Nikolas
  GMR St. Nikolas LLC   3046   Marshall Islands
 
           
Aframax Tankers — DH
           
 
           
Genmar Strength
  GMR Strength LLC   11846   Liberia
 
           
Genmar Defiance
  GMR Defiance LLC   11678   Liberia
 
           
Genmar Ajax
  GMR Ajax LLC   10259   Liberia
 
           
Genmar Minotaur
  GMR Minotaur LLC   10948   Liberia
 
           
Genmar Revenge
  GMR Revenge LLC   11253   Liberia
 
           
Genmar Agamemnon
  GMR Agamemnon LLC   10257   Liberia
 
           
Genmar Constantine
  GMR Constantine LLC   10737   Liberia
 
           
Genmar Alexandra
  GMR Alexandra LLC   1441   Marshall Islands
 
           
Genmar Progress
  GMR Progress LLC   11352   Liberia
 
           
Genmar Princess
  GMR Princess LLC   11358   Liberia

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
EXISTING LIENS

                          Debtor   Secured Party   File Number   File Date  
Form   Jurisdiction   Collateral                                                
   

None.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
INDEBTEDNESS

                              Aggregate Principal     Borrower(s)  
Lender(s)/Buyer(s)   Governing Agreement   Amount   Guarantor(s)
 
               
General Maritime Corporation
  Citigroup   Interest Rate Swap
Agreement   $100,000,000   None
 
               
General Maritime Corporation
  Citigroup   Interest Rate Swap
Agreement   $100,000,000   None
 
               
General Maritime Corporation
  DnB Nor Bank   Interest Rate Swap
Agreement   $75,000,000   None
 
               
General Maritime Management
LLC
  J. Aron & Co. (an affiliate of Goldman Sachs Group, Inc.)   Synthetic Time
Charter   $35,500 U.S. Dollar/day with a monthly settlement   None
 
               
General Maritime Corporation
  NOS Clearing ASA   Freight Rate
Derivative Contract   $82,000 fixed rate multiplied by certain factors is
compared to the actual market rate multiplied by the same factors and the
difference is the amount paid or received   None
 
               
General Maritime Corporation
  NOS Clearing ASA   Freight Rate
Derivative Contract   $82,000 fixed rate multiplied by certain factors is
compared to the actual market rate multiplied by the same factors and the
difference is the amount paid or received   None

 



--------------------------------------------------------------------------------



 



Schedule V
Page 2

                              Aggregate Principal     Borrower(s)  
Lender(s)/Buyer(s)   Governing Agreement   Amount   Guarantor(s)
 
               
General Maritime Corporation
  NOS Clearing ASA   Freight Rate
Derivative Contract   $120,000 fixed rate multiplied by certain factors is
compared to the actual market rate multiplied by the same factors and the
difference is the amount paid or received   None
 
               
Arlington Tankers Ltd.
  The Royal Bank of Scotland plc   Loan Agreement, dated December 12, 2005  
$229,500,000   Contest Ltd.; Concept Ltd.; Consul Ltd.; Concord Ltd.; Compatriot
Ltd.; Companion Ltd.; Victory Ltd.; Vision Ltd.
 
               
Arlington Tankers Ltd.
  The Royal Bank of Scotland plc   ISDA Master Agreement, dated December 12,
2005   $7,283,000   Contest Ltd.; Concept Ltd.; Consul Ltd.; Concord Ltd.;
Compatriot Ltd.; Companion Ltd.; Victory Ltd.; Vision Ltd.

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
INSURANCE
See Attached.

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
ERISA
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
SUBSIDIARIES

                                  Jurisdiction of Name of Subsidiary   Direct
Owner(s)   Percent(%) Ownership   Organization
Arlington Tankers Ltd.
  General Maritime Corporation     100 %   Republic of Bermuda
General Maritime Subsidiary Corporation
  General Maritime Corporation     100 %   Republic of the Marshall Islands
General Maritime Management LLC
  General Maritime Corporation     100 %   Republic of the Marshall Islands
General Maritime Management (UK) LLC
  General Maritime Management LLC     100 %   Republic of the Marshall Islands
General Maritime Management
(Hellas) LLC
  General Maritime Management LLC     100 %   Republic of Liberia
General Maritime Management (Portugal) LLC
  General Maritime Management LLC     100 %   Republic of the Marshall Islands
General Marine Management (Portugal) LDA
  General Maritime Management (Portugal) LLC     100 %   Republic of Portugal
General Maritime Crewing Private Limited (Singapore Corporation)
  General Maritime Management LLC     100 %   Singapore
General Maritime Crewing Private Limited (India Division Office)
  General Maritime Management LLC     100 %   India
General Maritime Crewing Private Limited (Russia Corporation)
  General Maritime Management LLC     100 %   Russia
Mare Shipmanagement Services Ltd.
  General Maritime Corporation     100 %   Isle of Man
GMR Administration Corp.
  General Maritime Corporation     100 %   Republic of the Marshall Islands
GMR Agamemnon LLC
  GMR Administration Corp.     100 %   Republic of Liberia

 



--------------------------------------------------------------------------------



 



Schedule VIII
Page 2

                                  Jurisdiction of Name of Subsidiary   Direct
Owner(s)   Percent(%) Ownership   Organization
GMR Ajax LLC
  GMR Administration Corp.     100 %   Republic of Liberia
GMR Alexandra LLC
  GMR Administration Corp.     100 %   Republic of the Marshall Islands
GMR Argus LLC
  General Maritime Corporation     100 %   Republic of the Marshall Islands
GMR Constantine LLC
  GMR Administration Corp.     100 %   Republic of Liberia
GMR Defiance LLC
  General Maritime Corporation     100 %   Republic of Liberia
GMR Gulf LLC
  General Maritime Corporation     100 %   Republic of the Marshall Islands
GMR Hope LLC
  General Maritime Corporation     100 %   Republic of the Marshall Islands
GMR Horn LLC
  General Maritime Corporation     100 %   Republic of the Marshall Islands
GMR Minotaur LLC
  GMR Administration Corp.     100 %   Republic of Liberia
GMR Orion LLC
  General Maritime Corporation     100 %   Republic of the Marshall Islands
GMR Phoenix LLC
  General Maritime Corporation     100 %   Republic of the Marshall Islands
GMR Princess LLC
  General Maritime Corporation     100 %   Republic of Liberia
GMR Progress LLC
  General Maritime Corporation     100 %   Republic of Liberia

 



--------------------------------------------------------------------------------



 



Schedule VIII
Page 3

                                  Jurisdiction of Name of Subsidiary   Direct
Owner(s)   Percent(%) Ownership   Organization
GMR Revenge LLC
  General Maritime Corporation     100 %   Republic of Liberia
GMR Spyridon LLC
  General Maritime Corporation     100 %   Republic of the Marshall Islands
GMR Strength LLC
  General Maritime Corporation     100 %   Republic of Liberia
GMR Harriet G. LLC
  General Maritime Corporation GMR Administration Corp.     99
1 %
%   Republic of the Marshall Islands
GMR Kara G. LLC
  General Maritime Corporation GMR Administration Corp.     99
1 %
%   Republic of Liberia
GMR George T. LLC
  General Maritime Corporation GMR Administration Corp.     99
1 %
%   Republic of the Marshall Islands
GMR St. Nikolas LLC
  General Maritime Corporation Administration Corp.     99
1 %
%   Republic of the Marshall Islands
Companion Ltd.
  Arlington Tankers Ltd.     100 %   Bermuda
Compatriot Ltd.
  Arlington Tankers Ltd.     100 %   Bermuda
Concept Ltd.
  Arlington Tankers Ltd.     100 %   Bermuda
Concord Ltd.
  Arlington Tankers Ltd.     100 %   Bermuda
Consul Ltd.
  Arlington Tankers Ltd.     100 %   Bermuda
Contest Ltd.
  Arlington Tankers Ltd.     100 %   Bermuda
Victory Ltd.
  Arlington Tankers Ltd.     100 %   Bermuda
Vision Ltd.
  Arlington Tankers Ltd.     100 %   Bermuda
Arlington Tankers, LLC
  Arlington Tankers Ltd.     100 %   Delaware

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
CAPITALIZATION
As of the date hereof, the sole stock plan of the Borrower is its Amended and
Restated 2001 Stock Incentive Plan, as amended to date (the “2001 Plan”), and:

  •   5,000 shares of the common stock of the Borrower are subject to
outstanding options under the 2001 Plan; and     •   approximately 1,206,409
shares of the common stock of the Borrower are reserved for future issuance
under the 2001 Plan.

On the Restatement Effective Date and after giving effect to the Restatement,
each of the shares of the Borrower described above will be converted into 1.34
shares of the Parent.

 



--------------------------------------------------------------------------------



 



SCHEDULE X
APPROVED CLASSIFICATION SOCIETIES
American Bureau of Shipping
Nippon Kaiji Kyokai
Germanischer Lloyd
Lloyd’s Register of Shipping
Bureau Veritas
Det Norske Veritas

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
EXISTING INVESTMENTS
     During the fourth quarter of 2000, General Maritime Corporation loaned
$485,467 to Peter C. Georgiopoulos. This loan does not bear interest and is due
and payable on demand. The full amount of this loan was outstanding as of
October 7, 2008.

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
EXISTING LETTERS OF CREDIT

                                  Letter of                     Credit          
      Issuing Lender   Number   Account Party   Stated Amount   Beneficiary  
Expiry Date
Nordea Bank Norge ASA
  SBY52517   General Maritime Corporation   $ 658,344.00     Fisher Park Lane
Owner LLC   12/8/2008
Nordea Bank Norge ASA
    61648528     General Maritime Corporation   $ 4,000,000.00     Admiralty
Court of Istanbul   3/27/2009
Nordea Bank Norge ASA
  SBY53261   General Maritime
Corporation   $ 1,000,000.00     International
Fidelity Insurance
Company   11/20/2008
Nordea Bank Norge ASA
  SBY53785   General Maritime Corporation   $ 350,000.00     International
Fidelity Insurance
Company   10/15/2008
Nordea Bank Norge ASA
  SBY54167   General Maritime Corporation   $ 800,000.00     NOS Clearing ASA  
10/31/2008
Nordea Bank Norge ASA
  SBY54168   General Maritime Corporation   $ 1,200,000.00     NOS Clearing ASA
  12/31/2008

 